 Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 1 of 148




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MASSACHUSETTS

DAVID B. TRACEY, DANIEL GUENTHER,
MARIA T. NICHOLSON, AND CORRINNE
R. FOGG, AND VAHIK MINAIYAN,
individually and as representatives of a
class of participants and beneficiaries on        No. 1:16-cv-11620-NMG
behalf of the MIT Supplemental 401(k)
Plan,
                                                  CLASS ACTION
                          Plaintiffs,
v.
                                                  JURY TRIAL DEMANDED
MASSACHUSETTS INSTITUTE OF
TECHNOLOGY, THE MIT
SUPPLEMENTAL 401(K) PLAN
OVERSIGHT COMMITTEE, THE
ADMINISTRATIVE COMMITTEE,
ISRAEL RUIZ, ALISON ALDEN, MARC
BERNSTEIN, LAWRENCE CANDELL,
GLENN DAVID ELLISON, MICHAEL
HOWARD, MARTIN KELLY, S.P.
KOTHARI, ROBERT C. MERTON,
GUNTHER ROLAND, LORRAINE A.
GOFFE-RUSH, GLEN SHOR, PAMELA
WELDON, THOMAS M. WIEAND, and
BARTON ZWIEBACH,

                          Defendants.

                  SECOND THIRD AMENDED COMPLAINT

      1.    Plaintiffs David B. Tracey, Daniel Guenther, Maria T. Nicholson, and

Corrinne R. Fogg, and Vahik Minaiyan, individually and as representatives of a

class of participants and beneficiaries of the MIT Supplemental 401(k) Plan (the

“Plan”), bring this action under 29 U.S.C. §1132(a)(2) on behalf of the Plan against

Defendants Massachusetts Institute of Technology, the MIT Supplemental 401(k)

Plan Oversight Committee, the Administrative Committee, Israel Ruiz, Alison




                                                                                   Exhibit B
       Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 2 of 148




Alden, Marc Bernstein, Lawrence Candell, Glenn David Ellison, Michael Howard,

Martin Kelly, S.P. Kothari, Robert C. Merton, Gunther Roland, Lorraine A. Goffe-

Rush, Glen Shor, Pamela Weldon, Thomas M. Wieand, and Barton Zwiebach for

breach of fiduciary duties and prohibited transactions under ERISA.1

         2.   ERISA’s fiduciary duties are the “highest known to the law” and

require fiduciaries to act with “an eye single to the interests of the participants and

beneficiaries.” Donovan v. Bierwirth, 680 F.2d 263, 271, 272 n.8 (2d Cir. 1982);

Glass Dimensions, Inc. v. State St. Bank & Tr. Co., 931 F. Supp. 2d 296, 304 (D.

Mass. 2013).

         3.   As fiduciaries to the Plan, Defendants are obligated to limit Plan

expenses to a reasonable amount and to prudently investigate and select

investment options for the exclusive benefit of participants, rather than allowing a

conflicted third party to dictate Plan decisions that will benefit the third party.

Defined contribution plans with billions of dollars in assets, like the Plan, have

tremendous bargaining power in the marketplace for retirement plan services, and

can demand high-quality administrative and investment management services at

low cost. Instead of leveraging the Plan’s bargaining power to benefit participants,

Defendants allowed a conflicted third party to dictate Plan decisions, hiring an MIT

donor—Fidelity Investments—as the Plan’s recordkeeper and primary investment

provider, allowing it to put hundreds of its proprietary investment funds in the

Plan, and allowing it to collect unreasonable and excessive fees, all at the expense of

participants’ retirement savings.

 1   The Employee Retirement Income Security Act, 29 U.S.C. §§1001–1461.


                                            2

                                                                                          Exhibit B
     Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 3 of 148




      4.    To remedy these fiduciary breaches, Plaintiffs, individually and as

representatives of a class of participants and beneficiaries of the Plan, bring this

action on behalf of the Plan under 29 U.S.C. §1132(a)(2) to enforce Defendants’

personal liability under 29 U.S.C. §1109(a) to make good to the Plan all losses

resulting from each breach of fiduciary duty and to restore to the Plan any profits

made through Defendants’ use of Plan assets. In addition, Plaintiffs seek such other

equitable or remedial relief for the Plan as the Court may deem appropriate.

                          JURISDICTION AND VENUE

      5.    Subject-matter jurisdiction. This Court has exclusive jurisdiction

over the subject matter of this action under 29 U.S.C. §1132(e)(1) and 28 U.S.C.

§1331 because it is an action under 29 U.S.C. §1132(a)(2).

      6.    Venue. This District is the proper venue for this action under 29

U.S.C. §1132(e)(2) and 28 U.S.C. §1391(b) because it is the district in which the

subject Plan is administered, where at least one of the alleged breaches took place,

and where at least one defendant resides.

      7.    Standing. An action under §1132(a)(2) allows recovery only for a plan,

and does not provide a remedy for individual injuries distinct from plan injuries.

LaRue v. DeWolff, Boberg & Assocs., 552 U.S. 248, 256 (2008). The plan is the victim

of any fiduciary breach and the recipient of any recovery. Id. at 254. Section

1132(a)(2) authorizes any participant, fiduciary, or the Secretary of Labor to sue

derivatively as a representative of a plan to seek relief on behalf of the plan. 29

U.S.C. §1132(a)(2). As explained in detail below, the Plan suffered millions of

dollars in losses resulting from Defendants’ fiduciary breaches and remains exposed


                                            3

                                                                                       Exhibit B
     Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 4 of 148




to harm and continued future losses, and those injuries may be redressed by a

judgment of this Court in favor of Plaintiffs. To the extent the Plaintiffs must also

show an individual injury even though §1132(a)(2) does not provide redress for

individual injuries, each Plaintiff has suffered such an injury, in at least the

following ways:

          a. The named Plaintiffs and all participants in the Plan suffered financial

             harm as a result of the imprudent or excessive fee options in the Plan

             because Defendants’ inclusion of those options deprived participants of

             the opportunity to grow their retirement savings by investing in

             prudent options with reasonable fees, which would have been available

             in the Plan if Defendants had satisfied their fiduciary obligations. All

             participants continue to be harmed by the ongoing inclusion of these

             imprudent and excessive cost options and payment of excessive

             recordkeeping fees.

          b. The named Plaintiffs’ individual accounts in the Plan were harmed

             because they invested in Plan investment options that would have

             been excluded from the Plan had Defendants discharged their fiduciary

             duties. These investment options charged excessive fees or

             underperformed numerous prudent alternatives that were available to

             the Plan, resulting in a loss of retirement savings.

          c. The named Plaintiffs’ individual accounts in the Plan suffered losses

             because each participant’s account was assessed an excessive amount




                                           4

                                                                                         Exhibit B
     Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 5 of 148




             for recordkeeping and administrative fees, which would not have been

             incurred had Defendants discharged their fiduciary duties to the Plan

             and reduced those fees to a reasonable level.

                                      PARTIES

                       The MIT Supplemental 401(k) Plan

      8.    The Plan is a defined contribution, individual account, employee

pension benefit plan under 29 U.S.C. §1002(2)(A) and §1002(34).

      9.    The Plan is established and maintained under a written document in

accordance with 29 U.S.C. §1102(a)(1).

      10.   The Plan provides for retirement income for eligible employees of

Massachusetts Institute of Technology (“MIT”). Eligible employees include those

who: (1) are scheduled to work at least 50% of the normal full-time schedule at MIT

or will have 1,000 hours or more of paid service in a calendar year; or (2) are paid by

MIT as an employee.

      11.   A participant’s retirement income depends upon contributions from

each employee, employer matching contributions, and from the performance of the

Plan’s investment options, net of fees and expenses.

      12.   As of December 31, 2014, the Plan had $3.6 billion in net assets and

18,268 participants with account balances. It is among the largest 0.05% of all

defined contribution plans in the United States based on plan assets. Plans of such

great size are commonly referred to as “jumbo plans.” As such, the Plan has

enormous bargaining power by reason of its massive size to command very low

investment management and recordkeeping fees for its participants.


                                          5

                                                                                          Exhibit B
  Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 6 of 148




                                      Plaintiffs

        13.   David B. Tracey is employed as a Project Technician Electro-

Mechanical in MIT’s Plasma Science and Fusion Center. He resides in West

Roxbury, Massachusetts He is a participant in the Plan under 29 U.S.C. §1002(7)

because he and his beneficiaries are or may become eligible to receive benefits

under the Plan.

        14.   Daniel Guenther is a former Research Associate in MIT’s Political

Science department. He resides in Brookline, Massachusetts. He is a participant in

the Plan under 29 U.S.C. §1002(7) because he and his beneficiaries are or may

become eligible to receive benefits under the Plan.

        15.   Maria T. Nicholson is employed as an Accounts Payable Assistant in

MIT’s Financial Accounting department. She resides in North Reading,

Massachusetts. She is a participant in the Plan under 29 U.S.C. §1002(7) because

she and her beneficiaries are or may become eligible to receive benefits under the

Plan.

        16.   Corrine R. Fogg was formerly employed as an Administrative

Assistant in MIT’s Plasma Science and Fusion Center. She resides in Ardmore,

Pennsylvania. She is a participant in the Plan under 29 U.S.C. §1002(7) because she

and her beneficiaries are or may become eligible to receive benefits under the Plan.

        17.   Vahik Minaiyan was formerly employed as an HVAC Technician

Mechanic in MIT’s Physical Plan department. He resides in Burbank, California.

He was a participant in the Plan until 2014 when his account balance was

distributed from the Plan. He is nonetheless entitled to receive benefits from the


                                           6

                                                                                     Exhibit B
  Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 7 of 148




Plan in the amount of the difference between the value of his account as of the time

his account was distributed and what his account would have been worth at that

time had Defendants not breached their duties as alleged herein.

                                     Defendants

      18.17.MIT is a non-profit corporation organized under Massachusetts law

with its principal place of business in Cambridge, Massachusetts. MIT is the named

fiduciary under the Plan responsible for the control, management and

administration of the Plan. MIT is the plan sponsor and plan administrator under

29 U.S.C. §1002(16)(A)(i), and upon information and belief, has exclusive

responsibility and complete discretionary authority to control the operation,

management and administration of the Plan, with all powers necessary to enable it

properly to carry out such responsibilities, including the selection and compensation

of the providers of administrative services to the Plan and the selection, monitoring,

and removal of the investment options made available to participants for the

investment of their contributions and provision of their retirement income.

      19.18.MIT is a fiduciary to the Plan because it exercised discretionary

authority or discretionary control respecting the management of the Plan or

exercised authority or control respecting the management or disposition of its

assets, and has discretionary authority or discretionary responsibility in the

administration of the Plan. 29 U.S.C. §1002(21)(A)(i) and (iii).

      20.19.The MIT Supplemental 401(k) Plan Oversight Committee, also known

as the MIT 401(k) Investment Oversight Committee, (“Oversight Committee”) was

established by the Executive Committee of the Board of Trustees of MIT. The


                                           7

                                                                                    Exhibit B
    Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 8 of 148




Oversight Committee is responsible for the selection, monitoring, and retention of

Plan investment options. Its members are appointed by the President of MIT.

      21.20.Current members of the Oversight Committee include: Israel Ruiz,

Marc Bernstein, Glenn David Ellison, S.P. Kothari, Gunther Roland, Lorraine A.

Goffe-Rush, Glen Shor, Pamela Weldon, Thomas M. Wieand, and Barton Zwiebach.

         a. Israel Ruiz began serving as a member of the Oversight Committee on

             or about January 5, 2012. Since approximately October 2011, Ruiz has

             been and is MIT’s Executive Vice President and Treasurer.

         b. Marc Bernstein began serving as a member of the Oversight

             Committee on or about February 26, 2013.

         c. Glenn David Ellison began serving as a member of the Oversight

             Committee on or about April 30, 2012.

         d. S.P. Kothari began serving as a member of the Oversight Committee

             on or about September 24, 2014.

         e. Gunther Roland began serving as a member of the Oversight

             Committee on or about September 27, 2012.

         f. Lorraine A. Goffe-Rush began serving as a member of the Oversight

             Committee on or about March 23, 2015.

         g. Glen Shor began serving as a member of the Oversight Committee on

             or about March 23, 2015.

         h. Pamela Weldon began serving as a member of the Oversight

             Committee on or about February 26, 2013.




                                         8

                                                                                     Exhibit B
    Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 9 of 148




         i. Thomas M. Wieand began serving as a member of the Oversight

             Committee on or about December 11, 2012.

         j. Barton Zwiebach began serving as a member of the Oversight

             Committee on or about December 11, 2012.

      22.21.Additional members of the Oversight Committee during the proposed

class period include the following individuals: Alison Alden, Lawrence Candell,

Michael Howard, Martin Kelly, and Robert C. Merton.

         a. Alison Alden was a member of the Oversight Committee as of October

             20, 2010 until on or about November 21, 2013.

         b. Lawrence Candell was a member of the Oversight Committee as of

             October 20, 2010 until on or about December 11, 2012.

         c. Michael Howard was a member of the Oversight Committee from on or

             before December 11, 2012 until on or about February 27, 2014.

         d. Martin Kelly was a member of the Oversight Committee as of October

             20, 2010 until on or about September 27, 2012.

         e. Robert C. Merton was a member of the Oversight Committee as of

             October 20, 2010 until on or about September 27, 2012.

      23.22.The Oversight Committee and its individual members are fiduciaries

to the Plan because they exercised discretionary authority or discretionary control

respecting the management of the Plan or exercised authority or control respecting

the management or disposition of its assets, and have or had discretionary




                                          9

                                                                                      Exhibit B
    Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 10 of 148




authority or discretionary responsibility in the administration of the Plan. 29 U.S.C.

§1002(21)(A)(i) and (iii).

       24.23.MIT informed participants that an “Administrative Committee” is

responsible for the administration of the Plan, including determining the eligibility

for participation and for benefits, directing the Plan’s trustee to pay benefits, and

interpreting provisions of the Plan, among other duties. In fact, MIT did not

convene a formal administrative committee that performed these Plan functions

and there is no documentation establishing an “Administrative Committee.”

Instead, MIT delegated all of its fiduciary responsibilities over the administration of

the Plan—with the exception of responsibility over Plan investments, which it

delegated to the Oversight Committee—to its Executive Vice President and

Treasurer. Among the Plan administrative responsibilities delegated to the

Executive Vice President and Treasurer were the Plan Administrator’s sole

discretion to determine what constitutes a reasonable expense of administering the

Plan, to determine whether such expenses shall be paid from the Plan’s Trust, to

charge against Plan accounts such reasonable administrative fees as may be

established from time to time, and to interpret the Plan. Defendants, however, do

not deny that there was an “Administrative Committee” as alleged by Plaintiffs

(Doc. 39, Doc. 49).

       25.24.Defendant Ruiz, as MIT’s Executive Vice President and Treasurer, is a

fiduciary to the Plan because he is designated and was delegated the function of

Plan Administrator and had and exercised discretionary authority, control, and/or




                                          10

                                                                                          Exhibit B
    Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 11 of 148




responsibility respecting the management and/or administration of the Plan. 29

U.S.C. §1002(21)(A)(i) and (iii).

        26.25.Because the MIT individuals and entities described above acted as

alleged herein as agents of MIT, all defendants are collectively referred to hereafter

as “Defendants.”

                         ERISA’S FIDUCIARY STANDARDS

        27.26.ERISA imposes strict fiduciary duties of loyalty and prudence upon the

Defendants as fiduciaries of the Plan. 29 U.S.C. §1104(a), states, in relevant part,

that:

        [A] fiduciary shall discharge his duties with respect to a plan solely in the
        interest of the participants and beneficiaries and –

              (A)     for the exclusive purpose of

                      (i) providing benefits to participants and their beneficiaries; and
                      (ii) defraying reasonable expenses of administering the plan;
              [and]

              (B)     with the care, skill, prudence, and diligence under the
                      circumstances then prevailing that a prudent man acting in a
                      like capacity and familiar with such matters would use in the
                      conduct of an enterprise of like character and with like aims.

        28.27.Under ERISA, fiduciaries that exercise any authority or control over

plan assets, including the selection of plan investments and service providers, must

act prudently and solely in the interest of participants in the plan, and not for the

benefit of third parties including service providers to the plan such as recordkeepers

and those who provide investment products. Fiduciaries must ensure that the




                                            11

                                                                                            Exhibit B
    Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 12 of 148




amount of fees paid to those service providers is no more than reasonable. DOL

Adv. Op. 97-15A (1997); DOL Adv. Op. 97-16A (1997).

      29.28.“[T]he duty to conduct an independent investigation into the merits of

a particular investment” is “the most basic of ERISA’s investment fiduciary duties.”

In re Unisys Savings Plan Litig., 74 F.3d 420, 435 (3d Cir. 1996); Katsaros v. Cody,

744 F.2d 270, 279 (2d Cir. 1984) (fiduciaries must use “the appropriate methods to

investigate the merits” of plan investments). A defined contribution plan fiduciary

cannot “insulate itself from liability by the simple expedient of including a very

large number of investment alternatives in its portfolio and then shifting to the

participants the responsibility for choosing among them.” Hecker v. Deere & Co., 569

F.3d 708, 711 (7th Cir. 2009). Instead, fiduciaries must “initially determine, and

continue to monitor, the prudence of each investment option available to plan

participants.” DiFelice v. U.S. Airways, Inc., 497 F.3d 410, 423 (4th Cir. 2007)

(emphasis original); see also 29 C.F.R. § 2550.404a-1; DOL Adv. Opinion 98-04A

(1998); DOL Adv. Opinion 88-16A (1988). Fiduciaries have “a continuing duty to

monitor investments and remove imprudent ones,” regardless of how long a fund

has been in the plan. Tibble v. Edison Int’l, 135 S. Ct. 1823, 1828–29 (2015).

      30.29.The general duties of loyalty and prudence imposed by 29 U.S.C. §1104

are supplemented by a detailed list of transactions that are expressly prohibited by

29 U.S.C. §1106, and are considered “per se” violations because they entail a high

potential for abuse. Section 1106(a)(1) states, in pertinent part, that:




                                           12

                                                                                       Exhibit B
    Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 13 of 148




          [A] fiduciary with respect to a plan shall not cause the plan to engage in a
          transaction, if he knows or should know that such transaction constitutes
          a direct or indirect –

             (A)    sale or exchange, or leasing, of any property between the plan
                    and a party in interest;
                    ***
             (C)    furnishing of goods, services, or facilities between the plan and
                    a party in interest;
             (D)    transfer to, or use by or for the benefit of a party in interest, of
                    any assets of the plan…

Section 1106(b) provides, in pertinent part, that:

      [A] fiduciary with respect to the plan shall not –

             (1)    deal with the assets of the plan in his own interest or for his own
                    account,

             (2)    in his individual or in any other capacity act in a transaction
                    involving the plan on behalf of a party (or represent a party)
                    whose interests are adverse to the interest of the plan or the
                    interest of its participants or beneficiaries, or

             (3)    receive any consideration for his own personal account from any
                    party dealing with such plan in connection with a transaction
                    involving the assets of the plan.

      31.30.Under 29 U.S.C. §1103(c)(1), with certain exceptions not relevant here,

                    the assets of a plan shall never inure to the benefit of any
                    employer and shall be held for the exclusive purposes of
                    providing benefits to participants in the plan and their
                    beneficiaries and defraying reasonable expenses of
                    administering the plan.

      32.31.ERISA also imposes explicit co-fiduciary liabilities on plan fiduciaries.

29 U.S.C. §1105(a) provides a cause of action against a fiduciary for knowingly



                                           13

                                                                                           Exhibit B
    Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 14 of 148




participating in a breach by another fiduciary and knowingly failing to cure any

breach of duty. The statute states, in relevant part, that:

             In addition to any liability which he may have under any other
             provisions of this part, a fiduciary with respect to a plan shall be liable
             for a breach of fiduciary responsibility of another fiduciary with respect
             to the same plan in the following circumstances:

                    (1)    if he participates knowingly in, or knowingly undertakes
                           to conceal, an act or omission of such other fiduciary,
                           knowing such act or omission is a breach; [or]

                    (2)    if, by his failure to comply with section 1104(a)(1) of this
                           title in the administration of his specific responsibilities
                           which give rise to his status as a fiduciary, he has enabled
                           such other fiduciary to commit a breach; or

                    (3)    if he has knowledge of a breach by such other fiduciary,
                           unless he makes reasonable efforts under the
                           circumstances to remedy the breach.

      33.32.29 U.S.C. §1132(a)(2) authorizes a plan participant to bring a civil

action to enforce a breaching fiduciary’s liability to the plan under 29 U.S.C. §1109.

Section 1109(a) provides in relevant part:

         Any person who is a fiduciary with respect to a plan who breaches any of
         the responsibilities, obligations, or duties imposed upon fiduciaries by this
         subchapter shall be personally liable to make good to such plan any losses
         to the plan resulting from each such breach, and to restore to such plan
         any profits of such fiduciary which have been made through use of assets of
         the plan by the fiduciary, and shall be subject to such other equitable or
         remedial relief as the court may deem appropriate, including removal of
         such fiduciary.




                                          14

                                                                                           Exhibit B
    Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 15 of 148




                               BACKGROUND FACTS

   I.      Defined contribution plans, services, and fees.

        34.33.A defined contribution plan is a type of employee retirement plan that

allows employees to contribute a percentage of their pre-tax earnings to the plan,

with the employer often matching those contributions up to a specified percentage.

Each participant in the plan has an individual account. Participants direct the plan

contributions into one or more investment options in a lineup assembled by the

plan’s fiduciaries. “[P]articipants’ retirement benefits are limited to the value of

their own individual investment accounts, which is determined by the market

performance of employee and employer contributions, less expenses.” Tibble, 135 S.

Ct. at 1826.

        35.34.The majority of fees assessed to participants in a defined contribution

plan are attributable to two general categories of services: plan administration

(including recordkeeping), and investment management. These expenses “can

sometimes significantly reduce the value of an account in a defined-contribution

plan.” Tibble, 135 S. Ct. at 1826.

        36.35.The plan’s fiduciaries have control over defined contribution plan

expenses. The fiduciaries are responsible for hiring administrative service providers

for the plan, such as a recordkeeper, and for negotiating and approving the amount

of fees paid to the administrative service provider. The fiduciaries also have

exclusive control over the menu of investment options to which participants may

direct the assets in their accounts. Those selections each have their own fees which

are deducted from the returns that participants receive on their investments.


                                           15

                                                                                         Exhibit B
      Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 16 of 148




         37.36.These fiduciary decisions have the potential to dramatically affect the

amount of money that participants are able to save for retirement. According to the

U.S. Department of Labor, a 1% difference in fees over the course of a 35-year

career makes a difference of 28% in savings at retirement. U.S. Dep’t of Labor, A

Look at 401(k) Plan Fees, at 1–2 (Aug. 2013).2 Accordingly, fiduciaries of defined

contribution plans must engage in a rigorous process to control these costs and

ensure that participants pay no more than a reasonable level of fees. This is

particularly true for multi-billion dollar plans like the Plan, which have the

bargaining power to obtain the highest level of service and the lowest fees. The fees

available to multi-billion dollar retirement plans are orders of magnitude lower

than the much higher retail fees available to small investors.

         38.37.The entities that provide services to defined contribution plans have an

incentive to maximize their fees by putting their own higher-cost funds in plans and

collecting the highest amount possible for recordkeeping. For each additional dollar

in fees paid to a service provider, participants’ retirement savings are directly

reduced by the same amount, and participants lose the potential for those lost

assets to grow over the remainder of their careers. Accordingly, participants’

retirement security is directly affected by the diligence used by plan fiduciaries to

control, negotiate, and reduce the plan’s fees.

         39.38.Fiduciaries must be cognizant of providers’ self-interest in maximizing

fees, and not simply accede to the providers’ preferred investment lineup—i.e.,

proprietary funds that will generate substantial fee revenue for the provider—or

 2   Available at http://www.dol.gov/ebsa/pdf/401kfeesemployee.pdf.


                                             16

                                                                                           Exhibit B
      Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 17 of 148




agree to the provider’s administrative fee quotes without negotiating or considering

alternatives. In order to act in the exclusive interest of participants and not in the

service providers’ interest, fiduciaries must negotiate as if their own money was at

stake. Instead of simply accepting the investment funds or fees demanded by these

conflicted providers, fiduciaries must consider whether participants would be better

served by using alternative investment products or services.

II.    Defined contribution recordkeeping.

       40.39.Recordkeeping is a service necessary for every defined contribution

plan. The recordkeeper keeps track of the amount of each participant’s investments

in the various options in the plan, and typically provides each participant with a

quarterly account statement. The recordkeeper often maintains a plan website or

call center that participants can access to obtain information about the plan and to

review their accounts. The recordkeeper may also provide access to investment

education materials or investment advice. These services are largely commodities,

and the market for recordkeeping services is highly competitive.

       41.40.There are numerous recordkeepers in the marketplace who are capable

of providing a high level of service and who will vigorously compete to win a

recordkeeping contract for a jumbo defined contribution plan. These recordkeepers

will readily respond to a request for proposal and will tailor their bids based on the

desired services (e.g., recordkeeping, website, call center, etc.). In light of the

commoditized nature of their services, recordkeepers primarily differentiate

themselves based on price, and will aggressively bid to offer the best price in an

effort to win the business, particularly for jumbo plans.


                                            17

                                                                                         Exhibit B
       Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 18 of 148




         42.41.Some recordkeepers in the market provide only recordkeeping and

administrative services, while others provide both recordkeeping and investment

products. The latter group has an incentive to place their own proprietary products

in the plan in order to maximize revenues from servicing the plan. As explained

below, when faced with such conflicted fund recommendations, fiduciaries must

independently assess whether the provider’s investment products are the best

choice for the plan, or whether the purpose of providing benefits to participants

would be better accomplished by considering other investment managers who may

offer superior funds at a better price.

III.     Defined contribution investment options.

         43.42.Defined contribution fiduciaries have exclusive control over the

particular investment options available in the plan. Plan participants direct and

allocate the assets in their accounts to one or more of these options, and the

investment returns are credited to participants’ accounts.

         44.43.Each investment option is typically a pooled investment product, such

as a mutual fund, and invests in a diversified portfolio of securities in a broad asset

class such as fixed income or equities. Fixed income funds may include conservative

principal protection options, such as stable value funds, or other diversified

portfolios of government or corporate debt securities. Equity funds invest in

diversified portfolios of stocks of large, mid-size, or small domestic or international

companies in a particular style such as growth or value (or a blend of the two).

Balanced funds invest in a mix of stocks and bonds in varying percentages.




                                            18

                                                                                          Exhibit B
      Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 19 of 148




         45.44.Investment options can be passively or actively managed. In a

passively managed or “index” fund, the investment manager attempts to match the

performance of a given benchmark index by holding a representative sample of

securities in that index, such as the S&P 500. In an actively managed fund, the

investment manager uses her judgment in buying and selling individual securities

(e.g., stocks, bonds, etc.) in an attempt to generate investment returns that surpass

a benchmark index, net of fees. Because no stock selection or research is necessary

for the manager to track the index and trading is limited, passively managed

investments charge significantly lower fees than actively managed funds.

         46.45.The fees of mutual funds and other investment options are usually

expressed as a percentage of assets under management, or “expense ratio.” For

example, if the fund deducts 1% of fund assets each year in fees, the fund’s expense

ratio would be 1%, or 100 basis points (bps).3 The fees deducted from a fund’s assets

reduce the value of the shares owned by fund investors.

         47.46.Many mutual funds offer their investors different share classes. Retail

share classes are marketed to individuals with small amounts to invest.

Institutional share classes are offered to investors with large amounts to invest,

such as large retirement plans. The different share classes of a given mutual fund

have the identical manager, are managed identically, and invest in the same

portfolio of securities. The only difference is that the retail shares charge

significantly higher fees, resulting in retail class investors receiving lower returns.

The share classes are otherwise identical in all respects.

 3   One basis point is equal to 1/100th of one percent (or 0.01%).


                                               19

                                                                                          Exhibit B
    Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 20 of 148




      48.47.Some mutual funds engage in a practice known as “revenue sharing.”

In a revenue-sharing arrangement, a mutual fund pays a portion of its expense

ratio to the entity providing administrative and recordkeeping services to a plan.

The difference in fees between a mutual fund’s retail and institutional share classes

is often attributable to revenue sharing. To illustrate, a fund’s retail share class

may have an expense ratio of 100 bps, including 25 bps of revenue sharing, while

the institutional share charges 75 bps, with no or lesser revenue sharing. The

presence of revenue sharing thus provides an incentive for administrative service

providers to recommend that the fiduciary select higher cost funds, including in-

house funds of the administrative service provider that pay the provider revenue

sharing. “[V]ery little about the mutual fund industry,” including revenue sharing

practices, “can plausibly be described as transparent[.]” Leimkuehler v. Am. United

Life Ins. Co., 713 F.3d 905, 907 (7th Cir. 2013).

      49.48.When selecting investments, the importance of fees cannot be

overstated. Indeed, “the duty to avoid unwarranted costs is given increased

emphasis in the prudent investor rule” under the common law of trusts, which

informs ERISA’s fiduciary duties. Restatement (Third) of Trusts ch. 17, intro. note

(2007); see Tibble, 135 S. Ct. at 1828 (citing Restatement (Third) of Trusts § 90 in

finding a continuing duty to monitor under ERISA). As the Restatement explains,

“cost-conscious management is fundamental to prudence in the investment

function.” Restatement (Third) of Trusts § 90 cmt. b. While a fiduciary may consider

higher-cost, actively-managed mutual funds as an alternative to index funds,




                                           20

                                                                                        Exhibit B
    Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 21 of 148




“active management strategies involve investigation expenses and other transaction

costs . . . that must be considered, realistically, in relation to the likelihood of

increased return from such strategies.” Restatement (Third) of Trusts ch. 17, intro.

note; id. § 90 cmt. h(2).

       50.49.Academic and financial industry literature demonstrates that high

expenses are not correlated with superior investment management. Indeed, funds

with high fees on average perform worse than less expensive funds even on a pre-fee

basis. Javier Gil-Bazo & Pablo Ruiz-Verdu, When Cheaper is Better: Fee

Determination in the Market for Equity Mutual Funds, 67 J. ECON. BEHAV. & ORG.

871, 873 (2008); see also Jill E. Fisch, Rethinking the Regulation of Securities

Intermediaries, 158 U. PA. L. REV. 1961, 1993 (2010) (summarizing numerous

studies showing that “the most consistent predictor of a fund’s return to investors is

the fund’s expense ratio”).

       [T]he empirical evidence implies that superior management is not
       priced through higher expense ratios. On the contrary, it appears that
       the effect of expenses on after-expense performance (even after
       controlling for funds’ observable characteristics) is more than one-to-
       one, which would imply that low-quality funds charge higher fees.
       Price and quality thus seem to be inversely related in the market for
       actively managed mutual funds.

Gil-Bazo & Ruiz-Verdu, When Cheaper is Better, at 883.

       51.50.In light of this effect of fees on expected returns, fiduciaries must

carefully consider whether the added cost of actively-managed funds is realistically

justified by an expectation of higher returns. Restatement (Third) of Trusts ch. 17,

intro. note; id. § 90 cmt. h(2). Nobel Prize winners in economics have concluded that




                                            21

                                                                                         Exhibit B
      Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 22 of 148




virtually no investment manager consistently beats the market over time after fees

are taken into account. “Properly measured, the average actively managed dollar

must underperform the average passively managed dollar, net of costs.” William F.

Sharpe, The Arithmetic of Active Management, 47 FIN. ANALYSTS J. 7, 8 (Jan./Feb.

1991);4 Eugene F. Fama & Kenneth R. French, Luck Versus Skill in the Cross-

Section of Mutual Fund Returns, 65 J. FIN. 1915, 1915 (2010) (“After costs…in

terms of net returns to investors, active investment must be a negative sum

game.”).

         52.51.To the extent managers show any sustainable ability to beat the

market, the outperformance is nearly always dwarfed by mutual fund expenses.

Fama & French, Luck Versus Skill in the Cross-Section of Mutual Fund Returns, at

1931–34; see also Russ Wermers, Mutual Fund Performance: An Empirical

Decomposition into Stock-Picking Talent, Style, Transaction Costs, and Expenses, 55

J. FIN. 1655, 1690 (2000) (“on a net-return level, the funds underperform broad

market indexes by one percent per year”).

         53.52.If an individual high-cost mutual fund exhibits market-beating

performance over a short period of time, studies demonstrate that outperformance

during a particular period is not predictive of whether a mutual fund will perform

well in the future. Laurent Barras et al., False Discoveries in Mutual Fund

Performance: Measuring Luck in Estimated Alphas, 65 J. FIN. 179, 181 (2010); Mark

M. Carhart, On Persistence in Mutual Fund Performance, 52 J. FIN. 57, 57, 59



 4   Available at http://www.cfapubs.org/doi/pdf/10.2469/faj.v47.n1.7.


                                               22

                                                                                      Exhibit B
      Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 23 of 148




(1997) (measuring thirty-one years of mutual fund returns and concluding that

“persistent differences in mutual fund expenses and transaction costs explain

almost all of the predictability in mutual fund returns”). However, the worst-

performing mutual funds show a strong, persistent tendency to continue their poor

performance. Carhart, On Persistence in Mutual Fund Performance, at 57.

       54.53.Accordingly, investment costs are of paramount importance to prudent

investment selection, and a prudent investor will not select higher-cost actively

managed funds without a documented process to realistically conclude that the fund

is likely to be that extremely rare exception, if one even exists, that will outperform

its benchmark index over time, net of investment expenses.

IV.    Revenue sharing: a practice that can lead to excessive fees if not
       properly monitored and capped.

       55.54.There are two primary methods for defined contribution plans to pay

for recordkeeping and administrative services: “direct” payments from plan assets,

and “indirect” revenue sharing payments from plan investments such as mutual

funds. Plans may use one method or the other exclusively, or may use a combination

of both direct and indirect payments.

       56.55.In a typical direct payment arrangement, the fiduciary contracts with

the recordkeeper to obtain administrative services in exchange for a flat annual fee

based on the number of participants for which the recordkeeper will be providing

services, for example $30 per participant. Jumbo defined contribution plans possess

tremendous economies of scale for purposes of recordkeeping and administrative




                                          23

                                                                                          Exhibit B
    Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 24 of 148




fees. A plan with 20,000 participants can obtain a much lower fee on a per-

participant basis than a plan with 2,000 participants.

      57.56.A recordkeeper’s cost for providing services depends on the number of

participants in the plan, not the amount of assets in the plan or in an individual

account. The cost of recordkeeping a $75,000 account balance is the same as a

$7,500 account. Accordingly, a flat price based on the number of participants in the

plan ensures that the amount of compensation is tied to the actual services provided

and does not grow based on matters that have nothing to do with the services

provided, such as an increase in plan assets due to market growth or greater plan

contributions by the employee.

      58.57.As an example, a fiduciary of a 20,000 participant, $3 billion plan may

issue a request for proposal to several recordkeepers and request that the

respondents provide pricing based on a flat rate for a 20,000 participant plan. If the

winning recordkeeper offers to provide the specified services at a flat rate of $30 per

participant per year, the fiduciary would then contract with the recordkeeper for

the plan to pay a $600,000 direct annual fee (20,000 participants at

$30/participant). If the plan’s assets increase to $4 billion during the course of the

contract but the participant level stays constant, the recordkeeper’s compensation

does not change, because the services provided have not changed.

      59.58.Such a flat per-participant agreement does not necessarily mean,

however, that every participant in the plan must pay the same $30 fee from his or

her account. The fiduciary could reasonably determine that it is equitable to charge




                                           24

                                                                                          Exhibit B
    Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 25 of 148




each participant the same $30 (for example, through a quarterly charge of $7.50 to

each account in the plan). Alternatively, the fiduciary could conclude that assessing

the same fee to all investors would discourage participants with relatively small

accounts from participating in the plan, and that, once the aggregate flat fee for the

plan has been determined, a proportional asset-based charge should be used. In that

case, the flat per-participant rate of $30 per participant multiplied by the number of

participants would simply be converted to an asset-based charge, such that every

participant pays the same percentage of his or her account balance. If plan assets

increase, the percentage is adjusted downward so that the plan as a whole is still

paying the same plan-level price for the negotiated services.

      60.59.Some plans pay for recordkeeping through “indirect” revenue sharing

payments from the plan’s mutual funds. Revenue sharing, while not a per se

violation of ERISA, can lead to excessive fees if not properly monitored and capped.

      61.60.In a revenue sharing arrangement, the mutual fund pays the plan’s

recordkeeper putatively for providing recordkeeping and administrative services for

the fund. However, because revenue sharing payments are asset-based, the fees can

grow to unreasonable levels if plan assets grow while the number of participants,

and thus the services provided, have not increased at a similar rate. The opposite is

generally not true. If plan assets decline, participants will not receive a sustained

benefit of paying lower fees, because the recordkeeper will demand that the plan

make up the shortfall through additional direct payments.




                                          25

                                                                                         Exhibit B
    Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 26 of 148




       62.61.If a fiduciary decides to use revenue sharing to pay for recordkeeping,

it is required that the fiduciary: (1) determine and monitor the amount of the

revenue sharing and any other sources of compensation that the provider has

received, (2) compare that amount to the price that would be available on a flat per-

participant basis, and (3) control the amount of fees paid through recordkeeping by

obtaining rebates of any revenue sharing amounts that exceed the reasonable level

of fees.

       63.62.As to the second critical element—determining the price that would be

available on a flat per-participant basis—making that assessment for a jumbo plan

requires soliciting bids from competing providers. In multi-billion dollar plans with

over 10,000 participants, such as the MIT Plan, benchmarking based on fee surveys

alone is inadequate. Recordkeeping fees for jumbo plans have also declined

significantly in recent years due to increased technological efficiency, competition,

and increased attention to fees by sponsors of other plans such that fees that may

have been reasonable at one time may have become excessive based on current

market conditions. Accordingly, the only way to determine the true market price at

a given time is to obtain competitive bids. See George v. Kraft Foods Global, Inc.,

641 F.3d 786, 800 (7th Cir. 2011) (a 401(k) excessive fee case which denied

summary judgment based in part on opinion of independent consultant that

“‘without an actual fee quote comparison’—i.e, a bid from another service provider—

[consultant] ‘could not comment on the competitiveness of [recordkeeper’s] fee

amount for the services provided.’”). Prudent fiduciaries of defined contribution




                                          26

                                                                                        Exhibit B
     Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 27 of 148




plans thus obtain competitive bids for recordkeeping at regular intervals of

approximately three years.

V.    Bundled defined contribution plan services.

      64.63.As the prevalence and asset size of defined contribution plans grew,

financial services companies such as Fidelity entered this burgeoning retirement

plan market. These providers often marketed plans that were fully or partially

“bundled,” offering to assist in setting up a plan that would include a package of the

provider’s proprietary or affiliated investment funds as well as administrative and

recordkeeping services. The plans were often marketed as “free” plans, meaning

there were supposedly no additional fees beyond the revenues the provider received

from having their proprietary and affiliated funds in the plan. These purportedly

free plans had a significant condition—in order to obtain the so-called “free” pricing,

the fiduciary had to agree to put the provider’s preferred investment lineup in the

plan—a group of hand-picked funds that would guarantee the provider would

receive its desired fee revenue on an ongoing basis. Any deviations from that lineup

or removal of funds after the plan was established would require the provider’s

approval or result in the plan being assessed additional direct fees. Thus, under

these bundled arrangements, funds were included in some defined contribution

plans not based on an independent analysis of their merits or what was in the best

interests of participants, but because of the benefits they provided to the plan’s

service provider.

      65.64.For many years this approach was followed by some fiduciaries of

jumbo plans, resulting in excessive fees and imprudent investments. As of


                                          27

                                                                                          Exhibit B
    Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 28 of 148




approximately a decade ago, if not earlier, fiduciaries of jumbo 401(k) plans widely

recognized that fulfilling their duties required careful scrutiny of whether a bundled

services model served the interests of participants, rather than the financial

interests of the provider. Upon undertaking that analysis, prudent fiduciaries

determined that bundled arrangements that limited their plans to funds that were

hand-picked by the recordkeeper resulted in a menu of underperforming

investments with opaque and often excessive fees. There is no shortage of high-

quality, low-cost investment products available to 401(k) plans. It is extremely

unlikely that a single investment manager will offer the best option for each

category in a plan’s lineup. By rejecting bundling, a plan is not limited to the

recordkeeper’s proprietary investment products and other affiliated funds that pay

it revenue sharing. Instead, the fiduciary is free to reject the recordkeeper’s

conflicted fund recommendations, and can independently assess whether another

investment manager offers a superior product at a more attractive price, and can

include such funds in the plan’s investment lineup.

      66.65.Rejecting a bundled arrangement also facilitates negotiation of

reasonable recordkeeping fees, since the price of each service is transparent and not

obscured by opaque revenue sharing arrangements—through which the investment

product provider does not publicize the amount of revenue sharing it kicks back to

itself in its separate role as a recordkeeper—and can be negotiated separately

without investment revenue skewing the recordkeeping price.




                                          28

                                                                                         Exhibit B
    Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 29 of 148




      67.66.An unbundled structure allows for control over revenue sharing

arrangements, and indeed, allows a fiduciary to eliminate them altogether. To the

extent revenue sharing is still used, the payments may effectively be “kickbacks” to

induce recordkeepers to advocate for the fund to be included in the plan’s

investment lineup. An independent assessment of each fund is thus essential and

required by ERISA to determine whether the fund should be included in the plan

based strictly on its merits as an investment, regardless of whether it also provides

revenue sharing.

       DEFENDANTS BREACHED THEIR FIDUCIARY DUTIES AND
            COMMITTED PROHIBITED TRANSACTIONS

      68.67.ERISA requires defined contribution plan fiduciaries to evaluate the

prudence of each investment option selected for inclusion in a plan, and to act in the

exclusive interest of plan participants when making plan decisions. Defendants

failed to do this. Instead, Defendants’ included 340 investment options in the Plan—

of which 180 were Fidelity funds—nearly all of Fidelity’s proprietary mutual funds

and over 100 additional non-Fidelity funds that provided Fidelity with a steady

stream of revenue sharing payments. Defendants included many of these funds in

the Plan because Fidelity requested it, and without any fiduciary analysis of the

merits of those options. Thus, Defendants allowed the Plan’s recordkeeper to dictate

plan decisions in order to benefit itself at the Plan’s expense.

      69.68.Had Defendants properly monitored Fidelity’s compensation and

considered Fidelity’s financial interest in putting its own proprietary options in the

Plan, and independently analyzed each fund in the Plan as its fiduciary duties



                                           29

                                                                                         Exhibit B
     Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 30 of 148




required, Defendants would have rejected Fidelity’s proposed 340-option lineup,

which was riddled with options with excessive fees and poor performance compared

to low-cost alternatives that were available to the Plan. Indeed, in 2015, Defendants

eliminated hundreds of excessive-cost and underperforming options from the Plan

and replaced the previous 340-option menu with a lineup of 37 core options, only

one of which was managed by Fidelity. Even then, Defendants still retained Fidelity

as the Plan’s recordkeeper without competition and continue to allow Fidelity to

receive excessive fees. Defendants’ failure to discharge their fiduciary duties caused

significant losses to the Plan and participants’ retirement savings.

I.    The Plan’s investment structure.

      70.69.MIT employees and retirees who participate in the Plan do not decide

which investment options are placed in the Plan. It is Defendants who select

investment options in the Plan, and it is Defendants who have the responsibility for

removing imprudent Plan options.

      71.70.Prior to July 2015, Defendants included approximately 340 investment

options in the Plan. These options were provided in the following asset classes:

target date and asset allocation funds, large cap domestic equities, mid cap

domestic equities, small cap domestic equities, international equities, fixed income,

money market, real estate, sector funds, and stable value.

      72.71.Over 300 of the Plan’s 340 options were mutual funds, 180 of which

were managed by Fidelity—essentially its entire mutual fund lineup—and put in

the Plan without a prudent screening process by a fiduciary.




                                          30

                                                                                         Exhibit B
    Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 31 of 148




      73.72.Despite the massive size of the Plan, many of the mutual fund options

were high-priced retail share classes designed for small individual investors. The

retail shares are identical in every respect to institutional shares of the same funds,

except that the retail shares charge much higher fees.

      74.73.The mutual funds included in the Plan charge varying amounts for

investment management, and other expenses, depending on the investment at issue

and share class. Some of them also charge marketing and distribution expenses.

Mutual funds have shareholders who are not participants in the Plan, or any

retirement plan, and who purchase shares as a result of the funds’ marketing

efforts. However, all shareholders in mutual funds, including participants in the

Plan, pay these expenses. MIT participants, as with any participant in a retirement

plan, receive no benefit from these marketing fees. Many other mutual funds that

were available to the Plan do not include such marketing costs.

      75.74.The remaining investment options in the Plan included collective

trusts and two custom funds (Bond Oriented Balanced Fund and Diversified Stock

Fund) administered at the direction of MIT by Fidelity Management Trust

Company. These custom funds invest in underlying mutual funds or collective

trusts, and for years, included underlying funds managed by Fidelity.

      76.75.Effective July 20, 2015, Defendants eliminated hundreds of mutual

funds from the Plan and implemented an overhauled investment lineup. This new

lineup includes 37 investment options, of which 19 were previously offered. Thus,

Defendants eliminated over 94% of the Plan’s previous fund lineup.




                                          31

                                                                                          Exhibit B
      Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 32 of 148




II.      Fidelity Investments had and continues to have a comprehensive
         role in the Plan and extensive relationship with MIT.

         77.76.Fidelity Investments is a privately owned company based in Boston,

Massachusetts that provides financial services to individual and institutional

investors. The company was founded by Edward C. Johnson II and continues to be

operated by the Johnson family. Edward C. Johnson III served as Chief Executive

Officer until 2014 when his daughter, Abigail Johnson, assumed that position,

which she currently holds.

         78.77.In December 1998, Defendants selected Fidelity to provide

administrative and recordkeeping services to the Plan. Fidelity began providing

these services effective April 1, 1999.

         79.78.Prior to April 1, 1999, MIT bore the investment expenses charged by

the Plan’s investment options. As of April 1, 1999, MIT transferred the

responsibility for payment of these expenses to Plan participants—largely in the

form of additional fees paid to Fidelity.

         80.79.In addition to transferring the Plan’s administrative and

recordkeeping services to Fidelity as of April 1, 1999, Defendants also allowed

Fidelity to include a massive number of its proprietary investment funds in the

Plan, which provided extensive investment management fees to Fidelity, thereby

providing Fidelity with very large revenues. Following the transition, Fidelity was

the Plan’s primary provider of mutual fund options for the next 16 years. As of

December 31, 2014, over 180 of the Plan’s 300 mutual funds were Fidelity mutual

funds.



                                            32

                                                                                      Exhibit B
     Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 33 of 148




       81.80.ERISA requires that fiduciaries act for the exclusive benefit of plan

participants. 29 U.S.C. §1104(a)(1)(A); In re Fid. ERISA Float Litig., 829 F.3d 55, 58

(1st Cir. 2016). No other interest whatsoever can be served. Defendants profoundly

breached this duty.

       82.81.Rather than conducting an independent market-wide assessment of

potential service providers for the Plan, Defendants limited their search by

selecting a provider that “did business with [MIT] or was headquartered locally.”5

While such a rationale may be permissible for managing MIT’s own assets, ERISA

requires fiduciaries to make decisions based on the merits of a transaction and for

the sole benefit of participants, not based on benefiting a local investment company.

And just as it is improper to hire a service provider based on factors such as other

business relationships, it is similarly improper to maintain the arrangement on

that basis while failing to consider recordkeepers or investment managers who do

not meet the geographic or business relationship criteria.

       83.82.Fidelity’s business relationship with MIT continued after it was

selected. Numerous Fidelity-related entities have made substantial donations to

MIT:

          a. Since Fidelity was selected as the Plan’s recordkeeper, Fidelity
              Foundation has donated hundreds of thousands of dollars to MIT.

          b. Moreover, since 2001, Fidelity Non-Profit Management Foundation
              has donated over $18 million to MIT.

          c. Further, another Fidelity-related entity for which former CEO Edward
              C. Johnson III and current CEO Abigail Johnson serve as trustees, the

 5 MIT News, Fidelity Chosen to Manage MIT Supplemental 401(k) Plan as of April 1 (Dec.
16, 1998) (emphasis added), available at http://news.mit.edu/1998/401k-1216.


                                          33

                                                                                          Exhibit B
    Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 34 of 148




             Edward C. Johnson Fund, has made additional donations. In 2009, for
             example, the Edward C. Johnson Fund contributed $100,000 to MIT
             for “Conferences.”

          d. In 2010, the Edward C. Johnson Fund contributed $220,000 for
              “Conservation-Arts & Sciences” and $25,000 for “Program Support” to
              MIT.
          e. The Fidelity Foundation and Fidelity Investments Charitable Gift
              Fund are also supporters of the MIT OpenCourseWare, a web-based
              publication of MIT course content.

          f. Fidelity is a research supporter of MIT’s Center for Information
              Systems Research and member of MIT’s Media Lab.

          g. In addition, Fidelity served as one of the corporate associates of MIT’s
              Sloan School of Management “provid[ing] critical support for capital
              projects, new initiatives, innovative educational activities, diversity
              fellowships, sponsorships for student conferences and special events,
              and other needs identified by the School.”6

      84.83.Tellingly, for nine years, Fidelity CEO Abigail Johnson has had direct

responsibility over the governance of MIT. Since 2007, she has served as a member

of the Board of Trustees for MIT (also referred to as the MIT Corporation), where

she chairs the visiting committee of MIT’s Sloan School of Management. Members of

the Board of Trustees “hold a fiduciary duty to govern MIT, to oversee the

stewardship of MIT’s assets for MIT’s present and perpetual well-being and

stability, and to ensure that MIT adheres to the purposes for which it was

established.”7

      85.84.As a member of the Board of Trustees, Ms. Johnson has influenced

decisions concerning the operation of MIT. For instance, according to MIT President



 6 MIT Sloan School of Management, Annual Philanthropy Report 2009 (Spring 2010),

available at http://mitsloan.mit.edu/alumnimagazine/pdf/Spring2010-FullWithoutNotes.pdf.
 7 See MIT Bylaws, §1.1, available at http://web.mit.edu/corporation/bylaws/by1.html.




                                          34

                                                                                           Exhibit B
     Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 35 of 148




L. Rafael Reif, she offered “high-level guidance on the financial situation” following

the 2008 financial crisis and “has helped shape changes at the business school.”8

       86.85.Ms. Johnson therefore wears multiple hats. She is responsible for

maximizing revenue to MIT as a member of the Board of Trustees. In that role, she

is directly in a position to, and has, driven donations to MIT from Fidelity and

Johnson family resources. Yet at the same time, MIT, which acts through its Board

of Trustees, is the named fiduciary to MIT’s 401(k) plan participants with ultimate

responsibility over the selection and retention of Plan investment options. Thus, as

a member of the Board of Trustees governing the Plan, she personally benefits her

family and her company, Fidelity, from Defendants’ use of Fidelity and its funds—a

total of 180—which the Board of Trustees placed in the Plan.

       87.86.Fidelity’s family and affiliates’ donations to MIT have also secured

Fidelity’s position as the Plan’s recordkeeper without any competition from outside

service providers. In addition to MIT’s use of virtually all of Fidelity’s funds in the

Plan, since first hiring Fidelity over 17 years ago, Defendants have caused the Plan

to use Fidelity as the Plan’s recordkeeper and to pay Fidelity unreasonable

administrative and investment management expenses, without putting those

services out to competitive bidding. MIT’s use of Fidelity without bids is likewise

the result of Defendants’ policy of benefiting Fidelity and the Johnson family at the

expense of Plan participants.


 8 Beth Healy, Abigail Johnson, After Years of Training, Gets to Put Her Stamp on Fidelity,
Boston Globe (Dec. 5, 2014), available at
https://www.bostonglobe.com/business/2014/12/05/abigail-johnson-after-years-training-gets-
put-her-stamp-fidelity/Unb5tRwrL8iby2mTHoqMGN/story.html.


                                            35

                                                                                              Exhibit B
       Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 36 of 148




III.        Defendants allowed Fidelity to include 180 of its proprietary funds in
            the Plan while including 340 duplicative, excessive-cost options in
            the Plan and squandering the Plan’s ability to obtain lower fees;
            Defendants admitted this was confusing and caused unreasonable
            fees.

       A.      Defendants caused the Plan and participants to pay excessive
               investment management fees.

            88.87.Prior to July 2015, Defendants included over 340 investment options in

the Plan’s core lineup. Over 180 of those funds were Fidelity’s own proprietary funds

—nearly every mutual fund that Fidelity offered—which paid Fidelity investment

management fees and revenue sharing. In addition, approximately 124 of the non-

Fidelity funds also paid Fidelity revenue sharing. Thus, many funds were included

in the Plan not based on an independent assessment of their merits, but because

Fidelity wanted the funds in the Plan to ensure it would receive a steady stream of

fee revenues and benefit its financial interests. Defendants actively favored Fidelity

and failed to make a prudent determination as to whether including these funds

was in the exclusive interest of participants rather than in Fidelity’s interest. Thus,

instead of acting solely in the interest of participants, Defendants allowed Fidelity’s

financial interests to dictate the Plan’s investment selections.

            89.88.Had Defendants properly and independently evaluated Fidelity’s

preferred lineup compared to non-conflicted alternatives from outside managers

that did not pay revenue sharing to Fidelity, Defendants would have rejected many

of the Plan’s 340 options and instead selected a limited group of funds from outside

managers, long before they did (albeit belatedly) in July 2015.




                                              36

                                                                                            Exhibit B
     Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 37 of 148




       90.89.The Plan’s 340-fund lineup included an overwhelming array of

duplicative funds in the same investment styles, which diluted the Plan’s ability to

obtain significantly lower fees by offering a single option in each investment style,

and provided a confusing menu of options that impaired participants’ ability to

make investment decisions.

       91.90.In comparison, according to Callan Investments Institute’s 2015

Defined Contribution Trends survey, defined contribution plans in 2014 had an

average of 15 investment options, excluding target date funds.9 This number of

options provides choice of investment style to participants while maintaining a

larger pool of assets in each investment style, which benefits participants by

avoiding participant confusion and obtaining lower fees. Indeed, since it is the plan

fiduciary who ERISA holds to the standard of a prudent financial expert, it is

important for fiduciaries to perform the role of selecting investments, for the benefit

of participants who are not financial experts.

       92.91.A larger pool of assets in each investment style significantly reduces

fees paid by participants. By consolidating duplicative investments of the same

investment style into a single investment option, the Plan would then have the

ability to command lower-cost investments, such as collective trusts, separately

managed accounts, and low-cost institutional share classes of the selected mutual

fund options.




 9 Callan Investments Institute, 2015 Defined Contribution Trends, at 28 (2015), available
at https://www.callan.com/research/files/990.pdf.


                                            37

                                                                                             Exhibit B
    Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 38 of 148




      93.92.Fund selections must be the result of a detailed due diligence process

that considers factors such as risk, investment return, and expenses of available

investment alternatives, and the fiduciary must give “appropriate consideration” to

“the role the investment or investment course of action plays . . . in the plan’s

investment portfolio,” 29 C.F.R. §§ 2550.404a-1(b)(i)-(ii). Fiduciaries cannot

discharge their duties “by the simple expedient of including a very large number of

investment alternatives in its portfolio and then shifting to the participants the

responsibility for choosing among them.” Hecker, 569 F.3d at 711. This removes the

benefit of pooling assets consistent with the size of the Plan. Assembling a

haphazard lineup of over 340 duplicative options, most of which are the

recordkeeper’s own proprietary funds and other funds that pay that recordkeeper

substantial fees does not reflect a prudent investment selection process.

      94.93.Within each asset class and investment style deemed appropriate for a

participant-directed retirement plan, prudent fiduciaries make a reasoned

determination and select a prudent investment option. In contrast to Defendants,

prudent fiduciaries do not select and retain numerous investment options for a

single asset class and investment style. When many investment options in a single

investment style are included in a plan, fiduciaries lose the bargaining power to

obtain lower investment management expenses for that style.

      95.94.Moreover, when many actively managed funds are included within the

same investment style, participants often spread the amount of their investment




                                          38

                                                                                      Exhibit B
      Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 39 of 148




evenly across all the available funds,10 resulting in participants effectively receiving

an index return but at active management fees. This is because the investments are

spread so broadly over that investment style. Yet the participants will be paying

much higher fees for active management than they would be paying in a passive

index fund.

        96.95.In addition, providing multiple options in a single investment style

adds unnecessary complexity to the investment lineup and leads to participant

confusion. See, e.g., Donald B. Keim and Olivia S. Mitchell, Simplifying Choices in

Defined Contribution Retirement Plan Design, at 3 (Nov. 30, 2015) (recognizing that

“too many choices can create confusion and distraction”);11 The Standard, Fixing

Your 403(b) Plan: Adopting a Best Practices Approach, at 2 (“Numerous studies

have demonstrated that when people are given too many choices of anything, they

lose confidence or make no decision.”); Michael Liersch, Choice in Retirement Plans:

How Participant Behavior Differs in Plans Offering Advice, Managed Accounts, and

Target-Date Investments, T. Rowe Price Retirement Research, at 2 (Apr. 2009)

(“Offering too many choices to consumers can lead to decision paralysis, preventing

consumers from making decisions.”).12




10Ian Ayres & Quinn Curtiss, Beyond Diversification: The Pervasive Problem of
Excessive Fees and Dominated Funds in 401(k) Plans, 124 YALE L.J. 14761481
(2015) (“It is well established that some investors naively diversify by spreading
their plan investments across all fund offerings.”).
 11 Available at http://papers.ssrn.com/sol3/papers.cfm?abstract_id=2697680.
 12 Available at
http://www.behavioralresearch.com/Publications/Choice_in_Retirement_Plans_April_2009.p
df.


                                           39

                                                                                           Exhibit B
    Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 40 of 148




      97.96.Defendants provided duplicative investments in virtually every major

asset class and investment style, including balanced/asset allocation (19–20 options,

including 12 Fidelity funds), fixed income and high yield bond (43–49 options,

including 26 Fidelity funds), international (47–55 options, including 30 Fidelity

funds), large cap domestic equities (75–78 options, including 31 Fidelity funds), mid

cap domestic equities (32–33 options, including 11 Fidelity funds), small cap

domestic equities (24–26 options, including 7 Fidelity funds), real estate (3–4

Fidelity options), money market (8 Fidelity options), sector funds (41 Fidelity

options), stable value (1 Fidelity option), and target date investments (Fidelity and

Vanguard funds). This overwhelming array of duplicative funds in a single

investment style harmed participants by diluting the Plan’s bargaining power and

providing participants a collection of options that were far inferior to low-cost

alternatives that were available to the Plan.

      98.97.Defendants also included multiple actively managed funds within the

same investment style and asset class. Using many actively managed funds within

the same investment style results in the Plan effectively having an index fund

return while paying much higher active management fees.

      99.98.Moreover, Defendants retained multiple passively managed index

options in the same investment style. For the large cap blend asset class, for

example, Defendants retained five index funds, three of which were managed by

Fidelity. Unlike actively managed funds, index funds do not attempt to beat their

benchmark through active stock selection, but instead simply attempt to track a




                                          40

                                                                                        Exhibit B
      Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 41 of 148




given index, such as the S&P 500. Because no stock selection or research is needed,

index fund fees are substantially lower than actively managed fund fees.

       100.99.     Since index funds merely hold the same securities in the same or

approximately the same proportions as the index,13 having multiple index funds of

the same category or investment style in the Plan provides no benefit to

participants. As Morningstar CEO Joe Mansueto recently observed, “[b]asic market

indexes are virtually interchangeable.” Lewis Braham, Morningstar Announces Free

Use of Its Indexes, Barron’s (Nov. 5, 2016).14 Including multiple similar index funds

in a plan hurts participants by diluting the Plan’s ability to obtain lower rates for a

single index fund of that style because the amount of assets in any one such fund is

smaller than the aggregate would be in that investment style. Moreover, multiple

managers holding stocks that mimic the S&P 500 or a similar index would pick the

same stocks in essentially the same proportions as the index. Thus, there is no

value in offering separate index funds in the same investment style.

       101.100.    The inefficient and costly investment structure of the Plan

caused significant harm to the Plan and its participants in the form of unreasonable

investment management fees and performance losses compared to readily available

lower-cost alternatives. This harm and the substantial losses to the Plan are clearly

illustrated by the recent 2015 fund lineup changes.

       102.101.    Effective July 20, 2015, Defendants eliminated hundreds of

investment options from the Plan, including over 180 Fidelity funds. Only a single

 13Another example of an index is the Dow Jones Industrial Average.
 14Available at http://www.barrons.com/articles/morningstar-announces-free-use-of-its-
indexes-1478322642.


                                           41

                                                                                          Exhibit B
      Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 42 of 148




Fidelity fund—the Fidelity Growth Fund—remained. The new investment lineup

includes 37 investment options, of which 19 were previously offered. The

consolidated investment lineup includes Vanguard collective trust target date

funds, two custom funds (Bond Oriented Balanced Fund and Diversified Stock

Fund), twelve Vanguard funds, and nine actively managed funds offered by other

investment managers besides Vanguard. The assets that were invested in the funds

removed from the Plan were transferred or “mapped” to low-cost Vanguard funds

and the Wellington High Yield Bond Fund.

       103.102.    The high-cost mutual fund options that Defendants removed

from the Plan did not suddenly become imprudent for this jumbo 401(k) plan in July

2015. Instead, their unreasonable cost and poor performance was present for years.

       104.103.    The following table identifies the fees charged by each of the

removed investment options compared to the corresponding fund in the new core

lineup as disclosed by Defendants.15 The fees in the removed funds were up to

15,000% more than the fees of the fund lineup after Defendants finally conducted a

comprehensive review of the Plan’s structure and eliminated the imprudent Fidelity

funds and duplicative and excessively priced investment options in the Plan.




 15See MIT 2015 Investment Transition Guide, at 25–37, available
athttp://web.mit.edu/hr/benefits/401k-transition-guide.pdf.


                                          42

                                                                                     Exhibit B
     Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 43 of 148




                                                     New Core         Lower-
                                                                               Plan’s
                                       Plan           Lineup           Cost
        Plan Investment                                                        Excess
                                       Fee16         Transition        Fund
                                                                                Cost
                                                      Option            Fee
Aberdeen Global Fixed
                                                 Vanguard Target
Income Fund (Instl Service)           162 bps                          7 bps   2214%
                                                 Trust Plus
(CGFIX)
                                                 Vanguard Total
Aberdeen US Equity Fund
                                      125 bps    Stock Market          1 bp    12400%
(A) (GXXAX)
                                                 Index Trust
                                                 Vanguard Total
Aberdeen US Equity Fund
                                      107 bps    Stock Market          1 bp    10600%
(Instl Service) (GXXIX)
                                                 Index Trust
Alger Capital Appreciation                       Vanguard Total
Institutional Fund (Instl)            116 bps    Stock Market          1 bp    11500%
(ALARX)                                          Index Trust
Alger Mid Cap Growth                             Vanguard Total
Institutional Fund (Instl)            130 bps    Stock Market          1 bp    12900%
(ALMRX)                                          Index Trust
Alger Small Cap Growth                           Vanguard Short-
Institutional Fund (I)                124 bps    Term Bond Index       8 bps   1450%
(ALSRX)                                          (Instl) (VBITX)
AllianzGI NFJ Small-Cap                          Vanguard Short-
Value Fund (Admin)                    111 bps    Term Bond Index       8 bps   1288%
(PVADX)                                          (Instl) (VBITX)
                                                 Vanguard Short-
AllianzGI NFJ Small-Cap
                                       86 bps    Term Bond Index       8 bps   975%
Value Fund (Instl) (PSVIX)
                                                 (Instl) (VBITX)
American Beacon Balanced                         Vanguard Target
                                       93 bps                          7 bps   1229%
Fund (Inv) (AABPX)                               Trust Plus
                                                 Vanguard Total
American Beacon
                                                 Intl Stock Index
International Equity (Inv)            106 bps                         10 bps   960%
                                                 Fund (Instl Plus)
(AAIPX)
                                                 (VTPSX)
                                                 Vanguard Total
American Beacon Large Cap
                                       94 bps    Stock Market          1 bp    9300%
Value Fund (Inv) (AAGPX)
                                                 Index Trust
                                                 Vanguard Short-
American Beacon Short Term
                                       91 bps    Term Bond Index       7 bps   1200%
Bond Fund (Inv) (AALPX)
                                                 (Instl) (VBITX)




16   One basis point is equal to 1/100th of one percent (or 0.01%).


                                                43

                                                                                        Exhibit B
   Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 44 of 148




                                              New Core         Lower-
                                                                        Plan’s
                               Plan             Lineup          Cost
     Plan Investment                                                    Excess
                               Fee16         Transition         Fund
                                                                         Cost
                                                Option           Fee
                                          Vanguard Short-
American Beacon Small Cap
                               117 bps    Term Bond Index       8 bps   1363%
Value Fund (Inv) (AVPAX)
                                          (Instl) (VBITX)
American Century Large                    Vanguard Total
Company Value (Inv)            85 bps     Stock Market          1 bp    8400%
(ALVIX)                                   Index Trust
                                          Vanguard Short-
American Century Small
                               87 bps     Term Bond Index       8 bps   988%
Company (Inv) (ASQIX)
                                          (Instl) (VBITX)
                                          Vanguard Total
American Century Ultra (Inv)
                               101 bps    Stock Market          1 bp    10000%
(TWCUX)
                                          Index Trust
                                          Vanguard Total
AMG Managers Bond Fund                    Bond Market
                               103 bps                          5 bps   1960%
(Service) (MGFIX)                         Index (Instl Plus)
                                          (VBMPX)
AMG Managers Cadence                      Vanguard Total
Capital Appreciation (Admin)   107 bps    Stock Market          1 bp    10600%
(MCFYX)                                   Index Trust
                                          Vanguard Total
AMG Managers Cadence Mid
                               102 bps    Stock Market          1 bp    10100%
Cap (Service) (MCMYX)
                                          Index Trust
AMG Managers Special                      Vanguard Short-
Equity Fund (Service)          150 bps    Term Bond Index       8 bps   1775%
(MGSEX)                                   (Instl) (VBITX)
                                          Vanguard Total
Ariel (Inv) (ARGFX)            103 bps    Stock Market          1 bp    10200%
                                          Index Trust
                                          Vanguard Total
Ariel Appreciation (Inv)
                               113 bps    Stock Market          1 bp    11200%
(CAAPX)
                                          Index Trust
                                          Vanguard Total
Artisan International (Inv)               Intl Stock Index
                               117 bps                         10 bps   1070%
(ARTIX)                                   Fund (Instl Plus)
                                          (VTPSX)
                                          Vanguard Total
Artisan Mid Cap Fund (Inv)
                               120 bps    Stock Market          1 bp    11900%
(ARTMX)
                                          Index Trust




                                         44

                                                                                 Exhibit B
   Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 45 of 148




                                              New Core        Lower-
                                                                       Plan’s
                               Plan             Lineup         Cost
     Plan Investment                                                   Excess
                               Fee16         Transition        Fund
                                                                        Cost
                                                Option          Fee
                                          Vanguard Total
Baron Asset (BARAX)            131 bps    Stock Market         1 bp    13000%
                                          Index Trust
                                          Vanguard Short-
Baron Growth Fund (Retail)
                               129 bps    Term Bond Index      8 bps   1513%
(BGRFX)
                                          (Instl) (VBITX)
Calvert Balanced Portfolio                Vanguard Target
                               118 bps                         7 bps   1586%
(A) (CSIFX)                               Trust Plus
                                          Vanguard FTSE
Calvert Capital Accumulation
                               143 bps    Social Index        16 bps   794%
(A) (CCAFX)
                                          (Instl) (VFTNX)
                                          Vanguard FTSE
Calvert Equity Portfolio (A)
                               117 bps    Social Index        16 bps   631%
(CSIEX)
                                          (Instl) (VFTNX)
                                          Vanguard Total
Calvert International Equity              Intl Stock Index
                               168 bps                        10 bps   1580%
(A) (CWVGX)                               Fund (Instl Plus)
                                          (VTPSX)
                                          Vanguard FTSE
Calvert Small Cap (A)
                               161 bps    Social Index        16 bps   906%
(CCVAX)
                                          (Instl) (VFTNX)
                                          Vanguard Total
ClearBridge Value Trust (FI)
                               109 bps    Stock Market         1 bp    10800%
(LMVFX)
                                          Index Trust
                                          Vanguard Total
Columbia Acorn Select Fund
                               103 bps    Stock Market         1 bp    10200%
(Z) (ACTWX)
                                          Index Trust
                                          Vanguard Short-
Columbia Acorn USA (Z)
                               107 bps    Term Bond Index      8 bps   1238%
(AUSAX)
                                          (Instl) (VBITX)
Columbia Income
                                          Wellington High
Opportunities Fund (Z)         88 bps                         60 bps    47%
                                          Yield Bond
(CIOZX)
                                          Vanguard Short-
Columbia Small Cap Core
                               113 bps    Term Bond Index      8 bps   1313%
Fund (Z) (SMCEX)
                                          (Instl) (VBITX)
                                          Vanguard Total
CRM Mid Cap Value Fund
                               104 bps    Stock Market         1 bp    10300%
(Inv) (CRMMX)
                                          Index Trust



                                         45

                                                                                Exhibit B
   Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 46 of 148




                                             New Core        Lower-
                                                                      Plan’s
                              Plan             Lineup         Cost
     Plan Investment                                                  Excess
                              Fee16         Transition        Fund
                                                                       Cost
                                               Option          Fee
                                         Vanguard Total
Deutsche Core Equity (S)
                              59 bps     Stock Market         1 bp    5800%
(SCDGX)
                                         Index Trust
                                         Vanguard Total
Deutsche CROCI Equity
                              117 bps    Stock Market         1 bp    11600%
Dividend Fund (A) (KDHAX)
                                         Index Trust
                                         Vanguard Total
Deutsche CROCI                           Intl Stock Index
                              90 bps                         10 bps   800%
International (S) (SCINX)                Fund (Instl Plus)
                                         (VTPSX)
Deutsche Global Small Cap                Vanguard Target
                              125 bps                         7 bps   1686%
(S) (SGSCX)                              Trust Plus
                                         Vanguard FTSE
Domini Social Equity (Inv)
                              120 bps    Social Index        16 bps   650%
(DSEFX)
                                         (Instl) (VFTNX)
                                         Vanguard Total
Dreyfus Mid Cap Growth
                              119 bps    Stock Market         1 bp    11800%
Fund (F) (FRSPX)
                                         Index Trust
                                         Vanguard Total
Dreyfus Research Growth
                              118 bps    Stock Market         1 bp    11700%
Fund (A) (DWOAX)
                                         Index Trust
                                         Vanguard Total
Dreyfus Research Growth
                              95 bps     Stock Market         1 bp    9400%
Fund (Z) (DREQX)
                                         Index Trust
Fidelity Asset Manager 20%               Vanguard Target
                              53 bps                          7 bps   657%
(FASIX)                                  Trust Plus
Fidelity Asset Manager 30%               Vanguard Target
                              55 bps                          7 bps   686%
(FTANX)                                  Trust Plus
Fidelity Asset Manager 40%               Vanguard Target
                              56 bps                          7 bps   700%
(FFANX)                                  Trust Plus
Fidelity Asset Manager 50%               Vanguard Target
                              66 bps                          7 bps   843%
(FASMX)                                  Trust Plus
Fidelity Asset Manager 60%               Vanguard Target
                              73 bps                          7 bps   943%
(FSANX)                                  Trust Plus
Fidelity Asset Manager 70%               Vanguard Target
                              73 bps                          7 bps   943%
(FASGX)                                  Trust Plus
Fidelity Asset Manager 85%               Vanguard Target
                              75 bps                          7 bps   971%
(FAMRX)                                  Trust Plus
                                         Vanguard Target
Fidelity Balanced K (FBAKX)   46 bps                          7 bps   557%
                                         Trust Plus


                                        46

                                                                               Exhibit B
   Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 47 of 148




                                               New Core        Lower-
                                                                        Plan’s
                                Plan             Lineup         Cost
     Plan Investment                                                    Excess
                                Fee16         Transition        Fund
                                                                         Cost
                                                 Option          Fee
                                           Vanguard Total
Fidelity Blue Chip Growth
                                68 bps     Stock Market         1 bp    6700%
(K) (FDGKX)
                                           Index Trust
                                           Vanguard Total
Fidelity Blue Chip Value
                                73 bps     Stock Market         1 bp    7200%
(FBCVX)
                                           Index Trust
                                           Vanguard Target
Fidelity Canada (FICDX)         98 bps                          7 bps   1300%
                                           Trust Plus
Fidelity Capital & Income                  Wellington High
                                71 bps                         60 bps    18%
(FAGIX)                                    Yield Bond
                                           Vanguard Total
Fidelity Capital Appreciation
                                70 bps     Stock Market         1 bp    6900%
(K) (FCAKX)
                                           Index Trust
                                           Vanguard Prime
Fidelity Cash Reserves
                                37 bps     Money Market        10 bps   270%
Management (FDRXX)
                                           (Instl) (VMRXX)
Fidelity China Region                      Vanguard Target
                                101 bps                         7 bps   1343%
(FHKCX)                                    Trust Plus
                                           Vanguard Short-
Fidelity Conservative Income
                                40 bps     Term Bond Index      7 bps   471%
Bond (FCONX)
                                           (Instl) (VBITX)
                                           Vanguard Total
Fidelity Contrafund (K)
                                54 bps     Stock Market         1 bp    5300%
(FCNKX)
                                           Index Trust
Fidelity Convertible                       Vanguard Target
                                58 bps                          7 bps   729%
Securities (FCVSX)                         Trust Plus
Fidelity Corporate Bond                    Vanguard Target
                                45 bps                          7 bps   543%
(FCBFX)                                    Trust Plus
                                           Vanguard Total
Fidelity Disciplined Equity
                                39 bps     Stock Market         1 bp    3800%
(K) (FDEKX)
                                           Index Trust
                                           Vanguard Total
Fidelity Diversified                       Intl Stock Index
                                78 bps                         10 bps   680%
International (K) (FDIKX)                  Fund (Instl Plus)
                                           (VTPSX)
                                           Vanguard Total
Fidelity Dividend Growth (K)
                                44 bps     Stock Market         1 bp    4300%
(FDGKX)
                                           Index Trust
Fidelity Emerging Asia                     Vanguard Target
                                104 bps                         7 bps   1386%
(FSEAX)                                    Trust Plus


                                          47

                                                                                 Exhibit B
   Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 48 of 148




                                              New Core      Lower-
                                                                     Plan’s
                               Plan            Lineup        Cost
     Plan Investment                                                 Excess
                               Fee16         Transition      Fund
                                                                      Cost
                                                Option        Fee
                                          Vanguard
Fidelity Emerging Europe,                 Emerging
                               137 bps                      12 bps   1042%
Middle East, Africa (FEMEX)               Markets Index
                                          (Instl) (VEMIX)
                                          Vanguard
Fidelity Emerging Markets                 Emerging
                               86 bps                       12 bps   617%
(K) (FEDDX)                               Markets Index
                                          (Instl) (VEMIX)
                                          Vanguard
Fidelity Emerging Markets                 Emerging
                               148 bps                      12 bps   1133%
Discovery (FEDDX)                         Markets Index
                                          (Instl) (VEMIX)
                                          Vanguard Total
Fidelity Equity Dividend
                               52 bps     Stock Market       1 bp    5100%
Income (K) (FETKX)
                                          Index Trust
                                          Vanguard Total
Fidelity Equity-Income (K)
                               54 bps     Stock Market       1 bp    5300%
(FEIKX)
                                          Index Trust
                                          Vanguard Target
Fidelity Europe (FIEUX)        97 bps                        7 bps   1286%
                                          Trust Plus
                                          Vanguard Total
Fidelity Export &
                               64 bps     Stock Market       1 bp    6300%
Multinational (K) (FEXKX)
                                          Index Trust
                                          Vanguard Total
Fidelity Fifty (FFTYX)         83 bps     Stock Market       1 bp    8200%
                                          Index Trust
Fidelity Floating Rate High               Vanguard Target
                               69 bps                        7 bps   886%
Income (FFRHX)                            Trust Plus
Fidelity Focused High Income              Wellington High
                               83 bps                       60 bps    38%
(FHIFX)                                   Yield Bond
                                          Vanguard Total
Fidelity Focused Stock
                               78 bps     Stock Market       1 bp    7700%
(FTQGX)
                                          Index Trust
Fidelity Four-in-One Index                Vanguard Target
                               24 bps                        7 bps   243%
(FFNOX)                                   Trust Plus
Fidelity Freedom K 2005                   Vanguard Target
                               50 bps                        7 bps   614%
(FFKVX)                                   Trust Plus
Fidelity Freedom K 2010                   Vanguard Target
                               53 bps                        7 bps   657%
(FFKCX)                                   Trust Plus



                                         48

                                                                              Exhibit B
  Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 49 of 148




                                            New Core       Lower-
                                                                    Plan’s
                              Plan            Lineup        Cost
     Plan Investment                                                Excess
                              Fee16         Transition      Fund
                                                                     Cost
                                              Option         Fee
Fidelity Freedom K 2015                  Vanguard Target
                              55 bps                        7 bps   686%
(FKVFX)                                  Trust Plus
Fidelity Freedom K 2020                  Vanguard Target
                              57 bps                        7 bps   714%
(FFKDX)                                  Trust Plus
Fidelity Freedom K 2025                  Vanguard Target
                              61 bps                        7 bps   771%
(FKTWX)                                  Trust Plus
Fidelity Freedom K 2030                  Vanguard Target
                              65 bps                        7 bps   829%
(FFKEX)                                  Trust Plus
Fidelity Freedom K 2035                  Vanguard Target
                              66 bps                        7 bps   843%
(FKTHX)                                  Trust Plus
Fidelity Freedom K 2040                  Vanguard Target
                              66 bps                        7 bps   843%
(FFKFX)                                  Trust Plus
Fidelity Freedom K 2045                  Vanguard Target
                              66 bps                        7 bps   843%
(FFKGX)                                  Trust Plus
Fidelity Freedom K 2050                  Vanguard Target
                              65 bps                        7 bps   829%
(FFKHX)                                  Trust Plus
Fidelity Freedom K 2055                  Vanguard Target
                              66 bps                        7 bps   843%
(FDENX)                                  Trust Plus
Fidelity Freedom K Income                Vanguard Target
                              44 bps                        7 bps   529%
(FFKAX)                                  Trust Plus
                                         Vanguard Total
Fidelity Fund (K) (FFDKX)     41 bps     Stock Market       1 bp    4000%
                                         Index Trust
Fidelity Global Balanced                 Vanguard Target
                              99 bps                        7 bps   1314%
(FGBLX)                                  Trust Plus
Fidelity Global Bond                     Vanguard Target
                              109 bps                       7 bps   1457%
(FGBFX)                                  Trust Plus
Fidelity Global Commodity                Vanguard Target
                              111 bps                       7 bps   1486%
Stock (FFGCX)                            Trust Plus
Fidelity Global Equity                   Vanguard Target
                              116 bps                       7 bps   1557%
Income (FGILX)                           Trust Plus
Fidelity Global High Income              Wellington High
                              95 bps                       60 bps    58%
(FGHNX)                                  Yield Bond
Fidelity Global Strategies               Vanguard Target
                              85 bps                        7 bps   1114%
(FDYSX)                                  Trust Plus
                                         Vanguard Target
Fidelity GNMA (FGMNX)         45 bps                        7 bps   543%
                                         Trust Plus




                                        49

                                                                             Exhibit B
   Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 50 of 148




                                              New Core         Lower-
                                                                        Plan’s
                               Plan            Lineup           Cost
     Plan Investment                                                    Excess
                               Fee16         Transition         Fund
                                                                         Cost
                                                Option           Fee
                                          Vanguard Total
Fidelity Government Income                Bond Market
                               45 bps                           5 bps   800%
(FGOVX)                                   Index (Instl Plus)
                                          (VBMPX)
                                          Vanguard Prime
Fidelity Government Money
                               42 bps     Money Market         10 bps   320%
Market (SPAXX)
                                          (Instl) (VMRXX)
                                          Vanguard Total
Fidelity Growth & Income (K)
                               53 bps     Stock Market          1 bp    5200%
(FGIKX)
                                          Index Trust
                                          Vanguard Total
Fidelity Growth Discovery
                               68 bps     Stock Market          1 bp    6700%
(K) (FGDKX)
                                          Index Trust
                                          Vanguard Total
Fidelity Growth Strategies
                               53 bps     Stock Market          1 bp    5200%
(K) (FAGKX)
                                          Index Trust
Fidelity High Income                      Wellington High
                               72 bps                          60 bps    20%
(SPHIX)                                   Yield Bond
                                          Vanguard Total
Fidelity Independence (K)
                               64 bps     Stock Market          1 bp    6300%
(FDFKX)
                                          Index Trust
                                          Vanguard
                                          Inflation
Fidelity Inflation Protected
                               45 bps     Protected             7 bps   543%
Bond (FINPX)
                                          Securities (Instl)
                                          (VIPIX)
                                          Vanguard Prime
Fidelity Institutional Money
                               21 bps     Money Market         10 bps   110%
Market (FMPXX)
                                          (Instl) (VMRXX)
                                          Vanguard Total
Fidelity Intermediate Bond                Bond Market
                               45 bps                           5 bps   800%
(FTHRX)                                   Index (Instl Plus)
                                          (VBMPX)
                                          Vanguard Total
Fidelity Intermediate                     Bond Market
                               45 bps                           5 bps   800%
Government Income (FSTGX)                 Index (Instl Plus)
                                          (VBMPX)
                                          Vanguard Total
Fidelity International Bond
                               106 bps    Intl Bond Index      19 bps   458%
(FINUX)
                                          Fund (VTABX)


                                         50

                                                                                 Exhibit B
   Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 51 of 148




                                                New Core         Lower-
                                                                          Plan’s
                                 Plan             Lineup          Cost
     Plan Investment                                                      Excess
                                 Fee16         Transition         Fund
                                                                           Cost
                                                  Option           Fee
                                            Vanguard Total
Fidelity International Capital              Intl Stock Index
                                 114 bps                         10 bps   1040%
Appreciation (FIVFX)                        Fund (Instl Plus)
                                            (VTPSX)
                                            Vanguard Total
Fidelity International                      Intl Stock Index
                                 78 bps                          10 bps   680%
Discovery (K) (FIDKX)                       Fund (Instl Plus)
                                            (VTPSX)
                                            Vanguard Total
Fidelity International                      Intl Stock Index
                                 62 bps                          10 bps   520%
Enhanced Index (FIENX)                      Fund (Instl Plus)
                                            (VTPSX)
                                            Vanguard Total
Fidelity International Growth               Intl Stock Index
                                 104 bps                         10 bps   940%
(FIGFX)                                     Fund (Instl Plus)
                                            (VTPSX)
                                            Vanguard REIT
Fidelity International Real
                                 114 bps    Index (Instl)         8 bps   1325%
Estate (FIREX)
                                            (VGSNX)
Fidelity International Small                Vanguard Target
                                 122 bps                          7 bps   1643%
Cap (FISMX)                                 Trust Plus
Fidelity International Small                Vanguard Target
                                 130 bps                          7 bps   1757%
Cap Opportunities (FSCOX)                   Trust Plus
                                            Vanguard Total
Fidelity International Value                Intl Stock Index
                                 96 bps                          10 bps   860%
(FIVLX)                                     Fund (Instl Plus)
                                            (VTPSX)
                                            Vanguard Total
Fidelity Investment Grade                   Bond Market
                                 45 bps                           5 bps   800%
Bond (FBNDX)                                Index (Instl Plus)
                                            (VBMPX)
                                            Vanguard Target
Fidelity Japan (FJPNX)           90 bps                           7 bps   1186%
                                            Trust Plus
Fidelity Japan Smaller                      Vanguard Target
                                 100 bps                          7 bps   1329%
Companies (FJSCX)                           Trust Plus
                                            Vanguard Total
Fidelity Large Cap Core
                                 46 bps     Stock Market          1 bp    4500%
Enhanced Index (FLCEX)
                                            Index Trust




                                           51

                                                                                   Exhibit B
   Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 52 of 148




                                               New Core      Lower-
                                                                      Plan’s
                                Plan            Lineup        Cost
     Plan Investment                                                  Excess
                                Fee16         Transition      Fund
                                                                       Cost
                                                 Option        Fee
                                           Vanguard Total
Fidelity Large Cap Growth
                                45 bps     Stock Market       1 bp    4400%
Enhanced Index (FLGEX)
                                           Index Trust
                                           Vanguard Total
Fidelity Large Cap Stock
                                88 bps     Stock Market       1 bp    8700%
(FLCSX)
                                           Index Trust
                                           Vanguard Total
Fidelity Large Cap Value
                                47 bps     Stock Market       1 bp    4600%
Enhanced Index (FLVEX)
                                           Index Trust
Fidelity Latin America                     Vanguard Target
                                108 bps                       7 bps   1443%
(FLATX)                                    Trust Plus
                                           Vanguard Total
Fidelity Leveraged Company
                                67 bps     Stock Market       1 bp    6600%
Stock (K) (FLCKX)
                                           Index Trust
                                           Vanguard Total
Fidelity Low-Priced Stock (K)
                                72 bps     Stock Market       1 bp    7100%
(FLPKX)
                                           Index Trust
                                           Vanguard Total
Fidelity Magellan (K)
                                42 bps     Stock Market       1 bp    4100%
(FMGKX)
                                           Index Trust
Fidelity Managed Income                    Vanguard Target
                                59 bps                        7 bps   743%
Portfolio II - Class 1                     Trust Plus
                                           Vanguard Total
Fidelity Mega Cap Stock
                                68 bps     Stock Market       1 bp    6700%
(FGRTX)
                                           Index Trust
                                           Vanguard Mid
Fidelity Mid Cap Enhanced
                                62 bps     Cap Index (Adm)    9 bps   590%
Index (FMEIX)
                                           (VIMAX)
                                           Vanguard Total
Fidelity Mid Cap Value
                                80 bps     Stock Market       1 bp    7900%
(FSMVX)
                                           Index Trust
                                           Vanguard Total
Fidelity Mid-Cap Stock (K)
                                68 bps     Stock Market       1 bp    6700%
(FKMCX)
                                           Index Trust
                                           Vanguard Prime
Fidelity Money Market
                                42 bps     Money Market      10 bps   320%
(SPRXX)
                                           (Instl) (VMRXX)




                                          52

                                                                               Exhibit B
   Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 53 of 148




                                              New Core        Lower-
                                                                       Plan’s
                               Plan            Lineup          Cost
     Plan Investment                                                   Excess
                               Fee16          Transition       Fund
                                                                        Cost
                                               Option           Fee
Fidelity Money Market Trust
                                          Vanguard Prime
Retirement Government
                               42 bps     Money Market        10 bps   320%
Money Market Portfolio
                                          (Instl) (VMRXX)
(FGMXX)
Fidelity Mortgage Securities              Vanguard Target
                               45 bps                          7 bps   543%
(FMSFX)                                   Trust Plus
                                          Vanguard Total
Fidelity NASDAQ Composite
                               55 bps     Stock Market         1 bp    5400%
Index (FNCMX)
                                          Index Trust
Fidelity New Markets Income               Vanguard Target
                               90 bps                          7 bps   1186%
(FNMIX)                                   Trust Plus
                                          Vanguard Total
Fidelity New Millennium
                               84 bps     Stock Market         1 bp    8300%
(FMILX)
                                          Index Trust
                                          Vanguard Target
Fidelity Nordic (FNORX)        99 bps                          7 bps   1314%
                                          Trust Plus
                                          Vanguard Total
Fidelity OTC (K) (FOCKX)       65 bps     Stock Market         1 bp    6400%
                                          Index Trust
                                          Vanguard Total
Fidelity Overseas (K)                     Intl Stock Index
                               88 bps                         10 bps   780%
(FOSKX)                                   Fund (Instl Plus)
                                          (VTPSX)
Fidelity Pacific Basin                    Vanguard Target
                               118 bps                         7 bps   1586%
(FPBFX)                                   Trust Plus
                                          Vanguard Target
Fidelity Puritan (K) (FPUKX)   46 bps                          7 bps   557%
                                          Trust Plus
                                          Vanguard REIT
Fidelity Real Estate Income
                               83 bps     Index (Instl)        8 bps   938%
(FRIFX)
                                          (VGSNX)
Fidelity Real Estate                      Vanguard REIT
Investment Portfolio           80 bps     Index (Instl)        8 bps   900%
(FRESX)                                   (VGSNX)
Fidelity Select Air                       Vanguard Target
                               87 bps                          7 bps   1143%
Transportation (FSAIX)                    Trust Plus
Fidelity Select Automotive                Vanguard Target
                               84 bps                          7 bps   1100%
(FSAVX)                                   Trust Plus
Fidelity Select Banking                   Vanguard Target
                               81 bps                          7 bps   1057%
(FSRBX)                                   Trust Plus



                                         53

                                                                                Exhibit B
   Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 54 of 148




                                            New Core       Lower-
                                                                    Plan’s
                               Plan          Lineup         Cost
     Plan Investment                                                Excess
                               Fee16        Transition      Fund
                                                                     Cost
                                             Option          Fee
Fidelity Select BioTech                  Vanguard Target
                               76 bps                       7 bps   986%
(FBIOX)                                  Trust Plus
Fidelity Select Brokerage &
                                         Vanguard Target
Investment Management          79 bps                       7 bps   1029%
                                         Trust Plus
(FSLBX)
Fidelity Select Chemicals                Vanguard Target
                               81 bps                       7 bps   1057%
(FSCHX)                                  Trust Plus
Fidelity Select
                                         Vanguard Target
Communications Equipment       92 bps                       7 bps   1214%
                                         Trust Plus
(FSDCX)
Fidelity Select Computers                Vanguard Target
                               82 bps                       7 bps   1071%
(FDCPX)                                  Trust Plus
Fidelity Select Construction             Vanguard Target
                               81 bps                       7 bps   1057%
and Housing (FSHOX)                      Trust Plus
Fidelity Select Consumer                 Vanguard Target
                               82 bps                       7 bps   1071%
Discretionary (FSCPX)                    Trust Plus
Fidelity Select Consumer                 Vanguard Target
                               85 bps                       7 bps   1114%
Finance (FSVLX)                          Trust Plus
Fidelity Select Consumer                 Vanguard Target
                               79 bps                       7 bps   1029%
Staples (FDFAX)                          Trust Plus
Fidelity Select Defense &                Vanguard Target
                               81 bps                       7 bps   1057%
Aerospace (FSDAX)                        Trust Plus
Fidelity Select Electronics              Vanguard Target
                               82 bps                       7 bps   1071%
(FSELX)                                  Trust Plus
Fidelity Select Energy                   Vanguard Target
                               80 bps                       7 bps   1043%
(FSENX)                                  Trust Plus
Fidelity Select Energy                   Vanguard Target
                               80 bps                       7 bps   1043%
Services (FSESX)                         Trust Plus
Fidelity Select Environment
                                         Vanguard Target
and Alternative Energy         97 bps                       7 bps   1286%
                                         Trust Plus
(FSLEX)
Fidelity Select Financial                Vanguard Target
                               86 bps                       7 bps   1129%
Services (FIDSX)                         Trust Plus
                                         Vanguard Target
Fidelity Select Gold (FSAGX)   94 bps                       7 bps   1243%
                                         Trust Plus
Fidelity Select Health Care              Vanguard Target
                               77 bps                       7 bps   1000%
(FSPHX)                                  Trust Plus
Fidelity Select Industrial               Vanguard Target
                               79 bps                       7 bps   1029%
Equipment (FSCGX)                        Trust Plus



                                        54

                                                                             Exhibit B
   Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 55 of 148




                                            New Core       Lower-
                                                                    Plan’s
                               Plan          Lineup         Cost
     Plan Investment                                                Excess
                               Fee16        Transition      Fund
                                                                     Cost
                                             Option          Fee
Fidelity Select Industrials              Vanguard Target
                               81 bps                       7 bps   1057%
(FCYIX)                                  Trust Plus
Fidelity Select Insurance                Vanguard Target
                               83 bps                       7 bps   1086%
(FSPCX)                                  Trust Plus
Fidelity Select IT Services              Vanguard Target
                               84 bps                       7 bps   1100%
(FBSOX)                                  Trust Plus
Fidelity Select Leisure                  Vanguard Target
                               82 bps                       7 bps   1071%
(FDLSX)                                  Trust Plus
Fidelity Select Materials                Vanguard Target
                               82 bps                       7 bps   1071%
(FSDPX)                                  Trust Plus
Fidelity Select Medical                  Vanguard Target
                               82 bps                       7 bps   1071%
Delivery (FSHCX)                         Trust Plus
Fidelity Select Medical
                                         Vanguard Target
Equipment & Systems            80 bps                       7 bps   1043%
                                         Trust Plus
(FSMEX)
                                         Vanguard Prime
Fidelity Select Money Market
                               30 bps    Money Market      10 bps   200%
(FSLXX)
                                         (Instl) (VMRXX)
Fidelity Select Multimedia               Vanguard Target
                               81 bps                       7 bps   1057%
(FBMPX)                                  Trust Plus
Fidelity Select Natural Gas              Vanguard Target
                               84 bps                       7 bps   1100%
(FSNGX)                                  Trust Plus
Fidelity Select Natural                  Vanguard Target
                               84 bps                       7 bps   1100%
Resources (FNARX)                        Trust Plus
Fidelity Select                          Vanguard Target
                               82 bps                       7 bps   1071%
Pharmaceutical (FPHAX)                   Trust Plus
Fidelity Select Retailing                Vanguard Target
                               83 bps                       7 bps   1086%
(FSRPX)                                  Trust Plus
Fidelity Select Software &               Vanguard Target
                               79 bps                       7 bps   1029%
Computers (FSCSX)                        Trust Plus
Fidelity Select Technology               Vanguard Target
                               80 bps                       7 bps   1043%
(FSPTX)                                  Trust Plus
Fidelity Select                          Vanguard Target
                               85 bps                       7 bps   1114%
Telecommunications (FSTCX)               Trust Plus
Fidelity Select                          Vanguard Target
                               85 bps                       7 bps   1114%
Transportation (FSRFX)                   Trust Plus
Fidelity Select Utilities                Vanguard Target
                               82 bps                       7 bps   1071%
(FSUTX)                                  Trust Plus
Fidelity Select Wireless                 Vanguard Target
                               88 bps                       7 bps   1157%
(FWRLX)                                  Trust Plus


                                        55

                                                                             Exhibit B
   Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 56 of 148




                                              New Core         Lower-
                                                                        Plan’s
                               Plan             Lineup          Cost
     Plan Investment                                                    Excess
                               Fee16         Transition         Fund
                                                                         Cost
                                                Option           Fee
                                          Vanguard Short-
Fidelity Short Term Bond
                               45 bps     Term Bond Index       7 bps   543%
(FSHBX)
                                          (Instl) (VBITX)
                                          Vanguard Short-
Fidelity Small Cap Discovery
                               101 bps    Term Bond Index       8 bps   1163%
(FSCRX)
                                          (Instl) (VBITX)
                                          Vanguard Short-
Fidelity Small Cap Enhanced
                               73 bps     Term Bond Index       8 bps   813%
Index (FCPEX)
                                          (Instl) (VBITX)
                                          Vanguard Short-
Fidelity Small Cap Growth
                               91 bps     Term Bond Index       8 bps   1038%
(FCPGX)
                                          (Instl) (VBITX)
                                          Vanguard Short-
Fidelity Small Cap Stock
                               68 bps     Term Bond Index       8 bps   750%
(FSLCX)
                                          (Instl) (VBITX)
                                          Vanguard Short-
Fidelity Small Cap Value
                               109 bps    Term Bond Index       8 bps   1263%
(FCPVX)
                                          (Instl) (VBITX)
                                          Vanguard Total
Fidelity Spartan 500 Index
                                5 bps     Stock Market          1 bp    400%
(Instl) (FXSIX)
                                          Index Trust
                                          Vanguard
Fidelity Spartan Emerging
                                          Emerging
Markets Index (Adv)            35 bps                          12 bps   192%
                                          Markets Index
(FPMAX)
                                          (Instl) (VEMIX)
                                          Vanguard Total
Fidelity Spartan Extended
                                7 bps     Stock Market          1 bp    600%
Market Index (Adv) (FSEVX)
                                          Index Trust
                                          Vanguard Total
Fidelity Spartan Global ex-               Intl Stock Index
                               28 bps                          10 bps   180%
US Index (Adv) (FSGDX)                    Fund (Instl Plus)
                                          (VTPSX)
                                          Vanguard
Fidelity Spartan Inflation-               Inflation
Protected Index (Adv)          10 bps     Protected             7 bps    43%
(FSIYX)                                   Securities (Instl)
                                          (VIPIX)
Fidelity Spartan
                                          Vanguard Target
Intermediate Treasury Index    10 bps                           7 bps    43%
                                          Trust Plus
(Adv) (FIBAX)


                                         56

                                                                                 Exhibit B
   Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 57 of 148




                                              New Core         Lower-
                                                                        Plan’s
                                Plan            Lineup          Cost
     Plan Investment                                                    Excess
                                Fee16        Transition         Fund
                                                                         Cost
                                                Option           Fee
                                          Vanguard Total
Fidelity Spartan
                                          Intl Stock Index
International Index (Adv)       17 bps                         10 bps    70%
                                          Fund (Instl Plus)
(FSIVX)
                                          (VTPSX)
Fidelity Spartan Long Term
                                          Vanguard Target
Treasury Bond Index (Adv)       10 bps                          7 bps    43%
                                          Trust Plus
(FLBAX)
                                          Vanguard Mid
Fidelity Spartan Mid Cap
                                21 bps    Cap Index (Adm)       9 bps   133%
Index (Adv) (FSCKX)
                                          (VIMAX)
                                          Vanguard REIT
Fidelity Spartan Real Estate
                                19 bps    Index (Instl)         8 bps   138%
Index (Adv) (FSRVX)
                                          (VGSNX)
Fidelity Spartan Short-Term               Vanguard Short-
Treasury Bond Index Fund        10 bps    Term Bond Index       7 bps    43%
(Adv) (FSBAX)                             (Instl) (VBITX)
                                          Vanguard Short-
Fidelity Spartan Small Cap
                                34 bps    Term Bond Index       8 bps   325%
Index (Adv) (FSSVX)
                                          (Instl) (VBITX)
                                          Vanguard Total
Fidelity Spartan Total
                                7 bps     Stock Market          1 bp    600%
Market Index (Adv) (FSTVX)
                                          Index Trust
                                          Vanguard Total
Fidelity Spartan US Bond                  Bond Market
                                7 bps                           5 bps    40%
Index (Instl) (FXSTX)                     Index (Instl Plus)
                                          (VBMPX)
                                          Vanguard Total
Fidelity Stock Selector All
                                58 bps    Stock Market          1 bp    5700%
Cap (K) (FSSKX)
                                          Index Trust
                                          Vanguard Total
Fidelity Stock Selector Large
                                72 bps    Stock Market          1 bp    7100%
Cap Value (FSLVX)
                                          Index Trust
                                          Vanguard Total
Fidelity Stock Selector Mid
                                81 bps    Stock Market          1 bp    8000%
Cap (FSSMX)
                                          Index Trust
                                          Vanguard Short-
Fidelity Stock Selector Small
                                73 bps    Term Bond Index       8 bps   813%
Cap (FDSCX)
                                          (Instl) (VBITX)




                                         57

                                                                                 Exhibit B
   Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 58 of 148




                                               New Core         Lower-
                                                                         Plan’s
                                Plan             Lineup          Cost
     Plan Investment                                                     Excess
                                Fee16         Transition         Fund
                                                                          Cost
                                                 Option           Fee
                                           Vanguard Total
Fidelity Strategic Dividend &
                                74 bps     Stock Market          1 bp    7300%
Income (FSDIX)
                                           Index Trust
Fidelity Strategic Income                  Wellington High
                                69 bps                          60 bps    15%
(FSICX)                                    Yield Bond
                                           Vanguard
                                           Inflation
Fidelity Strategic Real
                                77 bps     Protected             7 bps   1000%
Return (FSRRX)
                                           Securities (Instl)
                                           (VIPIX)
Fidelity Telecom & Utilities               Vanguard Target
                                76 bps                           7 bps   986%
(FIUIX)                                    Trust Plus
                                           Vanguard Total
                                           Bond Market
Fidelity Total Bond (FTBFX)     45 bps                           5 bps   800%
                                           Index (Instl Plus)
                                           (VBMPX)
                                           Vanguard
Fidelity Total Emerging                    Emerging
                                173 bps                         12 bps   1342%
Markets (FTEMX)                            Markets Index
                                           (Instl) (VEMIX)
                                           Vanguard Total
Fidelity Total International               Intl Stock Index
                                104 bps                         10 bps   940%
Equity (FTIEX)                             Fund (Instl Plus)
                                           (VTPSX)
                                           Vanguard Prime
Fidelity Treasury Only
                                42 bps     Money Market         10 bps   320%
Money Market (FDLXX)
                                           (Instl) (VMRXX)
                                           Vanguard Total
Fidelity Trend (FTRNX)          75 bps     Stock Market          1 bp    7400%
                                           Index Trust
                                           Vanguard Total
Fidelity U.S. Equity Index
                                 4 bps     Stock Market          1 bp    300%
Commingled Pool (Class 1)
                                           Index Trust
                                           Vanguard Prime
Fidelity US Government
                                32 bps     Money Market         10 bps   220%
Reserves (FGRXX)
                                           (Instl) (VMRXX)
                                           Vanguard Total
Fidelity Value (K) (FVLKX)      62 bps     Stock Market          1 bp    6100%
                                           Index Trust




                                          58

                                                                                  Exhibit B
   Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 59 of 148




                                           New Core          Lower-
                                                                      Plan’s
                                  Plan       Lineup           Cost
     Plan Investment                                                  Excess
                                 Fee16     Transition         Fund
                                                                       Cost
                                             Option            Fee
                                        Vanguard Total
Fidelity Value Discovery (K)
                                 66 bps Stock Market          1 bp    6500%
(FVDKX)
                                        Index Trust
                                        Vanguard Total
Fidelity Value Strategies (K)
                                 53 bps Stock Market          1 bp    5200%
(FVSKX)
                                        Index Trust
                                        Vanguard Target
Fidelity Worldwide (FWWFX)       96 bps                       7 bps   1271%
                                        Trust Plus
                                        Vanguard Target
FPA Crescent Fund (FPACX)       123 bps                       7 bps   1657%
                                        Trust Plus
Franklin Mutual Global                  Vanguard Target
                                128 bps                       7 bps   1729%
Discovery Fund (A) (TEDIX)              Trust Plus
                                        Vanguard Total
Franklin Mutual Shares
                                109 bps Stock Market          1 bp    10800%
Fund (A) (TESIX)
                                        Index Trust
                                        Vanguard Mid
Franklin Small Mid Cap
                                 96 bps Cap Index (Adm)       9 bps   967%
Growth (A) (FRSGX)
                                        (VIMAX)
                                        Vanguard Total
Invesco Charter Fund (A)
                                109 bps Stock Market          1 bp    10800%
(CHTRX)
                                        Index Trust
                                        Vanguard Total
Invesco Diversified Dividend
                                 78 bps Stock Market          1 bp    7700%
Fund (Inv) (LCEIX)
                                        Index Trust
Invesco Global Small & Mid
                                           Vanguard Target
Cap Growth Fund (A)             137 bps                       7 bps   1857%
                                           Trust Plus
(AGAAX)
                                           Vanguard Total
Invesco Mid Cap Core Equity
                                122 bps    Stock Market       1 bp    12100%
Fund (A) (GTAGX)
                                           Index Trust
                                           Vanguard Total
Invesco Mid Cap Growth
                                121 bps    Stock Market       1 bp    12000%
Fund (A) (VGRAX)
                                           Index Trust
                                           Vanguard Short-
Invesco Small Cap Growth
                                121 bps    Term Bond Index    8 bps   1413%
Fund (Inv) (GTSIX)
                                           (Instl) (VBITX)
Invesco Van Kampen                         Vanguard Total
American Franchise Fund (A)     108 bps    Stock Market       1 bp    10700%
(VAFAX)                                    Index Trust



                                          59

                                                                               Exhibit B
  Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 60 of 148




                                             New Core          Lower-
                                                                        Plan’s
                               Plan            Lineup           Cost
     Plan Investment                                                    Excess
                               Fee16         Transition         Fund
                                                                         Cost
                                               Option            Fee
                                          Vanguard Total
Invesco Van Kampen
                               83 bps     Stock Market          1 bp    8200%
Comstock Fund (A) (ACSTX)
                                          Index Trust
Invesco Van Kampen Equity
                                          Vanguard Target
and Income Fund (A)            81 bps                           7 bps   1057%
                                          Trust Plus
(ACEIX)
Invesco Van Kampen Growth                 Vanguard Total
and Income Fund (A)            85 bps     Stock Market          1 bp    8400%
(ACGIX)                                   Index Trust
Invesco Van Kampen Value                  Vanguard Total
Opportunities Fund (A)         125 bps    Stock Market          1 bp    12400%
(VVOAX)                                   Index Trust
Janus Balanced Fund (S)                   Vanguard Target
                               108 bps                          7 bps   1443%
(JABRX)                                   Trust Plus
                                          Vanguard Total
Janus Enterprise Fund (S)
                               117 bps    Stock Market          1 bp    11600%
(JGRTX)
                                          Index Trust
                                          Vanguard Total
Janus Flexible Bond Fund (T)              Bond Market
                               70 bps                           5 bps   1300%
(JAFIX)                                   Index (Instl Plus)
                                          (VBMPX)
                                          Vanguard Total
Janus Forty Fund (S)
                               102 bps    Stock Market          1 bp    10100%
(JARTX)
                                          Index Trust
Janus Global Research Fund                Vanguard Target
                               127 bps                          7 bps   1714%
(S) (JWGRX)                               Trust Plus
                                          Vanguard Total
Janus Overseas Fund (S)                   Intl Stock Index
                               93 bps                          10 bps   830%
(JIGRX)                                   Fund (Instl Plus)
                                          (VTPSX)
                                          Vanguard Short-
John Hancock Small
                               146 bps    Term Bond Index       8 bps   1725%
Company (A) (JCSAX)
                                          (Instl) (VBITX)
                                          Vanguard Short-
Loomis Sayles Small Capital
                               134 bps    Term Bond Index       8 bps   1575%
Value Fund (Retail) (LSCRX)
                                          (Instl) (VBITX)
                                          Vanguard Total
Lord Abbett Mid Cap Value
                               123 bps    Stock Market          1 bp    12200%
Fund (A) (LAVLX)
                                          Index Trust



                                         60

                                                                                 Exhibit B
   Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 61 of 148




                                                 New Core         Lower-
                                                                           Plan’s
                                  Plan             Lineup          Cost
     Plan Investment                                                       Excess
                                  Fee16         Transition         Fund
                                                                            Cost
                                                   Option           Fee
                                             Vanguard Total
Morgan Stanley Institutional
                                             Bond Market
Core Plus Fixed Income            111 bps                          5 bps   2120%
                                             Index (Instl Plus)
Portfolio (P) (MFXAX)
                                             (VBMPX)
                                             Vanguard
Morgan Stanley Institutional
                                             Emerging
Emerging Markets Fund (P)         178 bps                         12 bps   1383%
                                             Markets Index
(MMKBX)
                                             (Instl) (VEMIX)
Morgan Stanley Institutional                 Vanguard Total
Fund, Inc. Active                            Intl Stock Index
                                  125 bps                         10 bps   1150%
International Allocation                     Fund (Instl Plus)
Portfolio (P) (MSIBX)                        (VTPSX)
                                             Vanguard Total
Morgan Stanley Institutional
                                             Intl Stock Index
Fund, Inc. International          125 bps                         10 bps   1150%
                                             Fund (Instl Plus)
Equity Portfolio (P) (MIQBX)
                                             (VTPSX)
Morgan Stanley Institutional
                                             Vanguard Target
Global Strategist Portfolio (P)   114 bps                          7 bps   1529%
                                             Trust Plus
(MBAAX)
                                             Vanguard Total
Morgan Stanley Institutional
                                  96 bps     Stock Market          1 bp    9500%
Growth (A) (MSEGX)
                                             Index Trust
Morgan Stanley Institutional                 Vanguard Total
Mid Cap Growth (P)                100 bps    Stock Market          1 bp    9900%
(MACGX)                                      Index Trust
Morgan Stanley Institutional                 Vanguard Short-
Small Company Growth              135 bps    Term Bond Index       8 bps   1588%
Fund (P) (MSSMX)                             (Instl) (VBITX)
                                             Vanguard Total
Neuberger Berman Core                        Bond Market
                                  115 bps                          5 bps   2200%
Bond Fund (Inv) (NCRIX)                      Index (Instl Plus)
                                             (VBMPX)
                                             Vanguard Total
Neuberger Berman Focus
                                  111 bps    Stock Market          1 bp    11000%
Fund (Trust) (NBFCX)
                                             Index Trust
                                             Vanguard Short-
Neuberger Berman Genesis
                                  110 bps    Term Bond Index       8 bps   1275%
Fund (Trust) (NBGEX)
                                             (Instl) (VBITX)




                                            61

                                                                                    Exhibit B
  Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 62 of 148




                                            New Core         Lower-
                                                                      Plan’s
                             Plan            Lineup           Cost
     Plan Investment                                                  Excess
                             Fee16         Transition         Fund
                                                                       Cost
                                              Option           Fee
                                        Vanguard FTSE
Neuberger Berman Guardian
                             106 bps    Social Index         16 bps   563%
Fund (Trust) (NBGTX)
                                        (Instl) (VFTNX)
Neuberger Berman Mid Cap                Vanguard Total
Growth Fund (Trust)          101 bps    Stock Market          1 bp    10000%
(NBMTX)                                 Index Trust
                                        Vanguard Total
Neuberger Berman Partners
                             108 bps    Stock Market          1 bp    10700%
Fund (Trust) (NBPTX)
                                        Index Trust
                                        Vanguard FTSE
Neuberger Berman Socially
                             103 bps    Social Index         16 bps   544%
Responsive (Trust) (NBSTX)
                                        (Instl) (VFTNX)
Oakmark Equity and Income               Vanguard Target
                             74 bps                           7 bps   957%
Fund (I) (OAKBX)                        Trust Plus
                                        Vanguard Total
Oakmark Fund (I) (OAKMX)     87 bps     Stock Market          1 bp    8600%
                                        Index Trust
                                        Vanguard Total
Oakmark Select Fund (I)
                             95 bps     Stock Market          1 bp    9400%
(OAKLX)
                                        Index Trust
                                        Vanguard Total
Perkins Mid Cap Value Fund
                             74 bps     Stock Market          1 bp    7300%
(T) (JMCVX)
                                        Index Trust
PIMCO Global Bond
                                        Vanguard Target
(Unhedged) Fund (Admin)      81 bps                           7 bps   1057%
                                        Trust Plus
(PADMX)
PIMCO High Yield Fund                   Wellington High
                             80 bps                          60 bps    33%
(Admin) (PHYAX)                         Yield Bond
PIMCO Long Term US                      Vanguard Target
                             74 bps                           7 bps   957%
Government (Adm) (PLGBX)                Trust Plus
                                        Vanguard Short-
PIMCO Low Duration (Adm)
                             71 bps     Term Bond Index       7 bps   914%
(PLDAX)
                                        (Instl) (VBITX)
                                        Vanguard Total
PIMCO Total Return (Adm)                Bond Market
                             71 bps                           5 bps   1320%
(PTRAX)                                 Index (Instl Plus)
                                        (VBMPX)
                                        Vanguard Short-
Rice Hall James Micro Cap
                             154 bps    Term Bond Index       8 bps   1825%
Portfolio (Instl) (RHJSX)
                                        (Instl) (VBITX)


                                       62

                                                                               Exhibit B
  Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 63 of 148




                                              New Core      Lower-
                                                                     Plan’s
                               Plan            Lineup        Cost
     Plan Investment                                                 Excess
                               Fee16         Transition      Fund
                                                                      Cost
                                                Option        Fee
                                          Vanguard Total
Royce Low-Priced Stock Fund
                               151 bps    Stock Market       1 bp    15000%
(Service) (RYLPX)
                                          Index Trust
                                          Vanguard Short-
RS Small Cap Growth Fund
                               141 bps    Term Bond Index    8 bps   1663%
Class (A) (RSEGX)
                                          (Instl) (VBITX)
                                          Vanguard
Schroder Emerging Market                  Emerging
                               140 bps                      12 bps   1067%
Equity Fund (Inv) (SEMNX)                 Markets Index
                                          (Instl) (VEMIX)
                                          Vanguard Total
Strategic Advisers Core
                               122 bps    Stock Market       1 bp    12100%
Multi-Manager (FLAUX)
                                          Index Trust
                                          Vanguard
Strategic Advisers Emerging
                                          Emerging
Markets Fund of Funds          238 bps                      12 bps   1883%
                                          Markets Index
(FLILX)
                                          (Instl) (VEMIX)
                                          Vanguard Total
Strategic Advisers Growth
                               84 bps     Stock Market       1 bp    8300%
Multi-Manager (FMELX)
                                          Index Trust
Strategic Advisers Income
                                          Wellington High
Opportunity Fund of Funds      502 bps                      60 bps   737%
                                          Yield Bond
(FSADX)
Strategic Advisers Small Mid              Vanguard Short-
Cap Multi- Manager             130 bps    Term Bond Index    8 bps   1525%
(FNAPX)                                   (Instl) (VBITX)
                                          Vanguard Total
Strategic Advisers Value
                               132 bps    Stock Market       1 bp    13100%
Multi-Manager (FKMOX)
                                          Index Trust
                                          Vanguard Total
TCW Select Equities Fund
                               113 bps    Stock Market       1 bp    11200%
(N) (TGCNX)
                                          Index Trust
                                          Vanguard Short-
TCW Small Cap Growth
                               146 bps    Term Bond Index    8 bps   1725%
Fund (N) (TGSNX)
                                          (Instl) (VBITX)
                                          Vanguard
Templeton Developing                      Emerging
                               171 bps                      12 bps   1325%
Markets (A) (TEDMX)                       Markets Index
                                          (Instl) (VEMIX)




                                         63

                                                                              Exhibit B
  Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 64 of 148




                                             New Core         Lower-
                                                                       Plan’s
                              Plan             Lineup          Cost
     Plan Investment                                                   Excess
                              Fee16         Transition         Fund
                                                                        Cost
                                               Option           Fee
                                         Vanguard Total
Templeton Foreign Fund (A)               Intl Stock Index
                              116 bps                         10 bps   1060%
(TEMFX)                                  Fund (Instl Plus)
                                         (VTPSX)
Templeton Foreign Smaller                Vanguard Target
                              167 bps                          7 bps   2286%
Companies Fund (A) (FINEX)               Trust Plus
Templeton Global Bond Fund               Vanguard Target
                              91 bps                           7 bps   1200%
(A) (TPINX)                              Trust Plus
                                         Vanguard Total
Templeton Growth Fund, Inc.              Intl Stock Index
                              103 bps                         10 bps   930%
(A) (TEPLX)                              Fund (Instl Plus)
                                         (VTPSX)
                                         Vanguard Total
Templeton World Fund (A)                 Intl Stock Index
                              105 bps                         10 bps   950%
(TEMWX)                                  Fund (Instl Plus)
                                         (VTPSX)
                                         Vanguard Total
Touchstone Focused Fund (Y)
                              103 bps    Stock Market          1 bp    10200%
(TFFYK)
                                         Index Trust
Touchstone International                 Vanguard Target
                              146 bps                          7 bps   1986%
Small Cap Fund (Y) (TNSYX)               Trust Plus
USAA Cornerstone
                                         Vanguard Target
Moderately Aggressive Fund    126 bps                          7 bps   1700%
                                         Trust Plus
(USCRX)
                                         Vanguard
USAA Emerging Markets                    Emerging
                              152 bps                         12 bps   1167%
Fund (USEMX)                             Markets Index
                                         (Instl) (VEMIX)
USAA GNMA Trust Fund                     Vanguard Target
                              47 bps                           7 bps   571%
(USGNX)                                  Trust Plus
                                         Vanguard Total
USAA Growth Fund
                              112 bps    Stock Market          1 bp    11100%
(USAAX)
                                         Index Trust
                                         Vanguard Total
                                         Bond Market
USAA Income Fund (USAIX)      59 bps                           5 bps   1080%
                                         Index (Instl Plus)
                                         (VBMPX)
                                         Vanguard Total
USAA Income Stock Fund
                              80 bps     Stock Market          1 bp    7900%
(USISX)
                                         Index Trust


                                        64

                                                                                Exhibit B
  Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 65 of 148




                                              New Core        Lower-
                                                                       Plan’s
                               Plan             Lineup         Cost
     Plan Investment                                                   Excess
                               Fee16         Transition        Fund
                                                                        Cost
                                                Option          Fee
                                          Vanguard Total
USAA International Fund                   Intl Stock Index
                               116 bps                        10 bps   1060%
(USIFX)                                   Fund (Instl Plus)
                                          (VTPSX)
                                          Vanguard
Vanguard Growth Index
                                9 bps     Growth Index         8 bps    13%
(Adm) (VIGAX)
                                          (Instl) (VIGIX)
                                          Vanguard Total
Vanguard Institutional Index
                                4 bps     Stock Market         1 bp    300%
(Instl) (VINIX)
                                          Index Trust
Vanguard Target Retirement                Vanguard Target
                               11 bps                          7 bps    57%
2010 Trust II                             Trust Plus
Vanguard Target Retirement                Vanguard Target
                               11 bps                          7 bps    57%
2015 Trust II                             Trust Plus
Vanguard Target Retirement                Vanguard Target
                               11 bps                          7 bps    57%
2020 Trust II                             Trust Plus
Vanguard Target Retirement                Vanguard Target
                               11 bps                          7 bps    57%
2025 Trust II                             Trust Plus
Vanguard Target Retirement                Vanguard Target
                               11 bps                          7 bps    57%
2030 Trust II                             Trust Plus
Vanguard Target Retirement                Vanguard Target
                               11 bps                          7 bps    57%
2035 Trust II                             Trust Plus
Vanguard Target Retirement                Vanguard Target
                               11 bps                          7 bps    57%
2040 Trust II                             Trust Plus
Vanguard Target Retirement                Vanguard Target
                               11 bps                          7 bps    57%
2045 Trust II                             Trust Plus
Vanguard Target Retirement                Vanguard Target
                               11 bps                          7 bps    57%
2050 Trust II                             Trust Plus
Vanguard Target Retirement                Vanguard Target
                               11 bps                          7 bps    57%
Income Trust II                           Trust Plus
                                          Vanguard Total
Vanguard Total Stock Market
                                4 bps     Stock Market         1 bp    300%
Index (Instl) (VITSX)
                                          Index Trust
                                          Vanguard Total
Vanguard Total Stock Market
                                2 bps     Stock Market         1 bp    100%
Index Trust
                                          Index Trust
Vanguard Value Index (Adm)                Vanguard Value
                                9 bps                          8 bps    13%
(VVIAX)                                   Index Instl
Vanguard Wellington (Adm)                 Vanguard Target
                               18 bps                          7 bps   157%
(VWENX)                                   Trust Plus


                                         65

                                                                                Exhibit B
    Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 66 of 148




                                               New Core         Lower-
                                                                           Plan’s
                                 Plan           Lineup           Cost
      Plan Investment                                                      Excess
                                 Fee16        Transition         Fund
                                                                            Cost
                                                 Option           Fee
                                           Vanguard Total
Vanguard Windsor II (Adm)
                                 28 bps    Stock Market          1 bp         2700%
(VWNAX)
                                           Index Trust
Wells Fargo Advantage                      Vanguard Total
Common Stock Fund (Inv)         136 bps    Stock Market          1 bp      13500%
(STCSX)                                    Index Trust
Wells Fargo Advantage                      Vanguard Total
Discovery Fund (Inv)            131 bps    Stock Market          1 bp      13000%
(STDIX)                                    Index Trust
                                           Vanguard Total
Wells Fargo Advantage
                                           Bond Market
Government Securities Fund       92 bps                          5 bps        1740%
                                           Index (Instl Plus)
(Inv) (STVSX)
                                           (VBMPX)
                                           Vanguard Total
Wells Fargo Advantage
                                124 bps    Stock Market          1 bp      12300%
Growth Fund (Inv) (SGROX)
                                           Index Trust
Wells Fargo Advantage Large                Vanguard Total
Cap Growth Fund (Inv)           128 bps    Stock Market          1 bp      12700%
(STRFX)                                    Index Trust
Wells Fargo Advantage                      Vanguard Total
Opportunity Fund (Inv)          133 bps    Stock Market          1 bp      13200%
(SOPFX)                                    Index Trust
Wells Fargo Advantage                      Vanguard Short-
Short-Term Bond Fund (Inv)       84 bps    Term Bond Index       7 bps        1100%
(SSTBX)                                    (Instl) (VBITX)
Wells Fargo Advantage Small                Vanguard Short-
Cap Value Fund (Inv)            141 bps    Term Bond Index       8 bps        1663%
(SSMVX)                                    (Instl) (VBITX)
Wells Fargo Advantage Ultra                Vanguard Short-
Short Income Fund (Inv)          81 bps    Term Bond Index       7 bps        1057%
(STADX)                                    (Instl) (VBITX)
                                           Vanguard Total
Western Asset Core Bond                    Bond Market
                                 83 bps                          5 bps        1560%
Fund (FI) (WAPIX)                          Index (Instl Plus)
                                           (VBMPX)

      105.104.    Based on the conduct of prudent fiduciaries of large defined

contribution plans, Defendants should have conducted a review of the Plan’s



                                          66

                                                                                      Exhibit B
    Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 67 of 148




investment structure many years before 2015 and eliminated duplicative and

unnecessary investment offerings, instead of placing and retaining the vast number

of funds in the Plan and selecting Fidelity funds for most of them. A prudent

fiduciary would have periodically done so on a regular basis long before July 2015,

and before 2010. Had Defendants conducted such a review and consolidated the

Plan’s investment options into those provided in the revised investment lineup,

Plan participants would have saved over $8 million in fees in 2014 alone, and many

more millions since 2010.

   B.      The excessive fees of the Plan’s options were not justified by
           superior investment performance.

        106.105.   Apart from the unreasonable fees charged to Plan participants

as a result of Defendants’ failure to consolidate the Plan’s investment options, Plan

participants incurred significant performance losses in several major asset classes

due to Defendants including duplicative or otherwise inappropriate investment

vehicles in this jumbo 401(k) plan. For instance, Defendants retained approximately

24–26 small cap equity options, including 7 Fidelity funds, approximately 32–33

mid cap equity options, including 11 Fidelity funds, and 75–78 large cap equity

options, including 31 Fidelity options. Had Defendants conducted a review of these

Plan investment options as of 2010, removed duplicative options and mapped their

assets to the lower-cost alternative later selected by Defendants after they

consolidated the Plan’s investment lineup in July 2015, Plan participants would

have avoided over $20 million in performance losses in these funds. See supra




                                         67

                                                                                        Exhibit B
 Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 68 of 148




¶103104. Other asset classes also underperformed compared to prudent lower-cost

alternatives that were available to the Plan.

      107.106.     In addition, Defendants retained approximately 41 Fidelity

sector (or “select”) funds and 10 Fidelity international specialty funds until July

2015 when Defendants removed these options and mapped their assets to the

dramatically lower-cost Vanguard target date funds. See supra ¶103104. Fidelity

select or sector funds focus on one particular segment of the economy and invest in

securities issued by companies concentrated in that segment. For example, these

sector funds included: the Fidelity Select Gold Fund, the Fidelity Select Energy

Fund, the Fidelity Select Energy Services Fund, the Fidelity Select Natural Gas

Fund, and the Fidelity Select Natural Resources Fund, among others. The Fidelity

international specialty funds refer to investments that invest in companies

concentrated in a particular region or country located throughout the world. For

example, these international specialty funds included: the Fidelity Latin American

Fund, the Fidelity Canada Fund, the Fidelity China Region Fund, the Fidelity

Emerging Asia Fund, the Fidelity Japan Fund, and the Fidelity Europe Fund,

among others. Defined contribution plan fiduciaries must “initially determine, and

continue to monitor, the prudence of each investment option available to plan

participants,” DiFelice v. U.S. Airways, Inc., 497 F.3d 410, 423 (4th Cir. 2007)

(emphasis original), and must give “appropriate consideration” to “the role the

investment or investment course of action plays . . . in the plan’s investment

portfolio,” 29 C.F.R. §§ 2550.404a-1(b)(i)-(ii). The only apparent role of these options




                                           68

                                                                                      Exhibit B
 Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 69 of 148




in the Plan’s investment portfolio was to allow Fidelity to seed its most obscure

funds with MIT employees’ retirement savings. Had Defendants conducted a review

of these options as of 2010, determined that they were inappropriate plan

investment vehicles for this jumbo 401(k) plan, and subsequently replaced them

with the lower-cost Vanguard target date funds, Plan participants would have

avoided over $40 million in performance losses.

           108.107.   Even with the new 37-fund lineup implemented in July 2015,

Defendants still have an ongoing duty to monitor those options and remove any

imprudent ones. Tibble, 135 S. Ct. at 1828–29.

           109.108.   Defendants’ failure to pool the assets invested in duplicative

investment options in the same investment style into a single investment option

and to eliminate unnecessary and imprudent investment options, as set forth in

¶9697, caused Plan participants to pay in excess of $40 million of their retirement

savings in unreasonable investment expenses, and to suffer in excess of $60 million

in performance losses.17 As part of this breach, Defendants drove revenue from

participants’ retirement assets to Fidelity and the Johnson family, while receiving

donations from the Johnson family and Fidelity.

      C.      Defendants have admitted that the prior Plan structure caused
              unreasonable fees to be charged to the Plan.

           110.109.   Defendants expressly recognized that providing hundreds of

investment options caused the Plan to pay unreasonable investment management

 17 Plan losses have been brought forward to the present value using the investment
returns of the S&P 500 index to compensate participants who have not been reimbursed for
their losses. This is because the excessive fees participants paid would have remained in
Plan investments growing with the market.


                                             69

                                                                                        Exhibit B
      Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 70 of 148




fees, in violation of their fiduciary obligations owed to Plan participants. Defendants

have also admitted that this inefficient structure deprived the Plan of its

bargaining power associated with consolidating assets into a core set of investment

options, and caused participant confusion.

        111.110.    When describing the reasons for the 2015 Plan changes,

Defendants stated that the changes served to accomplish three main objectives:

        x Position MIT for increasingly demanding legal and regulatory standards
           applicable to 401(k) plans.
        x Create opportunities for lower investment costs and higher overall value
           to participants by consolidating assets into fewer funds. With assets
           dispersed as they are today, it is not possible to take full
           advantage of participants’ collective purchasing power.
        x Respond to feedback from faculty and staff that the vast number of
           choices offered in the current line-up is confusing. MIT’s goal is to
           offer enough choice to accommodate our diverse community while making
           it easier for participants to choose cost-effective options that fit their
           personal goals, financial profile and risk tolerance.
                                             …

      WHY THE CHANGE?
        x Position MIT to satisfy evolving legal standards18
        x Reduce overall investment costs and increase value for
           participants
        x Make investment choices for participants clearer and simpler19

        112.111.    Defendants also concluded that the revised investment lineup

allowed the Plan to “[l]everage MIT’s institutional purchasing power to offer both

passively and actively managed options at the best possible cost for




 18  An ERISA fiduciary’s duty, which is the “highest known to the law,” did not only
recently come into existence. Bierwirth, 680 F.2d at 272 n.8. Defendants were always held
to that standard.
  19 MIT 2015 401(k) Investment Transition Guide, at 3 (emphasis added).




                                            70

                                                                                            Exhibit B
      Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 71 of 148




participants”, and in some cases, provide funds “in a better share class with

lower fees.”20

       113.112.     Defendants reiterated these principles during an

“Administrative & Fiscal Officers Meeting.” The “[r]ationale for a streamlined line-

up” was described as follows:

       Fund Monitoring
       More intensive review is consistent with emerging regulatory and
       judicial standards

       Investment Costs
       Consolidation of assets into fewer funds can lead to lower
       investment costs

       Participant Experience
       A simplified line-up can facilitate better decision-making21

       114.113.     Again, Defendants noted that consolidation of the Plan’s

investment structure “[p]rovide[d] participants with access to institutional funds

with lower costs than those available to the general public” and “lower-cost

funds.” 22

       115.114.     For the first time, apparently since the Plan’s inception,

Defendants set as a standard that they would select actively managed funds based

on specific quantitative and qualitative factors used by prudent investment

managers:

       Ɇ Fees
       Ɇ Fund size and size of fund management firm
       Ɇ Consistency and length of tenure of fund managers

 20 Id. at 4 and 9 (emphasis added).
 21 MIT Administrative & Fiscal Officers Meeting Presentation, at 8 (Nov. 19, 2014),
available at https://adminconnect.mit.edu/sites/default/files/documents/401(k).pdf.
 22 Id. at 11 (emphasis in original).




                                            71

                                                                                       Exhibit B
       Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 72 of 148




         Ɇ Use of a strong, detailed, investment selection process
         Ɇ Nature of the fund manager’s investment selection process (e.g.,
         fundamental vs. quantitative analysis)
         Ɇ History of adhering to the investment selection process
         Ɇ Past consistency in fund performance23

         116.115.    Passively managed funds would also be “evaluated based on

fees and success in tracking benchmark indices.” 24

         117.116.   Had Defendants conducted a prudent and loyal analysis of the

Plan’s investment options when they selected them effective April 1999 and

periodically thereafter, including from 2010 forward, Plan participants would have

avoided paying millions of dollars in unreasonable investment fees, many of them to

Fidelity.

IV.      Defendants failed to prudently consider or offer dramatically lower-
         cost investments that were available to the Plan.

         118.117.   Jumbo retirement plans with billions of dollars to invest have

massive bargaining power to negotiate low fees for investment management

services. There are a wide range of low-cost institutional options available to these

plans, including institutional share classes of mutual funds, which are identical in

every respect to higher cost share classes except for fees; as well as non-mutual fund

alternatives, such as collective trusts and separately managed accounts. Holders of

large pools of assets know that these investment vehicles are readily available to

them and can be obtained for the same investment style and with the same portfolio

managers that manage retail mutual funds, but are much less expensive. Because

the investment management services available through the lower cost options are

 23   Id. at 13.
 24   Id.


                                           72

                                                                                         Exhibit B
      Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 73 of 148




either completely or nearly identical to those offered by retail funds, prudent

fiduciaries will not pay more for the same service—thereby causing plan losses

through wholly unnecessary fees—unless there is some extremely compelling

reason to do so.

        119.118.     As a prominent legal counsel to defined contribution fiduciaries

has explained:

        The fiduciaries also must consider the size and purchasing power of
        their plan and select the share classes (or alternative investments)
        that a fiduciary who is knowledgeable about such matters would select
        under the circumstances. In other words, the “prevailing
        circumstances”—such as the size of the plan—are a part of a prudent
        decisionmaking process. The failure to understand the concepts and to
        know about the alternatives could be a costly fiduciary breach.

Fred Reish, Class–ifying Mutual Funds, PLANSPONSOR (Jan. 2011).25

        120.119.     Here, Defendants caused the Plan to pay unnecessary and

excessive fees by including hundreds of higher-cost share class options while failing

to consider or use identical lower-cost share classes of the same funds, as well as

non-mutual fund collective trusts and separate accounts. In particular, Defendants’

breach in failing to avail the Plan of the fee savings through low-cost collective

trusts is made clear based on Defendants’ own actions. Defendants actually selected

collective trusts for some investment options, but failed to do so for others. Each

mutual fund in the Plan charged fees in excess of the rates that Defendants could

have obtained for the Plan by using these comparable products.




 25   Available at http://www.plansponsor.com/MagazineArticle.aspx?id=6442476537.


                                            73

                                                                                         Exhibit B
    Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 74 of 148




             A.    Excessive fees compared to lower-cost share classes of
                    the Plan’s identical mutual fund options.

      121.120.     Jumbo investors like the Plan can obtain share classes with far

lower costs than retail mutual fund shares. The various share classes are identical

in all respects except for fees. They are managed by the same portfolio manager and

invest in the same portfolio of securities. The difference in fees between the share

classes reduces the returns received by investors in the higher cost shares. Thus, for

any given fund, a prudent investor will select the lowest-cost share class available,

because doing so saves money and results in a superior return.

      122.121.     Institutional share classes sometimes have a minimum

investment threshold to qualify for the institutional rate. However,

         For large 401(k) plans with over a billion dollars in total assets…mutual
         funds will often waive an investment minimum for institutional share
         classes. It is also common for investment advisors representing large
         401(k) plans to call mutual funds and request waivers of the investment
         minimums so as to secure the institutional shares.

Tibble v. Edison Int’l, No. 07-5359, 2010 U.S. Dist. LEXIS 69119, at *27–28 (C.D.

Cal. July 8, 2010), affirmed 729 F.3d 1110 (9th Cir. 2011).

      123.122.     Indeed, the investment management company Vanguard

expressly states in its SEC filings that it “reserves the right to establish higher or

lower minimum amounts for certain investors,” including when the “plan sponsor’s

aggregate assets within the Vanguard Funds will likely generate substantial

economies in the servicing of their accounts.”26


 26 See Vanguard Funds Multiple Class Plan, available at

https://www.sec.gov/Archives/edgar/data/1409957/000093247113007109/multipleclassplanv
anguardfun.pdf.


                                           74

                                                                                         Exhibit B
    Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 75 of 148




      124.123.     Accordingly, Defendant knew or should have known that

investment providers would have allowed the Plan to provide the lower-cost share

classes to participants.

      125.124.     Despite the availability of lower-cost share classes, Defendants

inexplicably saddled the Plan with unnecessary fees by using higher-cost share

classes. As to the Fidelity funds alone, a number of funds that were identical in

every way except for price were available in significantly lower-priced share classes,

yet were not selected for years.

      126.125.     The following table sets forth each higher-cost mutual fund

share class that was included in the Plan during the proposed class period for which

a significantly lower-cost, but otherwise identical, share class of the same mutual

fund was available. The expense ratio identified for the Plan investment option and

the lower-cost share class alternative are based on the earliest date during the

proposed class period that the higher-cost fund was included in the Plan:

                                                                  Identical
                                                                   Lower-
                                                                              Plan’s
                             Plan      Identical Lower-Cost         Cost
 Plan Mutual Fund                                                             Excess
                             Fee           Mutual Fund             Mutual
                                                                               Cost
                                                                    Fund
                                                                     Fee

Aberdeen US Equity                    Aberdeen US Equity
                           141 bps                                 119 bps     18.49%
(A) (GXXAX)                           (Instl) (GGLIX)

Alger Mid Cap Growth                  Alger Mid Cap Growth
Institutional (I)          112 bps    Institutional (Instl)        95 bps      17.89%
(ALMRX)                               (AGCIX)




                                         75

                                                                                         Exhibit B
    Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 76 of 148




                                                           Identical
                                                            Lower-
                                                                       Plan’s
                         Plan     Identical Lower-Cost       Cost
 Plan Mutual Fund                                                      Excess
                         Fee          Mutual Fund           Mutual
                                                                        Cost
                                                             Fund
                                                              Fee
AllianzGI NFJ Small-              AllianzGI NFJ Small-
Cap Value (Adm)         105 bps   Cap Value (Instl)         80 bps     31.25%
(PVADX)                           (PSVIX)
AllianzGI NFJ Small-
                                  AllianzGI NFJ Small-
Cap Value (Adm)         102 bps                             72 bps     41.67%
                                  Cap Value (R6) (ANFVX)
(PVADX)
AllianzGI NFJ Small-
                                  AllianzGI NFJ Small-
Cap Value (Instl)       77 bps                              72 bps      6.94%
                                  Cap Value (R6) (ANFVX)
(PSVIX)
American Beacon                   American Beacon
Balanced (Inv)          93 bps    Balanced (Instl)          58 bps     60.34%
(AABPX)                           (AADBX)

American Beacon                   American Beacon
International Equity    107 bps   International Equity      46 bps     132.61%
(Inv) (AAIPX)                     (AMR) (AAIAX )

American Beacon Large             American Beacon Large
Cap Value (Inv)         96 bps    Cap Value (Instl)         59 bps     62.71%
(AAGPX)                           (AADEX)
American Beacon Short
                                  American Beacon Short
Term Bond (Inv)         67 bps                              35 bps     91.43%
                                  Term Bond (Y) (ACOYX)
(AALPX)

American Century                  American Century Large
Large Company Value     85 bps    Company Value (Instl)     65 bps     30.77%
(Inv) (ALVIX)                     (ALVSX)

American Century                  American Century Large
Large Company Value     85 bps    Company Value (R6)        50 bps     70.00%
(Inv) (ALVIX)                     (ALVDX)
American Century                  American Century Small
Small Company (Inv)     90 bps    Company (Instl)           70 bps     28.57%
(ASQIX)                           (ASCQX)
American Century                  American Century Ultra
                        100 bps                             80 bps     25.00%
Ultra (Inv) (TWCUX)               (Instl) (TWUIX)




                                     76

                                                                                 Exhibit B
    Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 77 of 148




                                                                  Identical
                                                                   Lower-
                                                                              Plan’s
                            Plan     Identical Lower-Cost           Cost
 Plan Mutual Fund                                                             Excess
                            Fee          Mutual Fund               Mutual
                                                                               Cost
                                                                    Fund
                                                                     Fee
American Century                     American Century Ultra
                           100 bps                                 65 bps     53.85%
Ultra (Inv) (TWCUX)                  (R6) (AULDX)
AMG Managers Bond                    AMG Managers Bond
                           101 bps                                 91 bps     10.99%
(Service) (MGFIX)                    (Instl) (MGBIX)
AMG Managers                         AMG Managers Cadence
Cadence Mid Cap            111 bps   Mid Cap (Instl)               71 bps     56.34%
(Adm) (MCMAX)                        (MCMFX)
AMG Managers                         AMG Managers Cadence
Cadence Mid Cap            96 bps    Mid Cap (Instl)               71 bps     35.21%
(Service) (MCMYX)                    (MCMFX)
AMG Managers Special
                                     AMG Managers Special
Equity (Service)           148 bps                                 123 bps    20.33%
                                     Equity (Instl) (MSEIX)
(MGSEX)
Ariel Appreciation (Inv)             Ariel Appreciation (Instl)
                           117 bps                                 99 bps     18.18%
(CAAPX)                              (CAAIX)
Ariel (Inv) (ARGFX)        106 bps   Ariel (Instl) (ARAIX)         68 bps     55.88%

Artisan International                Artisan International
                           123 bps                                 98 bps     25.51%
(Inv) (ARTIX)                        (Instl) (APHIX)
Artisan Mid Cap (Inv)                Artisan Mid Cap (Instl)
                           123 bps                                 96 bps     28.13%
(ARTMX)                              (APHMX)
                                     Baron Asset (Instl)
Baron Asset (BARAX)        132 bps                                 106 bps    24.53%
                                     (BARIX)
Baron Growth Retail                  Baron Growth (Instl)
                           132 bps                                 106 bps    24.53%
(BGRFX)                              (BGRIX)
Calvert Balanced                     Calvert Balanced
                           123 bps                                 72 bps     70.83%
Portfolio (A) (CSIFX)                Portfolio (I) (CBAIX)
Calvert Capital                      Calvert Capital
Accumulation (A)           176 bps   Accumulation (I)              86 bps     104.65%
(CCAFX)                              (CCPIX)
Calvert Equity                       Calvert Equity Portfolio
                           122 bps                                 68 bps     79.41%
Portfolio (A) (CSIEX)                (I) (CEYIX)




                                        77

                                                                                        Exhibit B
    Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 78 of 148




                                                            Identical
                                                             Lower-
                                                                        Plan’s
                         Plan     Identical Lower-Cost        Cost
 Plan Mutual Fund                                                       Excess
                         Fee          Mutual Fund            Mutual
                                                                         Cost
                                                              Fund
                                                               Fee

Calvert International             Calvert International
                        180 bps                              106 bps    69.81%
Equity (A) (CWVGX)                Equity (I) (CWVIX)
Calvert Small Cap (A)             Calvert Small Cap (I)
                        169 bps                              92 bps     83.70%
(CCVAX)                           (CSVIX)
ClearBridge Value                 ClearBridge Value Trust
                        107 bps                              81 bps     32.10%
Trust (FI) (LMVFX)                (I) (LMNVX)
Columbia Acorn Select             Columbia Acorn Select
                        97 bps                               92 bps     5.43%
(Z) (ACTWX)                       (I) (CACIX)
Columbia Acorn USA                Columbia Acorn USA (I)
                        100 bps                              94 bps     6.38%
(Z) (AUSAX)                       (CAUIX)
Columbia Income                   Columbia Income
Opportunities (Z)       76 bps    Opportunities (Y)          66 bps     15.15%
(CIOZX)                           (CIOYX)
Columbia Small Cap                Columbia Small Cap
                        105 bps                              88 bps     19.32%
Core (Z) (SMCEX)                  Core (I) (CPOIX)
Columbia Small Cap                Columbia Small Cap
                        111 bps                              88 bps     26.14%
Core (Z) (SMCEX)                  Core (Y) (CPFRX)
                                  Credit Suisse Large Cap
Credit Suisse Large
                        130 bps   Blend (Common)             95 bps     36.84%
Cap Blend (A) (CFFAX)
                                  (WFDCX)
CRM Mid Cap Value                 CRM Mid Cap Value
                        103 bps                              78 bps     32.05%
(Inv) (CRMMX)                     (Instl) (CRIMX)
Deutsche Core Equity              Deutsche Core Equity
                        66 bps                               50 bps     32.00%
(S) (SCDGX )                      (Instl) (SUWIX)
Deutsche CROCI                    Deutsche CROCI Equity
Equity Dividend (A)     116 bps   Dividend (Instl)           82 bps     41.46%
(KDHAX)                           (KDHIX)
Deutsche CROCI                    Deutsche CROCI
International (S)       94 bps    International (Instl)      81 bps     16.05%
(SCINX)                           (SUIIX)
Deutsche Global Small             Deutsche Global Small
                        130 bps                              113 bps    15.04%
Cap (S) (SGSCX)                   Cap (Instl) (KGDIX)




                                     78

                                                                                 Exhibit B
    Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 79 of 148




                                                                Identical
                                                                 Lower-
                                                                            Plan’s
                           Plan     Identical Lower-Cost          Cost
 Plan Mutual Fund                                                           Excess
                           Fee          Mutual Fund              Mutual
                                                                             Cost
                                                                  Fund
                                                                   Fee

Domini Social Equity                Domini Social Equity
                          123 bps                                75 bps     64.00%
(Inv) (DSEFX)                       (Instl) (DIEQX )

Dreyfus Equity Growth               Dreyfus Equity Growth
                          125 bps                                100 bps    25.00%
(A) (FRMAX)                         (Instl) (FRMRX)

Dreyfus Equity Growth               Dreyfus Equity Growth
                          101 bps                                100 bps    1.00%
(F) (FRMUX)                         (Instl) (FRMRX)

Dreyfus Lifetime                    Dreyfus Lifetime Growth
Growth and Income         136 bps   and Income Portfolio         102 bps    33.33%
Portfolio (Inv) (DGIIX)             (Rest) (DGIRX)

Dreyfus Research                    Dreyfus Research
                          136 bps                                100 bps    36.00%
Growth (A) (DWOAX)                  Growth (I) (DWOIX)

Dreyfus Research                    Dreyfus Research
                          113 bps                                84 bps     34.52%
Growth (A) (DWOAX)                  Growth (Y) (DRYQX)
Dreyfus Research                    Dreyfus Research
                          103 bps                                91 bps     13.19%
Growth (Z) (DREQX)                  Growth (I) (DWOIX)
Dreyfus Research                    Dreyfus Research
                          94 bps                                 84 bps     11.90%
Growth (Z) (DREQX)                  Growth (Y) (DRYQX)
Fidelity Balanced                   Fidelity Balanced (K)
                          61 bps                                 47 bps     29.79%
(FBALX)                             (FBAKX)
Fidelity Blue Chip                  Fidelity Blue Chip
                          93 bps                                 74 bps     25.68%
Growth (FBGRX)                      Growth (K) (FBGKX)
                                    Fidelity Capital
Fidelity Capital
                          86 bps    Appreciation (K)             68 bps     26.47%
Appreciation (FDCAX)
                                    (FCAKX)
Fidelity China Region               Fidelity China Region (I)
                          98 bps                                 93 bps     5.38%
(FHKCX)                             (FHKIX)
                                    Fidelity Conservative
Fidelity Conservative
                          40 bps    Income Bond (Instl)          30 bps     33.33%
Income Bond (FCONX)
                                    (FCNVX)



                                       79

                                                                                     Exhibit B
    Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 80 of 148




                                                             Identical
                                                              Lower-
                                                                         Plan’s
                          Plan     Identical Lower-Cost        Cost
 Plan Mutual Fund                                                        Excess
                          Fee          Mutual Fund            Mutual
                                                                          Cost
                                                               Fund
                                                                Fee
Fidelity Contrafund                Fidelity Contrafund (K)
                         91 bps                               78 bps     16.67%
(FCNTX)                            (FCNKX)
Fidelity Disciplined               Fidelity Disciplined
                         68 bps                               51 bps     33.33%
Equity (FDEQX)                     Equity (K) (FDEKX)
                                   Fidelity Diversified
Fidelity Diversified
                         96 bps    International (K)          77 bps     24.68%
International (FDIVX)
                                   (FDIKX)
Fidelity Dividend                  Fidelity Dividend
                         92 bps                               71 bps     29.58%
Growth (FDGFX)                     Growth (K) (FDGKX)
Fidelity Emerging                  Fidelity Emerging
Europe, Middle East,               Europe, Middle East,
                         125 bps                              119 bps    5.04%
Africa (EMEA)                      Africa (EMEA) (I)
(FEMEX)                            (FIEMX)

Fidelity Emerging                  Fidelity Emerging
                         109 bps                              84 bps     29.76%
Markets (FEMKX)                    Markets (K) (FKEMX)

Fidelity Equity Income             Fidelity Equity Income
                         69 bps                               54 bps     27.78%
II (FEQTX)                         II (K) (FETKX)
Fidelity Equity-Income             Fidelity Equity-Income
                         74 bps                               54 bps     37.04%
(FEQIX)                            (K) (FEIKX)
                                   Fidelity Export &
Fidelity Export &
                         84 bps    Multinational (K)          64 bps     31.25%
Multinational (FEXPX)
                                   (FEXKX)
Fidelity Freedom 2000              Fidelity Freedom K 2000
                         51 bps                               43 bps     18.60%
(FFFBX)                            (FFKBX)
Fidelity Freedom 2005              Fidelity Freedom K 2005
                         64 bps                               52 bps     23.08%
(FFFVX)                            (FFKVX)
Fidelity Freedom 2010              Fidelity Freedom K 2010
                         67 bps                               53 bps     26.42%
(FFFCX)                            (FFKCX)
Fidelity Freedom 2015              Fidelity Freedom K 2015
                         68 bps                               54 bps     25.93%
(FFVFX)                            (FKVFX)
Fidelity Freedom 2020              Fidelity Freedom K 2020
                         74 bps                               57 bps     29.82%
(FFFDX)                            (FFKDX)
Fidelity Freedom 2025              Fidelity Freedom K 2025
                         76 bps                               59 bps     28.81%
(FFTWX)                            (FKTWX)



                                      80

                                                                                  Exhibit B
    Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 81 of 148




                                                             Identical
                                                              Lower-
                                                                         Plan’s
                          Plan     Identical Lower-Cost        Cost
 Plan Mutual Fund                                                        Excess
                          Fee          Mutual Fund            Mutual
                                                                          Cost
                                                               Fund
                                                                Fee
Fidelity Freedom 2030              Fidelity Freedom K 2030
                         79 bps                               61 bps     29.51%
(FFFEX)                            (FFKEX)
Fidelity Freedom 2035              Fidelity Freedom K 2035
                         81 bps                               61 bps     32.79%
(FFTHX)                            (FKTHX)
Fidelity Freedom 2040              Fidelity Freedom K 2040
                         81 bps                               62 bps     30.65%
(FFFFX)                            (FFKFX)
Fidelity Freedom 2045              Fidelity Freedom K 2045
                         82 bps                               62 bps     32.26%
(FFFGX)                            (FFKGX)
Fidelity Freedom 2050              Fidelity Freedom K 2050
                         84 bps                               63 bps     33.33%
(FFFHX)                            (FFKHX)
Fidelity Freedom                   Fidelity Freedom K
                         50 bps                               42 bps     19.05%
Income (FFFAX)                     Income (FFKAX)
Fidelity (FFIDX)         60 bps    Fidelity (K) (FFDKX)       43 bps     39.53%
Fidelity Global                    Fidelity Global
Commodity Stock          109 bps   Commodity Stock (I)        107 bps    1.87%
(FFGCX)                            (FFGIX)
Fidelity Growth &                  Fidelity Growth &
                         74 bps                               53 bps     39.62%
Income (FGRIX)                     Income (K) (FGIKX)
Fidelity Growth                    Fidelity Growth
                         89 bps                               72 bps     23.61%
Company (FDGRX)                    Company (K) (FGCKX)

Fidelity Growth                    Fidelity Growth
                         75 bps                               52 bps     44.23%
Discovery (FDSVX)                  Discovery (K) (FGDKX)

Fidelity Growth                    Fidelity Growth
                         77 bps                               51 bps     50.98%
Strategies (FDEGX)                 Strategies (K) (FAGKX)

Fidelity Independence              Fidelity Independence
                         92 bps                               77 bps     19.48%
(FDFFX)                            (K) (FDFKX)


Fidelity International             Fidelity International
                         100 bps                              79 bps     26.58%
Discovery (FIGRX)                  Discovery (K) (FIDKX)




                                      81

                                                                                  Exhibit B
    Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 82 of 148




                                                             Identical
                                                              Lower-
                                                                         Plan’s
                          Plan     Identical Lower-Cost        Cost
 Plan Mutual Fund                                                        Excess
                          Fee          Mutual Fund            Mutual
                                                                          Cost
                                                               Fund
                                                                Fee

Fidelity International             Fidelity International
                         104 bps                              88 bps     18.18%
Growth (FIGFX)                     Growth (Z) (FZAJX)
                                   Fidelity International
Fidelity International
                         114 bps   Real Estate (Instl)        109 bps    4.59%
Real Estate (FIREX)
                                   (FIRIX)
                                   Fidelity International
Fidelity International
                         142 bps   Small Cap (Instl)          131 bps    8.40%
Small Cap (FISMX)
                                   (FIXIX)

Fidelity International             Fidelity International
Small Cap                89 bps    Small Cap Opportunities    88 bps     1.14%
Opportunities (FSCOX)              (Instl) (FOPIX)
Fidelity Japan                     Fidelity Japan (I)
                         80 bps                               75 bps     6.67%
(FJPNX)                            (FJPIX)
Fidelity Large Cap                 Fidelity Large Cap
                         86 bps                               74 bps     16.22%
Growth (FSLGX)                     Growth (Instl) (FLNOX)
Fidelity Leveraged                 Fidelity Leveraged
Company Stock            88 bps    Company Stock (K)          69 bps     27.54%
(FLVCX)                            (FLCKX)
Fidelity Low-Priced                Fidelity Low-Priced
                         99 bps                               85 bps     16.47%
Stock (FLPSX)                      Stock (K) (FLPKX)
Fidelity Magellan                  Fidelity Magellan (K)
                         74 bps                               58 bps     27.59%
(FMAGX)                            (FMGKX)
Fidelity Mega Cap                  Fidelity Mega Cap Stock
                         68 bps                               54 bps     25.93%
Stock (FGRTX)                      (Z) (FZALX)
Fidelity Mid Cap                   Fidelity Mid Cap Growth
                         70 bps                               59 bps     18.64%
Growth (FSMGX)                     (Instl) (FGCOX)
Fidelity Mid-Cap Stock             Fidelity Mid-Cap Stock
                         64 bps                               41 bps     56.10%
(FMCSX)                            (Z) (FKMCX)
                                   Fidelity OTC (K)
Fidelity OTC (FOCPX)     104 bps                              88 bps     18.18%
                                   (FOCKX)
Fidelity Overseas                  Fidelity Overseas (K)
                         85 bps                               66 bps     28.79%
(FOSFX)                            (FOSKX)



                                      82

                                                                                  Exhibit B
    Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 83 of 148




                                                               Identical
                                                                Lower-
                                                                           Plan’s
                          Plan     Identical Lower-Cost          Cost
 Plan Mutual Fund                                                          Excess
                          Fee          Mutual Fund              Mutual
                                                                            Cost
                                                                 Fund
                                                                  Fee
Fidelity Puritan                   Fidelity Puritan (K)
                          61 bps                                47 bps     29.79%
(FPURX)                            (FPUKX)
Fidelity Real Estate               Fidelity Real Estate
                          92 bps                                89 bps      3.37%
Income (FRIFX)                     Income (I) (FRIRX)
Fidelity Select Gold               Fidelity Select Gold (I)
                          94 bps                                91 bps      3.30%
(FSAGX)                            (FGDIX)
Fidelity Select                    Fidelity Select Materials
                          94 bps                                93 bps      1.08%
Materials (FSDPX)                  (I) (FMFEX)
                                   Fidelity Spartan 500
Fidelity Spartan 500
                          5 bps    Index Adv (Instl)             3 bps     66.67%
Index (Instl) (FXSIX)
                                   (FXAIX)
Fidelity Spartan 500               Fidelity Spartan 500
                          10 bps                                 7 bps     42.86%
Index (Inv) (FUSEX)                Index (Adv) (FUSVX)

Fidelity Spartan                   Fidelity Spartan
Emerging Markets          22 bps   Emerging Markets Index       12 bps     83.33%
Index (Adv) (FPMAX)                (Adv Instl) (FPADX)

Fidelity Spartan                   Fidelity Spartan
Extended Market Index     7 bps    Extended Market Index         6 bps     16.67%
(Adv) (FSEVX)                      (Adv Instl) (FSMAX)

Fidelity Spartan Global            Fidelity Spartan Global
ex-US Index (Adv)         18 bps   ex-US Index (Adv Instl)      10 bps     80.00%
(FSGDX)                            (FSGGX)

Fidelity Spartan                   Fidelity Spartan
Inflation-Protected       10 bps   Inflation-Protected Index     5 bps     100.00%
Index (Adv) (FSIYX)                (Adv Instl) (FIPDX)

Fidelity Spartan                   Fidelity Spartan
International Index       7 bps    International Index (Adv      6 bps     16.67%
(Adv) (FSIVX )                     Instl) (FSPSX)
Fidelity Spartan                   Fidelity Spartan
International Index       10 bps   International Index           7 bps     42.86%
(Inv) (FSIIX)                      (Adv) (FSIVX)



                                      83

                                                                                     Exhibit B
    Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 84 of 148




                                                              Identical
                                                               Lower-
                                                                          Plan’s
                          Plan     Identical Lower-Cost         Cost
 Plan Mutual Fund                                                         Excess
                          Fee          Mutual Fund             Mutual
                                                                           Cost
                                                                Fund
                                                                 Fee

Fidelity Spartan Long              Fidelity Spartan Long
Term Treasury Bond        20 bps   Term Treasury Bond          10 bps     100.00%
Index (Inv) (FLBIX)                Index (Adv) (FLBAX)

Fidelity Spartan Mid               Fidelity Spartan Mid
Cap Index (Adv)           12 bps   Cap Index (Adv Instl)        6 bps     100.00%
(FSCKX)                            (FSMDX)
Fidelity Spartan Real              Fidelity Spartan Real
Estate Index (Adv)        12 bps   Estate Index (Instl)         7 bps     71.43%
(FSRVX)                            (FSRNX)

Fidelity Spartan Short             Fidelity Spartan Short
Term Treasury Bond        20 bps   Term Treasury Bond          10 bps     100.00%
Index (Inv) (FSBIX)                Index (Adv) (FSBAX)

Fidelity Spartan Small             Fidelity Spartan Small
Cap Index (Adv)           17 bps   Cap Index (Adv Instl)       11 bps     54.55%
(FSSVX)                            (FSSNX)
Fidelity Spartan Total             Fidelity Spartan Total
Market Index (Adv)        7 bps    Market Index (Adv Instl)     5 bps     40.00%
(FSTVX)                            (FSKAX)
Fidelity Spartan Total             Fidelity Spartan Total
Market Index (Inv)        10 bps   Market Index (Adv)           7 bps     42.86%
(FSTMX)                            (FSTVX)
Fidelity Spartan US                Fidelity Spartan US
Bond Index (Instl)        7 bps    Bond Index (Adv Instl)       5 bps     40.00%
(FXSTX)                            (FXNAX)
Fidelity Stock Selector            Fidelity Stock Selector
                          72 bps                               62 bps     16.13%
Small Cap (FDSCX)                  Small Cap (I) (FCDIX)

Fidelity Stock Selector            Fidelity Stock Selector
                          86 bps                               66 bps     30.30%
All Cap (FDSSX)                    All Cap (K) (FSSKX)
                                   Fidelity Value (K)
Fidelity Value (FDVLX)    63 bps                               46 bps     36.96%
                                   (FVLKX)




                                      84

                                                                                    Exhibit B
    Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 85 of 148




                                                                Identical
                                                                 Lower-
                                                                            Plan’s
                           Plan     Identical Lower-Cost          Cost
 Plan Mutual Fund                                                           Excess
                           Fee          Mutual Fund              Mutual
                                                                             Cost
                                                                  Fund
                                                                   Fee

Fidelity Value                      Fidelity Value Discovery
                          95 bps                                 74 bps     28.38%
Discovery (FVDFX)                   (K) (FVDKX)

Fidelity Value                      Fidelity Value Strategies
                          80 bps                                 56 bps     42.86%
Strategies (FSLSX)                  (K) (FVSKX)
Franklin Mutual                     Franklin Mutual Shares
                          115 bps                                85 bps     35.29%
Shares (A) (TESIX)                  (Z) (MUTHX)
Franklin Mutual                     Franklin Mutual Shares
                          109 bps                                67 bps     62.69%
Shares (A) (TESIX)                  (R6) (FMSHX)
Franklin Small Mid
                                    Franklin Small Mid Cap
Cap Growth (A)            104 bps                                79 bps     31.65%
                                    Growth (Adv) (FSGAX)
(FRSGX)
Franklin Small Mid
                                    Franklin Small Mid Cap
Cap Growth (A)            96 bps                                 47 bps     104.26%
                                    Growth (R6) (FMGGX)
(FRSGX)
Invesco Basic Balanced              Invesco Basic Balanced
                          119 bps                                94 bps     26.60%
(A) (BBLAX)                         (Y) (BBLYX)

Invesco Basic Balanced              Invesco Basic Balanced
                          117 bps                                94 bps     24.47%
(Inv) (BBLTX)                       (Y) (BBLYX)
Invesco Basic Value (A)             Invesco Basic Value
                          134 bps                                82 bps     63.41%
(GTVLX)                             (Instl) (GTVVX)
Invesco Charter (A)                 Invesco Charter (R5)
                          114 bps                                71 bps     60.56%
(CHTRX)                             (CHTVX)
Invesco Charter (A)                 Invesco Charter (R6)
                          105 bps                                63 bps     66.67%
(CHTRX)                             (CHFTX)
Invesco Constellation               Invesco Constellation
                          132 bps                                76 bps     73.68%
(A) (CSTGX)                         (R5) (CSITX)

Invesco Diversified                 Invesco Diversified
                          92 bps                                 64 bps     43.75%
Dividend (Inv) (LCEIX)              Dividend (R5) (DDFIX)




                                       85

                                                                                      Exhibit B
    Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 86 of 148




                                                             Identical
                                                              Lower-
                                                                         Plan’s
                          Plan     Identical Lower-Cost        Cost
 Plan Mutual Fund                                                        Excess
                          Fee          Mutual Fund            Mutual
                                                                          Cost
                                                               Fund
                                                                Fee

Invesco Diversified                Invesco Diversified
                         86 bps                               48 bps     79.17%
Dividend (Inv) (LCEIX)             Dividend (R6) (LCEFX)
Invesco Dynamics (Inv)             Invesco Dynamics (R5)
                         112 bps                              67 bps     67.16%
(FIDYX)                            (IDICX)
Invesco Global Small &             Invesco Global Small &
Mid Cap Growth (A)       145 bps   Mid Cap Growth (R5)        92 bps     57.61%
(AGAAX)                            (GAIIX)
Invesco Large Cap                  Invesco Large Cap
                         141 bps                              75 bps     88.00%
Growth (A) (LCGAX)                 Growth (Instl) (LCIGX)
Invesco Large Cap                  Invesco Large Cap
Relative Value (A)       91 bps    Relative Value (Y)         66 bps     37.88%
(IVABX)                            (MSIVX)
Invesco Mid Cap Core               Invesco Mid Cap Core
                         118 bps                              76 bps     55.26%
Equity (A) (GTAGX)                 Equity (R5) (GTAVX)

Invesco Mid Cap Core               Invesco Mid Cap Core
                         116 bps                              72 bps     61.11%
Equity (A) (GTAGX)                 Equity (R6) (GTAFX)
Invesco Mid Cap                    Invesco Mid Cap Growth
                         129 bps                              84 bps     53.57%
Growth (A) (VGRAX)                 (R5) (VGRJX)
Invesco Mid Cap                    Invesco Mid Cap Growth
                         116 bps                              73 bps     58.90%
Growth (A) (VGRAX)                 (R6) (VGRFX)
Invesco Small Cap                  Invesco Small Cap
                         125 bps                              82 bps     52.44%
Growth (Inv) (GTSIX)               Growth (R5) (GTSVX)

Invesco Small Cap                  Invesco Small Cap
                         121 bps                              74 bps     63.51%
Growth (Inv) (GTSIX)               Growth (R6) (GTSFX)
Invesco Value II (A)               Invesco Value II (Y)
                         95 bps                               70 bps     35.71%
(MPVAX)                            (MPVLX)
Invesco Van Kampen                 Invesco Van Kampen
American Franchise (A)   106 bps   American Franchise (R5)    66 bps     60.61%
(VAFAX)                            (VAFNX)




                                      86

                                                                                  Exhibit B
    Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 87 of 148




                                                              Identical
                                                               Lower-
                                                                          Plan’s
                          Plan     Identical Lower-Cost         Cost
 Plan Mutual Fund                                                         Excess
                          Fee          Mutual Fund             Mutual
                                                                           Cost
                                                                Fund
                                                                 Fee

Invesco Van Kampen                 Invesco Van Kampen
American Franchise (A)   106 bps   American Franchise (R6)     65 bps     63.08%
(VAFAX)                            (VAFFX)

Invesco Van Kampen                 Invesco Van Kampen
                         84 bps                                36 bps     133.33%
Comstock (A) (ACSTX)               Comstock (R5) (ACSHX)

Invesco Van Kampen                 Invesco Van Kampen
                         86 bps                                41 bps     109.76%
Comstock (A) (ACSTX)               Comstock (R6) (ICSFX)
Invesco Van Kampen                 Invesco Van Kampen
Equity and Income (A)    81 bps    Equity and Income (R5)      39 bps     107.69%
(ACEIX)                            (ACEKX)
Invesco Van Kampen                 Invesco Van Kampen
Equity and Income (A)    78 bps    Equity and Income (R6)      37 bps     110.81%
(ACEIX)                            (IEIFX)

Invesco Van Kampen                 Invesco Van Kampen
Growth and Income (A)    74 bps    Growth and Income (R5)      45 bps     64.44%
(ACGIX)                            (ACGQX)

Invesco Van Kampen                 Invesco Van Kampen
Growth and Income (A)    81 bps    Growth and Income (R6)      38 bps     113.16%
(ACGIX)                            (GIFFX)

Invesco Van Kampen                 Invesco Van Kampen
Value Opportunities      142 bps   Value Opportunities (Y)     117 bps    21.37%
(A) (VVOAX)                        (VVOIX)

Invesco Van Kampen                 Invesco Van Kampen
Value Opportunities      140 bps   Value Opportunities (R5)    81 bps     72.84%
(A) (VVOAX)                        (VVONX)
Janus Balanced (S)                 Janus Balanced (I)
                         109 bps                               65 bps     67.69%
(JABRX)                            (JBALX )
Janus Enterprise (S)               Janus Enterprise (I)
                         122 bps                               74 bps     64.86%
(JGRTX)                            (JMGRX)



                                      87

                                                                                    Exhibit B
    Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 88 of 148




                                                              Identical
                                                               Lower-
                                                                          Plan’s
                           Plan     Identical Lower-Cost        Cost
 Plan Mutual Fund                                                         Excess
                           Fee          Mutual Fund            Mutual
                                                                           Cost
                                                                Fund
                                                                 Fee
Janus Enterprise (S)                Janus Enterprise (N)
                          117 bps                              68 bps     72.06%
(JGRTX)                             (JDMNX)
Janus Flexible Bond (T)             Janus Flexible Bond (I)
                          66 bps                               55 bps     20.00%
(JAFIX)                             (JFLEX)
Janus Flexible Bond (T)             Janus Flexible Bond (N)
                          69 bps                               46 bps     50.00%
(JAFIX)                             (JDFNX)
Janus Forty (S)
                          120 bps   Janus Forty (I) (JCAPX)    77 bps     55.84%
(JARTX)
Janus Forty (S)                     Janus Forty (N)
                          100 bps                              52 bps     92.31%
(JARTX)                             (JFRNX)

Janus Global Research               Janus Global Research I
                          107 bps                              72 bps     48.61%
S Shares (JWGRX)                    Shares (JWWFX)
Janus Worldwide (S)                 Janus Worldwide (I)
                          145 bps                              96 bps     51.04%
(JWGRX)                             (JWWFX)
JHancock Small                      JHancock Small
                          134 bps                              110 bps    21.82%
Company (A) (JCSAX)                 Company (R5) (JCSVX)

JHancock Small                      JHancock Small
                          144 bps                              104 bps    38.46%
Company (A) (JCSAX)                 Company (R6) (JCSWX)

Legg Mason Capital
                                    Legg Mason Capital
Management Value
                          103 bps   Management Value           78 bps     32.05%
Trust, Inc. (FI)
                                    Trust, Inc. (I) (LMNVX)
(CSTGX)

Lord Abbett Mid Cap                 Lord Abbett Mid Cap
                          115 bps                              80 bps     43.75%
Value (A) (LAVLX)                   Value (I) (LMCYX)

Morgan Stanley                      Morgan Stanley
Institutional Capital     98 bps    Institutional Capital      73 bps     34.25%
Growth (P) (MSEGX)                  Growth (I) (MSEQX)




                                       88

                                                                                   Exhibit B
    Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 89 of 148




                                                                 Identical
                                                                  Lower-
                                                                             Plan’s
                            Plan     Identical Lower-Cost          Cost
 Plan Mutual Fund                                                            Excess
                            Fee          Mutual Fund              Mutual
                                                                              Cost
                                                                   Fund
                                                                    Fee

Morgan Stanley                       Morgan Stanley
Institutional Core Plus              Institutional Core Plus
                           76 bps                                 51 bps     49.02%
Fixed Income Portfolio               Fixed Income Portfolio
(P) (MFXAX)                          (Instl) (MPFIX)

Morgan Stanley                       Morgan Stanley
Institutional Emerging     172 bps   Institutional Emerging       147 bps    17.01%
Markets (P) (MMKBX)                  Markets (I) (MGEMX)

Morgan Stanley                       Morgan Stanley
Institutional Emerging     157 bps   Institutional Emerging       118 bps    33.05%
Markets (P) (MMKBX)                  Markets (IS) (MMMPX)

Morgan Stanley                       Morgan Stanley
Institutional Fund                   Institutional Fund Trust
                           114 bps                                67 bps     70.15%
Trust Balanced                       Balanced Portfolio (I)
Portfolio (P) (MABIX)                (MPBAX)

Morgan Stanley                       Morgan Stanley
Institutional Fund, Inc.             Institutional Fund, Inc.
Active International       104 bps   Active International         79 bps     31.65%
Allocation Portfolio (P)             Allocation Portfolio (I)
(MSIBX)                              (MSACX)

Morgan Stanley                       Morgan Stanley
Institutional Fund, Inc.             Institutional Fund, Inc.
                           120 bps                                95 bps     26.32%
International Equity                 International Equity
Portfolio (P) (MIQBX)                Portfolio (Instl) (MSIQX)

Morgan Stanley                       Morgan Stanley
Institutional Fund, Inc.             Institutional Fund, Inc.
                           130 bps                                91 bps     42.86%
International Equity                 International Equity
Portfolio (P) (MIQBX)                Portfolio (IS) (MIQPX)




                                        89

                                                                                      Exhibit B
    Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 90 of 148




                                                                 Identical
                                                                  Lower-
                                                                             Plan’s
                            Plan     Identical Lower-Cost          Cost
 Plan Mutual Fund                                                            Excess
                            Fee          Mutual Fund              Mutual
                                                                              Cost
                                                                   Fund
                                                                    Fee
Morgan Stanley                       Morgan Stanley
Institutional Global                 Institutional Global
                           162 bps                                135 bps    20.00%
Strategist Portfolio (P)             Strategist Portfolio (I)
(MBAAX)                              (MPBAX)
Morgan Stanley                       Morgan Stanley
Institutional Growth       96 bps    Institutional Growth (I)     71 bps     35.21%
(A) (MSEGX)                          (MSEQX)
Morgan Stanley                       Morgan Stanley
Institutional Growth       83 bps    Institutional Growth (IS)    54 bps     53.70%
(A) (MSEGX)                          (MGRPX)

Morgan Stanley                       Morgan Stanley
Institutional Mid Cap      93 bps    Institutional Mid Cap        68 bps     36.76%
Growth (P) (MACGX)                   Growth (I) (MPEGX)

Morgan Stanley                       Morgan Stanley
Institutional Mid Cap      100 bps   Institutional Mid Cap        61 bps     63.93%
Growth (P) (MACGX)                   Growth (IS) (MMCGX)

Morgan Stanley                       Morgan Stanley
Institutional Small                  Institutional Small
                           130 bps                                105 bps    23.81%
Company Growth Fund                  Company Growth Fund
(P) (MSSMX)                          (I) (MSSGX)
Morgan Stanley                       Morgan Stanley
Institutional Small                  Institutional Small
                           138 bps                                97 bps     42.27%
Company Growth Fund                  Company Growth Fund
(P) (MSSMX)                          (IS) (MFLLX)
Neuberger Berman                     Neuberger Berman Core
Core Bond Fund (Inv)       85 bps    Bond Fund (Instl)            45 bps     88.89%
(NCRIX)                              (NCRLX)
Neuberger Berman                     Neuberger Berman
                           119 bps                                75 bps     58.67%
Focus (Trust) (NBFCX)                Focus (Instl) (NFALX)
Neuberger Berman
                                     Neuberger Berman
Genesis (Trust)            112 bps                                85 bps     31.76%
                                     Genesis (R6) (NBGIX)
(NBGEX)




                                        90

                                                                                      Exhibit B
    Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 91 of 148




                                                              Identical
                                                               Lower-
                                                                          Plan’s
                          Plan     Identical Lower-Cost         Cost
 Plan Mutual Fund                                                         Excess
                          Fee          Mutual Fund             Mutual
                                                                           Cost
                                                                Fund
                                                                 Fee
Neuberger Berman
                                   Neuberger Berman
Genesis (Trust)          110 bps                               78 bps     41.03%
                                   Genesis (Instl) (NRGSX)
(NBGEX)
Neuberger Berman                   Neuberger Berman
Guardian (Trust)         112 bps   Guardian (Instl)            75 bps     49.33%
(NBGTX)                            (NGDLX)

Neuberger Berman                   Neuberger Berman
Lehman Brothers Core     85 bps    Lehman Brothers Core        45 bps     88.89%
Bond (Inv) (NCRIX)                 Bond (Instl) (NCRLX)

Neuberger Berman Mid               Neuberger Berman Mid
Cap Growth (Trust)       114 bps   Cap Growth (Instl)          75 bps     52.00%
(NBMTX)                            (NBMLX)
Neuberger Berman Mid               Neuberger Berman Mid
Cap Growth (Trust)       104 bps   Cap Growth (R6)             68 bps     52.94%
(NBMTX)                            (NRMGX)
Neuberger Berman
                                   Neuberger Berman
Partners (Trust)         103 bps                               69 bps     49.28%
                                   Partners (Instl) (NBPIX)
(NBPTX)
Neuberger Berman                   Neuberger Berman
Socially Responsive      112 bps   Socially Responsive         75 bps     49.33%
(Trust) (NBSTX )                   (Instl) (NBSLX )
Neuberger Berman                   Neuberger Berman
Socially Responsive      103 bps   Socially Responsive (R6)    60 bps     71.67%
(Trust) (NBSTX )                   (NRSRX )
Old Mutual Focused (Z)             Old Mutual Focused
                         95 bps                                80 bps     18.75%
(OBFVX)                            (Instl) (OIFCX)
Old Mutual Strategic               Old Mutual Strategic
Small Company (Z)        130 bps   Small Company (Instl)       105 bps    23.81%
(OSSCX)                            (OISSX)
Perkins Mid Cap Value              Perkins Mid Cap Value
                         103 bps                               93 bps     10.75%
(T) (JMCVX)                        (D) (JNMCX)
Perkins Mid Cap Value              Perkins Mid Cap Value
                         83 bps                                58 bps     43.10%
(T) (JMCVX)                        (N) (JDPNX)




                                      91

                                                                                   Exhibit B
    Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 92 of 148




                                                               Identical
                                                                Lower-
                                                                           Plan’s
                           Plan     Identical Lower-Cost         Cost
 Plan Mutual Fund                                                          Excess
                           Fee          Mutual Fund             Mutual
                                                                            Cost
                                                                 Fund
                                                                  Fee
PIMCO Global Bond                   PIMCO Global Bond
                          80 bps                                55 bps     45.45%
(Adm) (PADMX)                       (Instl) (PIGLX)
PIMCO High Yield                    PIMCO High Yield
                          80 bps                                55 bps     45.45%
(Adm) (PHYAX)                       (Instl) (PHIYX)
PIMCO Long Term                     PIMCO Long Term U.S.
U.S. Government           73 bps    Government (Instl)          48 bps     52.08%
(Adm) (PLGBX)                       (PGOVX)
PIMCO Low Duration                  PIMCO Low Duration
                          71 bps                                46 bps     54.35%
(Adm) (PLDAX)                       (Instl) (PTLDX)
PIMCO Total Return                  PIMCO Total Return
                          71 bps                                46 bps     54.35%
(Adm) (PTRAX)                       (Instl) (PTTRX)
Royce Low-Priced Stock              Royce Low-Priced Stock
                          149 bps                               118 bps    26.27%
(Service) (RYLPX)                   (Instl) (RLPIX)
RS Small Cap Growth                 RS Small Cap Growth
                          135 bps                               98 bps     37.76%
(A) (RSEGX)                         (Y) (RSYEX)
Strategic Advisers Core             Strategic Advisers Core
Multi-Manager             96 bps    Multi-Manager (F)           86 bps     11.63%
(FLAUX)                             (FHJSX)

Strategic Advisers                  Strategic Advisers Small
Small Mid Cap Multi-      116 bps   Mid Cap Multi- Manager      106 bps    9.43%
Manager (FNAPX)                     (F) (FARMX)

Strategic Advisers                  Strategic Advisers Value
Value Multi-Manager       97 bps    Multi-Manager (F)           87 bps     11.49%
(FKMOX)                             (FGWBX)
TCW Select Equities                 TCW Select Equities (I)
                          124 bps                               92 bps     34.78%
(N) (TGCNX)                         (TGCEX)
TCW Small Cap                       TCW Small Cap Growth
                          151 bps                              111.9 bps   34.94%
Growth (N) (TGSNX)                  (I) (TGSCX)
                                    Templeton Developing
Templeton Developing
                          184 bps   Markets (Advisor)           156 bps    17.95%
Markets (A) (TEDMX )
                                    (TDADX )




                                       92

                                                                                    Exhibit B
    Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 93 of 148




                                                             Identical
                                                              Lower-
                                                                         Plan’s
                          Plan     Identical Lower-Cost        Cost
 Plan Mutual Fund                                                        Excess
                          Fee          Mutual Fund            Mutual
                                                                          Cost
                                                               Fund
                                                                Fee

Templeton Developing               Templeton Developing
                         172 bps                              126 bps    36.51%
Markets (A) (TEDMX )               Markets (R6) (FDEVX )
Templeton Foreign (A)              Templeton Foreign
                         119 bps                              94 bps     26.60%
(TEMFX)                            (Advisor) (TFFAX)
Templeton Foreign (A)              Templeton Foreign (R6)
                         119 bps                              74 bps     60.81%
(TEMFX)                            (FTFGX)
Templeton Foreign                  Templeton Foreign
Smaller Companies (A)    159 bps   Smaller Companies          134 bps    18.66%
(FINEX)                            (Advisor) (FTFAX)
Templeton Foreign
                                   Templeton Foreign
Smaller Companies (A)    165 bps                              112 bps    47.32%
                                   Smaller Companies (R6)
(FINEX)
Templeton Global Bond              Templeton Global Bond
                         91 bps                               66 bps     37.88%
(A) (TPINX)                        (Advisor) (TGBAX)
Templeton Global Bond              Templeton Global Bond
                         86 bps                               51 bps     68.63%
(A) (TPINX)                        (R6) (FBNRX)
                                   Templeton Growth
Templeton Growth
                         110 bps   Fund, Inc. (Advisor)       85 bps     29.41%
Fund, Inc. (A) (TEPLX)
                                   (TGADX)
Templeton Growth                   Templeton Growth
                         107 bps                              71 bps     50.70%
Fund, Inc. (A) (TEPLX)             Fund, Inc. (R6) (FTGFX)
Templeton World (A)                Templeton World
                         109 bps                              84 bps     29.76%
(TEMWX)                            (Advisor) (TWDAX)
Templeton World (A)                Templeton World (R6)
                         105 bps                              72 bps     45.83%
(TEMWX)                            (FTWRX)
Touchstone Focused (Y)             Touchstone Focused
                         95 bps                               80 bps     18.75%
(TFFYX)                            (Instl) (TFFIX)
Touchstone                         Touchstone
International Small      130 bps   International Small Cap    105 bps    23.81%
Cap (Y) (TNSYX)                    (Instl) (TNSIX)




                                      93

                                                                                  Exhibit B
    Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 94 of 148




                                                                Identical
                                                                 Lower-
                                                                            Plan’s
                          Plan     Identical Lower-Cost           Cost
 Plan Mutual Fund                                                           Excess
                          Fee          Mutual Fund               Mutual
                                                                             Cost
                                                                  Fund
                                                                   Fee

USAA Emerging                      USAA Emerging
                         164 bps                                 113 bps    45.13%
Markets (USEMX)                    Markets (Instl) (UIEMX)
USAA Growth                        USAA Growth (Instl)
                         100 bps                                 87 bps     14.94%
(USAAX)                            (UIGRX)
                                   USAA Income (Instl)
USAA Income (USAIX)      61 bps                                  38 bps     60.53%
                                   (UIINX)
USAA Income Stock                  USAA Income Stock
                         82 bps                                  62 bps     32.26%
(USISX)                            (Instl) (UIISX)
USAA International                 USAA International
                         123 bps                                 87 bps     41.38%
(USIFX)                            (Instl) (UIIFX)
Vanguard FTSE All-                 Vanguard FTSE All-
World ex-US Index        35 bps    World ex-US Index             15 bps     133.33%
(Inv) (VFWIX)                      (Instl) (VFWSX)
Vanguard Growth                    Vanguard Growth Index
                          9 bps                                   8 bps     12.50%
Index (Adm) (VIGAX)                (Instl) (VIGIX)

Vanguard Growth                    Vanguard Growth Index
                         12 bps                                   8 bps     50.00%
Index (Signal) (VIGSX)             (Instl) (VIGIX)

Vanguard Institutional             Vanguard Institutional
                          5 bps                                   2 bps     150.00%
Index (Instl) (VINIX)              Index (Instl Plus) (VIIIX)

                                   Vanguard Total
Vanguard Total
                                   International Stock
International Stock      18 bps                                  10 bps     80.00%
                                   Index (Instl Plus)
Index (Signal) (VTSGX)
                                   (VTPSX)
Vanguard Total Stock               Vanguard Total Stock
Market Index (Instl)      5 bps    Market Index (Instl            2 bps     150.00%
(VITSX)                            Plus) (VITPX)
Vanguard Value Index               Vanguard Value Index
                          9 bps                                   8 bps     12.50%
(Adm) (VVIAX)                      (Instl) (VIVIX)

Vanguard Value Index               Vanguard Value Index
                         14 bps                                   8 bps     75.00%
(Signal) (VVISX)                   (Instl) (VIVIX)



                                      94

                                                                                      Exhibit B
    Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 95 of 148




                                                           Identical
                                                            Lower-
                                                                       Plan’s
                         Plan     Identical Lower-Cost       Cost
 Plan Mutual Fund                                                      Excess
                         Fee          Mutual Fund           Mutual
                                                                        Cost
                                                             Fund
                                                              Fee
Wells Fargo Advantage             Wells Fargo Advantage
Common Stock (Inv)      129 bps   Common Stock (R6)         87 bps     48.28%
(STCSX)                           (SCNSX)
Wells Fargo Advantage             Wells Fargo Advantage
Common Stock (Inv)      126 bps   Common Stock (Instl)      80 bps     57.50%
(SCSAX)                           (SCSRX)

Wells Fargo Advantage             Wells Fargo Advantage
Discovery (Inv)         138 bps   Discovery (Instl)         93 bps     48.39%
(STDIX)                           (WFDSX)


Wells Fargo Advantage             Wells Fargo Advantage
Government Securities   91 bps    Government Securities     48 bps     89.58%
(Inv) (STVSX)                     (Instl) (SGVIX)


Wells Fargo Advantage             Wells Fargo Advantage
                        140 bps                             80 bps     75.00%
Growth (Inv) (SGROX)              Growth (Instl) (SGRNX)

Wells Fargo Advantage             Wells Fargo Advantage
Large Cap Growth        119 bps   Large Cap Growth          75 bps     58.67%
(Inv) (STRFX)                     (Instl) (STNFX)

Wells Fargo Advantage             Wells Fargo Advantage
Large Cap Growth        113 bps   Large Cap Growth (R6)     60 bps     88.33%
(Inv) (STRFX)                     (STFFX)

Wells Fargo Advantage             Wells Fargo Advantage
Opportunity (Inv)       135 bps   Opportunity (Adm)         104 bps    29.81%
(SOPFX)                           (WOFDX)

Wells Fargo Advantage             Wells Fargo Advantage
Opportunity (Inv)       132 bps   Opportunity (Instl)       78 bps     69.23%
(SOPFX)                           (WOFNX)




                                     95

                                                                                Exhibit B
    Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 96 of 148




                                                                  Identical
                                                                   Lower-
                                                                                Plan’s
                            Plan      Identical Lower-Cost          Cost
 Plan Mutual Fund                                                               Excess
                            Fee           Mutual Fund              Mutual
                                                                                 Cost
                                                                    Fund
                                                                     Fee

Wells Fargo Advantage                 Wells Fargo Advantage
Short-Term Bond (Inv)      85 bps     Short-Term Bond (Instl)        48 bps     77.08%
(SSTBX)                               (SSHIX)

Wells Fargo Advantage                 Wells Fargo Advantage
Small Cap Value (Inv)      135 bps    Small Cap Value (Instl)        93 bps     45.16%
(SSMVX)                               (WFSVX)

Wells Fargo Advantage                 Wells Fargo Advantage
Small Cap Value (Inv)      133 bps    Small Cap Value (R6)           85 bps     56.47%
(SSMVX)                               (SMVRX)

Wells Fargo Advantage                 Wells Fargo Advantage
Ultra Short Income         75 bps     Ultra Short Income             35 bps     114.29%
(Inv) (STADX)                         (Instl) (SADIX)
Western Asset Core                    Western Asset Core
                           75 bps                                    44 bps     70.45%
Bond (FI) (WAPIX)                     Bond (IS) (WACSX)

      127.126.    These lower-cost share classes were available for years, some

dating back to the early 2000s or before.

      128.127.    The failure to select lower-cost share classes for the Plan’s

mutual fund options, which were identical in all respects (portfolio manager,

underlying investments, and asset allocation) except for cost, demonstrates that

Defendants failed to consider and use the size and purchasing power of the Plan

when selecting share classes and failed to engage in a prudent process in the

selection, monitoring, and retention of those mutual fund options.




                                            96

                                                                                          Exhibit B
      Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 97 of 148




         129.128.     Had the amounts invested in the higher-cost share class mutual

fund options instead been invested in the readily available lower-cost share class

mutual fund options, Plan participants would not have lost millions of dollars of

their retirement savings.

                B.    Excessive fees compared to separate accounts.

         130.129.     Massive retirement plans are not limited to choosing mutual

funds as investment options. According to the United States Department of Labor,

large plans with total assets of over $500 million “can realize substantial savings”

by hiring investment advisers directly to manage a “separate account” for the plan.

U.S. Dep’t of Labor, Study of 401(k) Plan Fees and Expenses, §2.4.1.3 (Apr. 13,

1998).27 Separate accounts, which require a minimum investment of $15 million or

less per account, can “commonly” reduce “[t]otal investment management expenses”

to “one-fourth of the expenses incurred through retail mutual funds.” Id. (emphasis

added). In a separate account, fiduciaries can hire the same investment managers

that manage mutual funds, to manage an account in the same investment style in a

separate account set up for the plan. The fiduciary has the ability to negotiate plan-

specific investment guidelines tailored to the plan. Unlike a mutual fund, which

must charge all investors in a given share class the same amount, an investor in a

separate account can directly negotiate investment management fees. Use of

separate accounts greatly reduces the cost of investing with the same adviser

compared to a mutual fund.



 27   On the Department of Labor’s website at http://www.dol.gov/ebsa/pdf/401krept.pdf.


                                              97

                                                                                          Exhibit B
      Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 98 of 148




       131.130.    The Plan had assets of billions of dollars at all relevant times,

and over $3.8 billion as of December 31, 2014. Thus, the Plan had ample leverage to

obtain separate account alternatives to the Plan’s mutual funds, at much lower cost,

particularly after they consolidated the Plan’s assets in 2015 into a core set of

investment offerings.

       132.131.    Separate accounts have numerous advantages over mutual

funds in a 401(k) plan. These include: the ability to negotiate lower fees; ability to

avoid marketing fees built into retail mutual funds; control by the fiduciaries over

investment guidelines; tailored investments to fit the demographics of the work

force; and ability to avoid holding significant cash for shareholder redemptions that

occur much more frequently in retail mutual funds than in retirement accounts.28 In

a mutual fund, all investors are charged the same fee, and investors have no ability

to modify the fund’s investment guidelines, which are set by the fund’s investment

adviser. In a separate account, the plan sponsor can negotiate the best possible fee

for the plan, using its bargaining power.

       133.132.    Following the 2015 fund lineup changes, Defendants selected

several actively managed mutual fund options. Some of these investment managers

also offer low-cost separately managed accounts. For instance, Dimensional Fund

Advisors LP, manager of the DFA Emerging Markets Equity Fund (DFCEX), offers

separate accounts in the same international equity investment strategy at

 28Unlike mutual fund shareholders, 401(k) participants rarely make trades in their
account—less than one trade per year. Olivia Mitchell, Gary Mottola, Stephen Utkus, and
Takeski Yamaguchi, The Inattentive Participant: Portfolio Trading Behaviors in 401(k)
Plans, at 17–18 (June 2006), available at
http://www.mrrc.isr.umich.edu/publications/Papers/pdf/wp115.pdf.


                                            98

                                                                                          Exhibit B
      Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 99 of 148




significantly lower costs.29 In addition, Dodge & Cox, manager of the Dodge & Cox

Stock Fund (DODGX), similarly offers significantly lower-cost separately managed

accounts for U.S. equity investment strategies.30

        134.133.   Fidelity also offers separately managed accounts to institutional

investors. Fidelity Institutional Asset Management (formerly Pyramis Global

Advisors, LLC, an affiliate of Fidelity) offers lower-cost separate accounts in

domestic equities, international equities, fixed income, asset allocation, and real

estate investment strategies.31

        135.134.   The above-referenced separate accounts offered by the Plan’s

mutual fund advisers only represent a fraction of the separate accounts that were

available to the Plan in similar investment styles, from prior to 2010, through 2015

and to the present. Other investment management firms offered separate accounts

in the same investment styles at a much lower cost than the Plan’s mutual funds.

        136.135.   Defendants’ failure to use separate accounts for the Plan’s

investments instead of mutual funds caused Plan participants to lose millions of

dollars of their retirement savings due to unreasonable expenses from 2010 to date.




 29 See Dimensional Fund Advisors LP Form ADV, available at
http://www.adviserinfo.sec.gov/IAPD/Content/Common/crd_iapd_Brochure.aspx?BRCHR_V
RSN_ID=376508.
 30 See Dodge & Cox Form ADV, available at

http://www.adviserinfo.sec.gov/IAPD/Content/Common/crd_iapd_Brochure.aspx?BRCHR_V
RSN_ID=376765.
 31 See FIAM LLC Form ADV, available at

http://www.adviserinfo.sec.gov/IAPD/Content/Common/crd_iapd_Brochure.aspx?BRCHR_V
RSN_ID=388324; Fidelity Investment Asset Management, DCIO Overview, available at
https://pyramis.fidelity.com/app/p/us/defined-contribution.


                                          99

                                                                                        Exhibit B
   Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 100 of 148




               C.   Excessive fees compared to collective trusts or
                     commingled pools.

      137.136.      Collective trusts or commingled pools also provide much lower

investment management fees than the Plan’s mutual funds, and in some instances,

separate accounts. Collective trusts are a common investment vehicle in large

401(k) plans, and are accessible even to midsize plans with plan assets in an

amount which is a small fraction—less than 3%—of the size of the Plan. Collective

trusts are pooled investment vehicles organized as trusts and maintained by a bank

or trust company. These investments combine assets from eligible investors into a

single investment portfolio with a specific investment strategy. Given that the Plan

held billions of dollars in assets since 2010, collective trusts were readily available

to the Plan.

      138.137.      Collective trusts are widely used investment vehicles for defined

contribution plans due to recordkeeper acceptance, plan investment consultant

familiarity with such products, pricing flexibility, daily valuation, and improved

reporting and transparency.

      139.138.      Numerous established third-party investment managers offer

low-cost collective trust investments in the same investment categories and styles

as the Plan’s mutual funds at a fraction of the cost. These reputable managers

include BlackRock, State Street Global Advisors, and Vanguard Fiduciary Trust

Company, among others.




                                          100

                                                                                          Exhibit B
Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 101 of 148




      140.139.     For instance, Vanguard offers low-cost collective trust funds to

qualified retirement plans in several asset styles, including large cap domestic

equities, small cap equities, international equities, and target date funds.

      141.140.     Since at least 2010, Defendants included Vanguard’s target date

funds known as the Target Retirement Trust II Funds in the Plan. Although those

funds were collective trusts, Defendants could have provided participants lower-cost

versions of these same collectives trusts in the Retirement Trust Plus series since at

least August 2011. The Target Date Retirement Trust II Funds charged at least

36% more in annual fees than the Retirement Trust Plus Funds (7 bps vs. 11 bps).

However, Defendants did not begin providing participants the Trust Plus Funds

until 2015. Moreover, the Vanguard collective trust target date funds charged far

lower fees than the other target date funds in the Plan, the Fidelity Freedom

Funds, which charged between 39 and 84 bps before they were removed in July

2015. In fact, at the time of removal, the Fidelity Freedom Funds charged between

614% and 529% in excess fees compared to the Vanguard equivalents. See supra

¶103104.

      142.141.     Moreover, Fidelity offers identical commingled pools for several

of its mutual fund options, including for the Fidelity Diversified International Fund,

the Fidelity Low-Priced Stock Fund, the Fidelity Growth Company Fund, and the

Fidelity Contrafund. Fidelity Institutional Asset Management also offers

commingled pools to institutional investors in a variety of investment strategies.

These commingled pools have significantly lower costs than the Plan’s Fidelity




                                         101

                                                                                       Exhibit B
     Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 102 of 148




mutual fund options. For instance, the Fidelity Growth Company Commingled Pool,

with an expense ratio of 43 bps, has 65% lower fees compared to the Plan’s mutual

fund version with an expense ratio of 71 bps.

       143.142.    Had Defendants adequately considered and selected lower-cost

collective trusts or commingled pools that were readily available based on the Plan’s

massive size for the Plan’s mutual fund investments, Plan participants would have

avoided millions of dollars in unreasonable investment management expenses.

V.     In order to maintain Fidelity’s and the Johnson family’s beneficial
       relationship with MIT, Defendants caused Plan participants to pay
       excessive administrative and recordkeeping fees to Fidelity in
       violation of their fiduciary duties and ERISA’s requirement that fees
       be reasonable.

       144.143.    As set forth above, the market for recordkeeping services is

highly competitive and there are numerous recordkeepers in the market who can

provide a high level of service to large defined contribution plan who will readily

respond to a request for proposal.

       145.144.    Because market rates for recordkeeping services have declined

in recent years and because the only way to reliably determine the true market rate

for a complex jumbo plan is to obtain an actual fee quote comparison, prudent

fiduciaries of jumbo defined contribution plans put the plan’s recordkeeping and

administrative services out for competitive bidding at regular intervals of

approximately three years.

       146.145.    Because of their size, jumbo defined contribution plans, like the

Plan, enjoy economies of scale for recordkeeping and administrative services. As the

number of participants in a plan increases, the cost of recordkeeping on a per-


                                         102

                                                                                        Exhibit B
   Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 103 of 148




participant basis declines. Therefore, the Plan, with over 18,000 participants, can

command far lower fees than a 1,800 participant plan or even a 10,000 participant

plan. These lower administrative expenses would have been readily available to the

Plan, had Defendants solicited competitive bids.

       147.146.     As discussed above, when a plan includes investments with

revenue sharing, plan fiduciaries must monitor the total amount of revenue sharing

a recordkeeper receives to ensure that the recordkeeper is not receiving

unreasonable compensation.32

       148.147.     A prudent fiduciary must ensure that the recordkeeper rebates

to the plan all revenue sharing payments that exceed a reasonable, negotiated

recordkeeping fee. Because revenue sharing payments are asset-based, they often

bear no relation to a reasonable recordkeeping fee and can provide excessive

compensation, or may be used as kickbacks to induce recordkeepers to have their

high-priced funds included as plan investment options.

       149.148.     As previously noted, Fidelity has provided administrative and

recordkeeping services to the Plan since at least 1999. Fidelity provided these

services while its owners directly benefited MIT through substantial monetary

contributions. Moreover, Fidelity remained the recordkeeper during the time

Fidelity’s CEO, Abigail Johnson, has served on the MIT’s Board of Trustees and

influenced decisions made by MIT. Defendants also failed to obtain competitive bids



 32 For example, if the market goes up 32% as it did in 2013, as measured by the return of

the S&P 500, or if a participant adds to her balance, the fees paid for recordkeeping would
go up as well, with no additional services.


                                            103

                                                                                              Exhibit B
   Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 104 of 148




for Fidelity’s services to ensure that only reasonable fees were charged to the Plan

during this time.

      150.149.     Fidelity was and is compensated based on a combination of

direct payments from the Plan and revenue sharing payments from the Plan’s

investment options. Fidelity received between 3 and 55 bps in revenue sharing from

the Fidelity, as well as from the non-Fidelity, mutual fund options.

      151.150.     Fidelity also received additional indirect compensation,

including float, revenue derived from securities lending, distribution fees, and

redemption fees.

      152.151.     To discharge their fiduciary duties, besides soliciting bids for

recordkeeping, Defendants were required to obtain sufficient information to

determine all sources of compensation received by Fidelity, including the amount of

any revenue sharing payments, and to make an informed assessment as to whether

the amount of compensation was no more than reasonable for the services provided.

George, 641 F.3d at 798–99.

      153.152.     Experts in the recordkeeping industry with vast experience in

requests for proposals and information for similar plans have determined the

market rate that the Plan likely would have been able to obtain had the fiduciaries

put the Plan’s recordkeeping services out for competitive bidding. Based on the

Plan’s features, the information available to Plaintiffs regarding the nature and

type of administrative services actually provided by the Plan’s recordkeeper, the

Plan’s participant level (roughly 16,000 to 18,000), and the rates obtained in the




                                         104

                                                                                       Exhibit B
   Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 105 of 148




market for recordkeeping services for similar plans, the outside limit of a

reasonable recordkeeping fee for the Plan would have been a fixed fee of roughly

$575,000 to $640,000 (a rate of approximately $35 for each participant in the Plan

with an account balance each year).

      154.153.     Based on the direct and indirect compensation levels shown on

the Plan’s Forms 5500 filed with the Department of Labor, and upon information

regarding the rates of revenue sharing paid to Fidelity for recordkeeping services,

the Plan paid as much as $3 million (up to $170 per participant) per year from 2010

to 2014, over 386% higher than a reasonable fee for these services, resulting in

millions of dollars in excessive recordkeeping fees. The vast majority of the fees paid

to Fidelity was attributable to revenue sharing, a substantial portion of which was

not legitimate compensation for services rendered but rather a kickback to Fidelity

as a result of placing Fidelity funds in the Plan.

      155.154.     Defendants also failed to control recordkeeping costs as Plan

assets grew. From the beginning of 2009 to the end of 2014, the Plan’s assets

increased from $2.02 billion to over $3.8 billion, an increase of 88 percent. Because

revenue sharing payments are asset-based, the already excessive compensation

paid to Fidelity became even more excessive as the Plan’s assets grew, even though

the administrative services provided to the Plan remained roughly the same

because the number of participants with account balances did not increase at a

similar rate. Defendants could have and should have obtained bids and pricing

based on the number of participants in the Plan, or capped the amount of revenue




                                          105

                                                                                          Exhibit B
   Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 106 of 148




sharing at a reasonable fee level to ensure that all amounts above a reasonable fee

for recordkeeping services were returned to the Plan, as other plans do. Defendants

failed to adequately do so.

      156.155.     Upon information and belief, in order to further Fidelity’s and

its owners’ beneficial relationship with MIT, Defendants failed to conduct a

competitive bidding process for the Plan’s recordkeeping services for over 16 years,

since Fidelity was hired in 1998. A competitive bidding process for the Plan’s

recordkeeping services would have produced a reasonable recordkeeping fee for the

Plan. This competitive bidding process would have enabled Defendants to select a

recordkeeper charging reasonable fees, to obtain a reduction in recordkeeping fees,

and to rebate any to the Plan any expenses paid by participants for recordkeeping

services that exceeded a reasonable level of fees for the services provided.

      157.156.     Fidelity remains the Plan’s recordkeeper currently, and

continues to receive excessive compensation for its services to the Plan.

      158.157.     Defendants failed to prudently monitor and control the

compensation paid for recordkeeping and administrative services, particularly the

asset-based revenue sharing received by Fidelity, and therefore caused the Plan

participants to pay unreasonable expenses for administering the Plan. Had

Defendants monitored the compensation paid to Fidelity and ensured that

participants were only charged reasonable fees for administrative and

recordkeeping services, including by obtaining competitive bids, Plan participants




                                         106

                                                                                       Exhibit B
   Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 107 of 148




would not have lost in excess of $9 million of their retirement savings through

unreasonable recordkeeping fees.33

                          CLASS ACTION ALLEGATIONS

       159.158.     29 U.S.C. §1132(a)(2) authorizes any participant or beneficiary

of the Plan to bring an action individually on behalf of the Plan to enforce a

breaching fiduciary’s liability to the Plan under 29 U.S.C. §1109(a).

       160.159.     In acting in this representative capacity and to enhance the due

process protections of unnamed participants and beneficiaries of the Plan, as an

alternative to direct individual actions on behalf of the Plan under 29 U.S.C.

§1132(a)(2), Plaintiffs seek to certify this action as a class action on behalf of all

participants and beneficiaries of the Plan. Plaintiffs seek to certify, and to be

appointed as representatives of, the following class:

       All participants and beneficiaries of the MIT Supplemental 401(k) Plan
       from August 9, 2010 through the date of judgment, excluding the
       Defendants.

       161.160.     This action meets the requirements of Rule 23 and is certifiable

as a class action for the following reasons:

              a.    The Class includes over 18,000 members and is so large that

       joinder of all its members is impracticable.

              b.    There are questions of law and fact common to the Class

       because the Defendants owed fiduciary duties to the Plan and to all

       participants and beneficiaries and took the actions and omissions alleged

 33 Plan losses have been brought forward to the present value using the investment

returns of the S&P 500 index to compensate participants who have not been reimbursed for
their losses.


                                           107

                                                                                           Exhibit B
Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 108 of 148




  herein as to the Plan and not as to any individual participant. Thus, common

  questions of law and fact include the following, without limitation: who are

  the fiduciaries liable for the remedies provided by 29 U.S.C. §1109(a);

  whether the fiduciaries of the Plan breached their fiduciary duties to the

  Plan; what are the losses to the Plan resulting from each breach of fiduciary

  duty; and what Plan-wide equitable and other relief the court should impose

  in light of Defendants’ breach of duty.

        c.    Plaintiffs’ claims are typical of the claims of the Class because

  each Plaintiff was a participant during the time period at issue in this action

  and all participants in the Plan were harmed by Defendants’ misconduct.

        d.    Plaintiffs are adequate representatives of the Class because they

  were participants in the Plan during the Class period, have no interest that is

  in conflict with the Class, are committed to the vigorous representation of the

  Class, and have engaged experienced and competent attorneys to represent

  the Class.

        e.    Prosecution of separate actions for these breaches of fiduciary

  duties by individual participants and beneficiaries would create the risk of

  (A) inconsistent or varying adjudications that would establish incompatible

  standards of conduct for Defendants in respect to the discharge of their

  fiduciary duties to the Plan and personal liability to the Plan under 29 U.S.C.

  §1109(a), and (B) adjudications by individual participants and beneficiaries

  regarding these breaches of fiduciary duties and remedies for the Plan would,




                                     108

                                                                                    Exhibit B
   Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 109 of 148




      as a practical matter, be dispositive of the interests of the participants and

      beneficiaries not parties to the adjudication or would substantially impair or

      impede those participants’ and beneficiaries’ ability to protect their interests.

      Therefore, this action should be certified as a class action under Rule

      23(b)(1)(A) or (B).

      162.161.     A class action is the superior method for the fair and efficient

adjudication of this controversy because joinder of all participants and beneficiaries

is impracticable, the losses suffered by individual participants and beneficiaries

may be small and impracticable for individual members to enforce their rights

through individual actions, and the common questions of law and fact predominate

over individual questions. Given the nature of the allegations, no class member has

an interest in individually controlling the prosecution of this matter, and Plaintiffs

are aware of no difficulties likely to be encountered in the management of this

matter as a class action. Alternatively, then, this action may be certified as a class

under Rule 23(b)(3) if it is not certified under Rule 23(b)(1)(A) or (B).

      163.162.     Plaintiffs’ counsel, Schlichter, Bogard & Denton LLP, will fairly

and adequately represent the interests of the Class and is best able to represent the

interests of the Class under Rule 23(g). Schlichter, Bogard & Denton has been

appointed as class counsel in 17 other ERISA class actions regarding excessive fees

in large defined contribution plans. Courts in these cases have consistently and

repeatedly recognized the firm’s unparalleled success in the area of defined

contribution excessive fee litigation:




                                           109

                                                                                          Exhibit B
Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 110 of 148




x As Chief Judge Michael J. Reagan of the Southern District of Illinois
   recognized in approving a settlement which was reached on the eve of trial
   after eight years of litigation, resulting in a $62 million monetary recovery
   and very substantial affirmative relief to benefit the Plans, the firm had
   shown “exceptional commitment and perseverance in representing employees
   and retirees seeking to improve their retirement plans,” and “demonstrated
   its well-earned reputation as a pioneer and the leader in the field” of 401(k)
   plan excessive fee litigation. Abbott v. Lockheed Martin Corp., No. 06-701,
   2015 U.S.Dist.LEXIS 93206, at *4–5 (S.D.Ill. July 17, 2015). The court
   further recognized that the law firm of “Schlichter, Bogard & Denton has had
   a humongous impact over the entire 401(k) industry, which has benefited
   employees and retirees throughout the entire country by bringing sweeping
   changes to fiduciary practices.” Id. at *9 (internal quotations omitted).

x Other courts have made similar findings:

      o “It is clear to the Court that the firm of Schlichter, Bogard & Denton is
         preeminent in the field” “and is the only firm which has invested such
         massive resources in this area.” George v. Kraft Foods Global, Inc., No.
         08-3799, 2012 U.S.Dist.LEXIS 166816 at 8 (N.D. Ill. June 26, 2012).

      o “As the preeminent firm in 401(k) fee litigation, Schlichter, Bogard &
         Denton has achieved unparalleled results on behalf of its
         clients.” Nolte v. Cigna Corp., No. 07-2046, 2013 U.S.Dist.LEXIS
         184622 at 8 (C.D. Ill. Oct. 15, 2013).

      o “Litigating this case against formidable defendants and their
         sophisticated attorneys required Class Counsel to demonstrate
         extraordinary skill and determination.” Beesley v. Int’l Paper Co., No.
         06-703, 2014 U.S.Dist.LEXIS 12037 at *8 (S.D. Ill. Jan. 31, 2014). The
         court also emphasized that “the law firm of Schlichter, Bogard &
         Denton is the leader in 401(k) fee litigation.” Id. at *8 (internal
         quotations omitted).

      o U.S. District Judge Harold Baker of the Central District of Illinois
         acknowledged the significant impact of the firm’s work, finding that as
         of 2013, the nationwide “fee reduction attributed to Schlichter, Bogard
         & Denton’s fee litigation and the Department of Labor’s fee disclosure
         regulations approach $2.8 billion in annual savings for American
         workers and retirees.” Nolte, 2013 U.S. Dist. LEXIS 184622, at *6
         (emphasis added).

      o U.S. District Judge David Herndon of the Southern District of Illinois
         recognized the firm’s extraordinary contributions to the retirement


                                     110

                                                                                     Exhibit B
Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 111 of 148




          industry: “Schlichter, Bogard & Denton and lead attorney Jerome
          Schlichter’s diligence and perseverance, while risking vast amounts of
          time and money, reflect the finest attributes of a private attorney
          general. Beesley, 2014 U.S. Dist. LEXIS 12037, at *8.

      o U.S. District Court Judge G. Patrick Murphy similarly recognized the
         work of Schlichter, Bogard & Denton as exceptional:

                “Schlichter, Bogard & Denton’s work throughout this
                litigation illustrates an exceptional example of a private
                attorney general risking large sums of money and
                investing many thousands of hours for the benefit of
                employees and retirees. No case had previously been
                brought by either the Department of Labor or private
                attorneys against large employers for excessive fees in a
                401(k) plan. Class Counsel performed substantial work[,]
                investigating the facts, examining documents, and
                consulting and paying experts to determine whether it
                was viable. This case has been pending since September
                11, 2006. Litigating the case required Class Counsel to be
                of the highest caliber and committed to the interests of
                the participants and beneficiaries of the General
                Dynamics 401(k) Plans.”

          Will v. General Dynamics Corp., No. 06-698, 2010 U.S.Dist.LEXIS
          123349 at 8–9 (S.D.Ill. Nov. 22, 2010).

x Schlichter, Bogard & Denton handled the only full trial of an ERISA
   excessive fee case, resulting in a $36.9 million judgment for the plaintiffs that
   was affirmed in part by the Eighth Circuit. Tussey v. ABB, Inc., 746 F.3d 327
   (8th Cir. 2014). In awarding attorney’s fees after trial, the district court
   concluded that “Plaintiffs’ attorneys are clearly experts in ERISA litigation.”
   Tussey v. ABB, Inc., No. 06-4305, 2012 U.S.Dist.LEXIS 157428 at 10 (W.D.
   Mo. Nov. 2, 2012). Following remand, the district court again awarded
   Plaintiffs’ attorney’s fees, emphasizing the significant contribution Plaintiffs’
   attorneys have made to ERISA litigation, including educating the
   Department of Labor and federal courts about the importance of monitoring
   fees in retirement plans:

          “Of special importance is the significant, national contribution made by
          the Plaintiffs whose litigation clarified ERISA standards in the context
          of investment fees. The litigation educated plan administrators, the
          Department of Labor, the courts and retirement plan participants



                                      111

                                                                                       Exhibit B
Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 112 of 148




          about the importance of monitoring recordkeeping fees and separating
          a fiduciary’s corporate interest from its fiduciary obligations.”

   Tussey v. ABB, Inc., No. 06-4305, 2015 U.S.Dist.LEXIS 164818 at 7–8 (W.D.
   Mo. Dec. 9, 2015).

x In Spano v. Boeing Co., in approving a settlement reached after nine years of
   litigation which included $57 million in monetary relief and substantial
   affirmative relief to benefit participants, the court found that “The law firm
   Schlichter, Bogard & Denton has significantly improved 401(k) plans across
   the country by bringing cases such as this one, which have educated plan
   administrators, the Department of Labor, the courts and retirement plan
   participants about the importance of monitoring recordkeeping fees.” No. 06-
   cv-743, Doc. 587, at 5–6 (S.D.Ill. Mar. 31, 2016) (Rosenstengel, J.) (internal
   quotations omitted).

x Recently, in approving a settlement including $32 million plus significant
   affirmative relief, Chief Judge William Osteen in Kruger v. Novant Health,
   Inc., No. 14-208, Doc. 61, at 7–8 (M.D.N.C. Sept. 29, 2016) found that “Class
   Counsel’s efforts have not only resulted in a significant monetary award to
   the class but have also brought improvement to the manner in which the
   Plans are operated and managed which will result in participants and
   retirees receiving significant savings[.]”

x On November 3, 2016, Judge Michael Ponsor of the United States District
   Court for the District of Massachusetts found that by securing a $30.9 million
   settlement, Schlichter, Bogard & Denton had achieved an “outstanding result
   for the class,” and “demonstrated extraordinary resourcefulness, skill,
   efficiency and determination.” Gordan v. Mass Mutual Life Ins., Co., No. 14-
   30184, Doc. 144 at 5 (D. Mass. Nov. 3, 2016).

x Schlichter, Bogard & Denton is also class counsel in and handled Tibble v.
   Edison International, 135 S. Ct. 1823 (2015), the first and only Supreme
   Court case to address the issue of excessive fees in a defined contribution
   plan—in which the Court held in a unanimous 9–0 decision that ERISA
   fiduciaries have “a continuing duty to monitor investments and remove
   imprudent ones[.]” Id. at 1829. Schlichter, Bogard & Denton successfully
   petitioned for a writ of certiorari, and obtained amicus support from the
   United States Solicitor General and AARP, among others. Given the Court’s
   broad recognition of an ongoing fiduciary duty, the Tibble decision will affect
   all ERISA defined contribution plans.

x The firm’s work in ERISA excessive fee class actions has been featured in the
   New York Times, Wall Street Journal, NPR, Reuters, and Bloomberg, among



                                      112

                                                                                     Exhibit B
      Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 113 of 148




         other media outlets. See, e.g., Anne Tergesen, 401(k) Fees, Already Low, Are
         Heading Lower, WALL ST. J. (May 15, 2016);34 Gretchen Morgenson, A Lone
         Ranger of the 401(k)’s, N.Y. TIMES (Mar. 29, 2014);35 Liz Moyer, High Court
         Spotlight Put on 401(k) Plans, WALL ST. J. (Feb. 23, 2015);36 Floyd Norris,
         What a 401(k) Plan Really Owes Employees, N.Y. TIMES (Oct. 16, 2014);37
         Sara Randazzo, Plaintiffs’ Lawyer Takes on Retirement Plans, WALL ST. J.
         (Aug. 25, 2015);38 Jess Bravin and Liz Moyer, High Court Ruling Adds
         Protections for Investors in 401(k) Plans, WALL ST. J. (May 18, 2015); 39 Jim
         Zarroli, Lockheed Martin Case Puts 401(k) Plans on Trial, NPR (Dec. 15,
         2014);40 Mark Miller, Are 401(k) Fees Too High? The High-Court May Have
         an Opinion, REUTERS (May 1, 2014);41 Greg Stohr, 401(k) Fees at Issue as
         Court Takes Edison Worker Appeal, BLOOMBERG (Oct. 2, 2014).42




 34  Available at http://www.wsj.com/articles/401-k-fees-already-low-are-heading-lower-
1463304601.
  35 Available at http://www.nytimes.com/2014/03/30/business/a-lone-ranger-of-the-401-k-

s.html?_r=0.
  36 Available at http://www.wsj.com/articles/high-court-spotlight-put-on-401-k-plans-

1424716527.
  37 Available at http://www.nytimes.com/2014/10/17/business/what-a-401-k-plan-really-

owes-employees.html?_r=0.
  38 Available at http://blogs.wsj.com/law/2015/08/25/plaintiffs-lawyer-takes-on-retirement-

plans/.
  39 Available at http://www.wsj.com/articles/high-court-ruling-adds-protections-for-

investors-in-401-k-plans-1431974139.
  40 Available at http://www.npr.org/2014/12/15/370794942/lockheed-martin-case-puts-401-

k-plans-on-trial.
 41Available at http://www.reuters.com/article/us-column-miller-401fees-
idUSBREA400J220140501.
 42Available at http://www.bloomberg.com/news/articles/2014-10-02/401-k-fees-at-issue-as-
court-takes-edison-worker-appeal.


                                            113

                                                                                               Exhibit B
      Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 114 of 148




                                       COUNT I43

               Breach of Fiduciary Duty—29 U.S.C. §1104(a)(1)(B)

      Unreasonable Investment Management Fees and Performance Losses

        164.163.    Plaintiffs restate and incorporate the allegations contained in

the preceding paragraphs.

        165.164.    This Count alleges breach of fiduciary duties against all

Defendants.

        166.165.    As fiduciaries to the Plan, Defendants were required to manage

the assets of the Plan for the sole and exclusive benefit of Plan participants and

beneficiaries, defray reasonable expenses of administering the Plan, and to act with

the care, skill, diligence, and prudence required by ERISA.

        167.166.    To discharge those duties, Defendants were required to

independently assess “the prudence of each investment option” for the Plan on an

ongoing basis, DiFelice, 497 F.3d at 423 (emphasis original), and not simply to allow

the Plan’s recordkeeper to put its entire mutual fund lineup in the Plan along with

other funds that paid it revenue sharing, see Braden v. Wal-Mart Stores, Inc., 588

F.3d 585, 590, 595–96 (8th Cir. 2009). Defendants had a continuing duty to review

the Plan’s investments, and to “remove imprudent ones,” as the Supreme Court

recently confirmed. Tibble, 135 S. Ct. at 1828–29.


 43 Plaintiffs’ allegations in Counts I–IV are made in light of the Report & Recommendation
re: Defendants’ Motion To Dismiss (Doc. 70), as accepted and modified by the Court’s Order
(Doc. 79) dismissing certain aspects of Plaintiffs’ Amended Complaint. By removing
dismissed claims from this Second Amended Complaint, Plaintiffs do not waive or forfeit
those claims. Plaintiffs intend to preserve their right to appeal the dismissal of those
claims, and incorporate them by this reference to the extent necessary to preserve that
right to appeal.


                                           114

                                                                                              Exhibit B
    Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 115 of 148




       168.167.     In making these investment decisions, Defendants were

required to consider all relevant factors under the circumstances, including without

limitation alternative investments that were available to the Plan, the

recordkeeper’s financial interest in placing in the Plan its proprietary investment

products and other funds that paid it revenue sharing, and whether the higher costs

of actively managed funds were justified by a realistic expectation of higher returns.

Braden, 588 F.3d at 595–96; Tatum v. RJR Pension Inv. Comm., 761 F.3d 346, 360

(4th Cir. 2014); 29 C.F.R. §2550.404a-1(b); Restatement (Third) of Trusts ch. 17,

intro. note; id. § 90 cmt. h(2).

       169.168.     Defendants selected and retained for years Plan investment

options with unreasonable expenses and poor performance relative to other

investment options that were readily available to the Plan.

       170.169.     Defendants did not determine whether each of the Plan’s 340

investment options was prudent on an ongoing basis. Defendants instead allowed

Fidelity to place virtually its entire lineup of 180 mutual funds in the Plan without

a fiduciary having screened those options, as well as 124 other funds that paid

Fidelity revenue sharing. Rather than consolidating the Plan’s over 340 investment

options into a core investment lineup in which prudent investments were selected

for a given asset class and investment style, as is the case with most defined

contribution plans, Defendants retained multiple investment options in each asset

class and investment style, thereby depriving the Plan of its ability to qualify for

lower cost investments, while violating the well-known principle for fiduciaries that




                                          115

                                                                                         Exhibit B
   Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 116 of 148




such a high number of investment options causes participant confusion. The Plan’s

investment offerings included funds with expense ratios far in excess of other

options available to the Plan, such as separate accounts, collective trusts, and

institutional share class mutual funds. In addition, Defendants, as fiduciaries

charged with operating as prudent financial experts, Katsaros v. Cody, 744 F.2d

270, 279 (2d Cir. 1984), knew or should have known that providing numerous

actively managed duplicative funds in the same investment style would produce a

“shadow index” return before accounting for their much higher fees compared to

index funds, thereby resulting in significant underperformance. Moreover,

Defendants selected and retained duplicative or unnecessary investment options in

small cap domestic equities, mid cap domestic equities, large cap domestic equities,

sector funds, and international specialty funds that had excessive costs and poor

performance relative to lower-cost investment alternatives that were readily

available and appropriate plan investment alternatives for this jumbo 401(k) plan.

As a result, the Plan and participants suffered millions of dollars in lost retirement

savings.

      171.170.     When Defendants finally reviewed the Plan’s investment lineup

in 2015, they eliminated hundreds of funds from the Plan, reducing the 340-option

menu to a limited group of 37 funds, only one of which was managed by Fidelity.

      172.171.     Because the vast majority of the Plan’s 340 investment options

paid significant fees to Fidelity, the use of those funds by Defendants served

Fidelity’s financial interest in including the funds in the Plan. Defendants’ failure to




                                          116

                                                                                           Exhibit B
   Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 117 of 148




engage in a prudent process for monitoring the Plan’s investments and removing

imprudent ones resulted in the Plan continuing to offer excessively expensive funds

with inferior historical performance compared to superior low-cost alternatives that

were available to the Plan.

      173.172.     By abdicating their duty to independently assess the prudence of

each option in the Plan on an ongoing basis and allowing Fidelity to dictate the

Plan’s investment lineup, Defendants failed to act prudently and to make

investment decisions based solely on the merits of the investment funds. This was a

breach of fiduciary duty.

      174.173.     Total Plan losses will be determined at trial after complete

discovery in this case and are continuing.

      175.174.     Each Defendant is personally liable under 29 U.S.C. §1109(a) to

make good to the Plan any losses to the Plan resulting from the breaches of

fiduciary duty alleged in this Count and is subject to other equitable or remedial

relief as appropriate.

      176.175.     Each Defendant knowingly participated in the breach of the

other Defendants, knowing that such acts were a breach, enabled the other

Defendants to commit a breach by failing to lawfully discharge its own fiduciary

duties, knew of the breach by the other Defendants and failed to make any

reasonable effort under the circumstances to remedy the breach. Thus, each

Defendant is liable for the losses caused by the breach of its co-fiduciary under 29

U.S.C. §1105(a).




                                         117

                                                                                       Exhibit B
   Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 118 of 148




                                      COUNT II

              Breach of Fiduciary Duty—29 U.S.C. §1104(a)(1)(B)

                        Unreasonable Administrative Fees

      177.176.     Plaintiffs restate and incorporate the allegations in the

preceding paragraphs.

      178.177.     This Count alleges breach of fiduciary duties against all

Defendants.

      179.178.     Defendants were required to discharge their duties with respect

to the Plan solely in the interest of, and for the exclusive purpose of providing

benefits to, Plan participants and beneficiaries, defraying reasonable expenses of

administering the Plan, and acting with the care, skill, prudence, and diligence

required by ERISA.

      180.179.     If a defined contribution plan overpays for recordkeeping

services due to the fiduciaries’ “failure to solicit bids” from other recordkeepers, the

fiduciaries have breached their fiduciary duty. George, 641 F.3d at 798–99.

Similarly, failing to “monitor and control recordkeeping fees” and “paying excessive

revenue sharing” as a result of failures to “calculate the amount the Plan was

paying … through revenue sharing,” to “determine whether [the recordkeeper’s]

pricing was competitive,” and to “leverage the Plan's size to reduce fees,” while

allowing the “revenue sharing to benefit” a third-party recordkeeper “at the Plan’s

expense,” is a breach of fiduciary duties. Tussey, 746 F.3d at 336.

      181.180.     Defendants breached their fiduciary duties in by failing to

engage in a prudent process for selecting and retaining Fidelity as the Plan’s


                                          118

                                                                                           Exhibit B
   Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 119 of 148




recordkeeper, to benefit themselves. Defendants failed to: monitor the amount of

the revenue sharing and other sources of compensation received by Fidelity,

determine if those amounts were competitive or reasonable for the services provided

to the Plan, or use the Plan’s size to reduce fees or obtain sufficient rebates to the

Plan’s for the excessive fees paid by participants. Moreover, Defendants failed to

solicit bids from competing providers on a flat per-participant fee basis. As the

Plan’s assets grew, the asset-based revenue sharing payments to Fidelity grew

accordingly, even though the services provided by Fidelity did not increase at a

similar rate. This caused the recordkeeping compensation paid to Fidelity to exceed

a reasonable fee for the services provided, which continues to date. Defendants

allowed Fidelity to put nearly its entire mutual fund lineup in the Plan and other

non-Fidelity funds that paid it revenue sharing without scrutinizing Fidelity’s

financial interest in using funds that provided it a steady stream of fee revenue.

This conduct was a breach of fiduciary duty.

      182.181.     As a result of these breaches of fiduciary duty, the Plan lost

millions of dollars due to excessive fees. Total Plan losses will be determined at trial

after complete discovery in this case, and are continuing.

      183.182.     Each Defendant is personally liable under 29 U.S.C. §1109(a) to

make good to the Plan any losses to the Plan resulting from the breaches of

fiduciary duty alleged in this Count and is subject to other equitable or remedial

relief as appropriate.




                                          119

                                                                                           Exhibit B
   Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 120 of 148




      184.183.      Each Defendant knowingly participated in the breach of the

other Defendants, knowing that such acts were a breach, enabled the other

Defendants to commit a breach by failing to lawfully discharge its own fiduciary

duties, knew of the breach by the other Defendants and failed to make any

reasonable effort under the circumstances to remedy the breach. Thus, each

Defendant is liable for the losses caused by the breach of its co-fiduciary under 29

U.S.C. §1105(a).

                                      COUNT III

                    Prohibited Transactions Between the Plan

                     and Party in Interest—29 U.S.C. §1106(a)

      185.184.      Plaintiffs restate and incorporate the allegations contained in

the preceding paragraphs.

      186.185.      This Count alleges prohibited transactions against all

Defendants.

      187.186.      Section 1106(a)(1) prohibits transactions between a plan and a

“party in interest,” and provides as follows:

         [A] fiduciary with respect to a plan shall not cause the plan to engage in a
         transaction, if he knows or should know that such transaction constitutes a
         direct or indirect –

              (C)    furnishing of goods, services, or facilities between the plan and
                     a party in interest;


29 U.S.C. §1106(a)(1).

      188.187.      Congress defined “party in interest” to encompass “those entities

that a fiduciary might be inclined to favor at the expense of the plan beneficiaries,”


                                          120

                                                                                         Exhibit B
   Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 121 of 148




such as employers, other fiduciaries, and service providers. Harris Tr. & Sav. Bank

v. Salomon Smith Barney, Inc., 530 U.S. 238, 242 (2000); 29 U.S.C. §1002(14)(A)–

(C). As a service provider to the Plan, Fidelity is a party in interest. 29 U.S.C.

§1002(14)(B).

      189.188.     All Defendants were involved in causing the Plan to use Fidelity

as the Plan’s recordkeeper, trustee, and primary investment provider.

      190.189.     By causing the Plan to use Fidelity as the Plan’s recordkeeper

from year to year, Defendants caused the Plan to engage in transactions that they

knew or should have known constituted the furnishing of services between the Plan

and a party in interest, in violation of 29 U.S.C. §1106(a)(1)(C).

      191.190.     These transactions provided a direct benefit to Defendants and

Fidelity. By selecting and retaining Fidelity to serve as the Plan’s recordkeeper and

including 180 Fidelity investment options in the Plan, Defendants drove substantial

revenue from Plan participants’ retirement savings to Fidelity and the Johnson

family, while MIT received significant donations from Fidelity and the Johnson

family.

      192.191.     Under 29 U.S.C. §1109(a), Defendants are liable to restore all

losses suffered by the Plan as a result of these prohibited transactions and to

disgorge or provide restitution of all revenues received by Fidelity and their

subsidiaries from the fees and revenue sharing payments paid by the Plan to these

entities, as well as other appropriate equitable or remedial relief.




                                          121

                                                                                        Exhibit B
  Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 122 of 148




      193.192.     Each Defendant knowingly participated in these transactions,

enabled the other Defendants to engage in these transactions on an ongoing basis,

and failed to make any reasonable effort under the circumstances to remedy or

discontinue these prohibited transactions. Thus, under 29 U.S.C. §1105(a), each

Defendant is liable for restoring all proceeds and losses attributable to these

transactions.

                                     COUNT IV

                         Failure to Monitor Fiduciaries

      194.193.     Plaintiffs restate and incorporate the allegations contained in

the preceding paragraphs.

      195.194.     This Count alleges breach of fiduciary duties against MIT.

      196.195.     MIT has the ultimate responsibility to control and manage the

operation and administration of the Plan, with all powers necessary to enable it

properly to carry out such responsibilities. The President of MIT has the authority

to appoint members of the Oversight Committee, which is responsible for the

selection, monitoring, and retention of Plan investment options. MIT also had

authority over the Administrative Committee and its members, and over the

Executive Vice President & Treasurer.

      197.196.     A monitoring fiduciary must ensure that the monitored

fiduciaries are performing their fiduciary obligations, including those with respect

to the investment and holding of plan assets, and must take prompt and effective

action to protect the plan and participants when they are not.




                                         122

                                                                                       Exhibit B
   Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 123 of 148




      198.197.     To the extent any of MIT’s fiduciary responsibilities were

delegated to another fiduciary, its monitoring duty included an obligation to ensure

that any delegated tasks were being performed prudently and in the exclusive

interest of participants.

      199.198.     MIT breached its fiduciary monitoring duties by, among other

things:

          a. failing to monitor its appointees, to evaluate their performance, or to

      have a system in place for doing so, and standing idly by as the Plan suffered

      enormous losses as a result of its appointees’ imprudent actions and

      omissions with respect to the Plan;

          b. failing to monitor its appointees’ fiduciary process, which would have

      alerted any prudent fiduciary to the potential breach because of the excessive

      administrative and investment management fees in violation of ERISA;

          c. failing to ensure that the monitored fiduciaries had a prudent process

      in place for evaluating the Plan’s administrative fees and ensuring that the

      fees were competitive, including a process to identify and determine the

      amount of all sources of compensation to the Plan’s recordkeeper and the

      amount of any revenue sharing payments; a process to prevent the

      recordkeeper from receiving revenue sharing that would increase the

      recordkeeper’s compensation to unreasonable levels even though the services

      provided remained the same; and a process to periodically obtain competitive

      bids to determine the market rate for the services provided to the Plan;




                                         123

                                                                                        Exhibit B
Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 124 of 148




          d. failing to ensure that the monitored fiduciaries considered the ready

      availability of comparable and better performing investment options that

      charged significantly lower fees and expenses than the Plan’s investments;

      and

          e. failing to remove appointees whose performance was inadequate in

      that they continued to maintain imprudent, excessively costly, and poorly

      performing investments, all to the detriment of Plan participants’ retirement

      savings.

      199. As a consequence of these breaches of the fiduciary duty to monitor,

the Plan suffered substantial losses. Had MIT discharged its fiduciary monitoring

duties prudently as described above, the Plan would not have suffered these losses.

Therefore, as a direct result of the breaches of fiduciary duty alleged herein, the

Plan, and the Plaintiffs and the other Class members, lost tens of millions of dollars

of their retirement savings.

                                      COUNT V

      Breach of Fiduciary Duty of Loyalty—29 U.S.C. §1104(a)(1)(A)
   Unreasonable Investment Management and Administrative Fees and
                          Performance Losses


      200. Plaintiffs restate and incorporate the allegations contained in the

preceding paragraphs.

      201. This Count alleges breach of the fiduciary duty of loyalty against all

Defendants.




                                         124

                                                                                      Exhibit B
Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 125 of 148




      202. As fiduciaries to the Plan, Defendants were required to manage the

assets of the Plan for the sole and exclusive benefit of Plan participants and

beneficiaries, defray reasonable expenses of administering the Plan, and to act with

the care, skill, diligence, and prudence required by ERISA.

      203. Abigail Johnson serves as CEO of Fidelity. The Johnson family created

and control Fidelity.

      204. As set forth above, Defendants placed every Fidelity fund in the Plan

without investigation or analysis. Moreover, Defendants even agreed to place future

Fidelity funds not yet in existence without conducting any investment due diligence

on those funds and without any history of performance or manager track record.

Defendants selected and retained for years Plan investment options with

unreasonable expenses and poor performance relative to other investment options

that were readily available to the Plan. Many of the proprietary Fidelity funds were

in higher priced retail share classes when identical lower-cost share classes of the

identical funds were readily available to the Plan.

      205. Because the proprietary Fidelity funds and a vast majority of the

Plan’s 340 investment options paid significant fees to Fidelity’s Institutional

Retirement Division—the Division responsible for recordkeeping—the use of those

funds by Defendants served Fidelity’s, Abigail Johnson’s and the Johnson Family’s

financial interests in including the proprietary Fidelity funds in the Plan.




                                         125

                                                                                       Exhibit B
 Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 126 of 148




Defendants were aware that the more proprietary Fidelity funds there were in the

Plan, the more revenue went back to Fidelity.44

           206. Defendants’ selection and retention of Plan investment options with

unreasonable expenses and poor performance was the direct and proximate result of

Defendants’ failure to act for the exclusive purpose of providing benefits to

participants and their beneficiaries and to defray expenses of Plan administration,

as required by law.

           207. As set forth above, Defendants also failed to monitor the amount of the

revenue sharing and other sources of compensation received by Fidelity, determine

if those amounts were competitive or reasonable for the services provided to the

Plan, or use the Plan’s size to reduce fees or obtain sufficient rebates to the Plan for

the excessive fees paid by participants, causing the recordkeeping compensation,

and the investment management fees, paid to Fidelity to exceed a reasonable fee for

the services provided, which continues to date.

           208. At all relevant times, Defendants were aware that they were paying

excessive compensation to Fidelity for recordkeeping and administrative services,

and investment management fees. Defendants’ actions in causing total

compensation for Plan recordkeeping and administrative services, and investment

management fees, to exceed a reasonable amount was the direct and proximate

result of Defendants’ failure to act for the exclusive purpose of providing benefits to

Plan participants and their beneficiaries and to defray reasonable expenses of the

Plan, as required by law, and in breach of Defendants’ duty of loyalty.


     'HSRVLWLRQRI0LFKDHO+RZDUG ³+RZDUG7U´ DW0U+RZDUGZDVGHSRVHGRQ0DUFK


                                                       126

                                                                                                           Exhibit B
     Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 127 of 148




         209. Plaintiffs’ allegations regarding Defendants’ breach of their duty of

loyalty are non-speculative and are fully supported by Defendants’ own statements,

writings and testimony. The evidence overwhelmingly demonstrates that

Defendants’ failed to monitor Plan investments, remove imprudent investments,

and secure reasonable pricing for Plan services because Defendants wanted to curry

Fidelity’s, Abigail Johnson’s and the Johnson Family’s favor by refraining from

robustly negotiating or disrupting Fidelity’s proprietary investments in the Plan, in

part because Fidelity was a major source of charitable contributions to MIT.

Defendants deferred to Abigail Johnson’s interests because Ms. Johnson, who is a

“life trustee” on MIT’s Board of Trustees, was also involved as a member of many

other prominent MIT institutions, such as the Sloan School of Management Visiting

Committee. Fidelity and the Johnson Family also provided monetary and non-

monetary support to the Board of the Boston Museum of Fine Arts, which MIT

executive Theresa Stone served as a member of. Fidelity linked the Johnson

family’s support of Ms. Stone’s service on the Board of the Boston Museum of Fine

Art to providing additional profitable Fidelity services to the Plan.

         210. Specifically, Plaintiffs’ allegations that Defendants breached their duty

of loyalty are supported by the following non-exhaustive list of cumulative facts,

testimony and circumstances adduced through discovery and deposition

testimony:45



  (DFKRIWKHVHIDFWVZDVGLVFORVHGLQGLVFRYHU\ORQJDIWHUWKH&RXUW¶VUXOLQJGLVPLVVLQJWKHFODLPVRIEUHDFKRI
OR\DOW\LQFOXGHGLQ3ODLQWLIIV¶)LUVW$PHQGHG&RPSODLQW7KHQDWXUHRIWKHIDFWVFRQVWLWXWLQJDEUHDFKDUHFXPXODWLYH
DQGQRWGHULYHGIURPDQ\RQHVSHFLILFGRFXPHQWRUGHSRVLWLRQ'HIHQGDQWVSURGXFHGDPDMRULW\RIWKHLUUHVSRQVLYH
GRFXPHQWVEHWZHHQ$XJXVWDQG0DUFK3ODLQWLIIVUHFHLYHGWKLUGSDUW\)LGHOLW\0DQDJHPHQW


                                                        127

                                                                                                                   Exhibit B
  Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 128 of 148




             a. Theresa Stone was MIT’s Executive Vice President & Treasurer

                  (“EVP&T”) and Chair of the Oversight Committee (“OC”). In this

                  capacity, MIT, while maintaining the ultimate fiduciary duty and a

                  duty to monitor, delegated all responsibility for Plan administration

                  issues to Ms. Stone, including selecting the Plan’s recordkeeping

                  vendor.46

             b. In June 2009, Mercer, MIT’s investment advisor, informed Ms. Stone

                  and MIT that the recordkeeping costs per participant collected by

                  Fidelity were well in excess of “industry standard.”47 Mercer presented

                  MIT information that “based on available information (16,500

                  participants) Mercer estimated that recordkeeping cost per participant

                  [was] $189 (vs. industry standards of $50 to $125).”48

             c. Mercer informed Ms. Stone and MIT that in 5-9 weeks MIT could

                  obtain much more favorable recordkeeping pricing terms.

             d. Ms. Stone and MIT took no action. Instead, in direct response to this

                  discussion regarding the fact that Plan participants were vastly

                  overpaying for recordkeeping fees, Ms. Stone stated that MIT must be

                  “sensitive to two facts: (1) the Institute’s ‘decade long plus’ relationship

                  with Fidelity and (2) Ms. Abigail P. Johnson is a member of both

7UXVW&RPSDQ\GRFXPHQWVRQ2FWREHU3ODLQWLIIVFRPSOHWHGGHSRVLWLRQVRIIDFWZLWQHVVHVRQ0DUFK
3ODLQWLIIVODFNHGWKHLQVLGHULQIRUPDWLRQUHJDUGLQJGLVOR\DOW\RI3ODQILGXFLDULHVQHFHVVDU\WRPDNHRXWWKHLU
FODLPVLQGHWDLOXQWLOGLVFRYHU\FRPSOHWLQJGLVFRYHU\SeeBraden v. Wal-Mart Store, Inc.)G WK
&LU 3ODLQWLIIVDJUHHGWRZLWKKROGILOLQJWKLVDPHQGPHQWSHQGLQJWKHRXWFRPHRIPHGLDWLRQFRQGXFWHGRQ0D\
,QWKDWDJUHHPHQW'HIHQGDQWVDJUHHGWRWUHDWWKLVDPHQGPHQWDVEHLQJILOHGRQ0DUFK

   0,7

   0,7DW

   Id


                                                        128

                                                                                                                   Exhibit B
 Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 129 of 148




                 the MIT Corporation and the MITIMCo’s [MIT Investment

                 Management Company’s] Board of Trustees. She is Chair of the

                 Board that oversees Fidelity’s 161 fixed income and asset allocation

                 funds which handle about $650 billion of the more than $1.2 trillion

                 managed by Fidelity.”49

            e. Ms. Stone is also currently a “life trustee” on MIT’s Board of Trustees,

                 and has served on MIT’s Board of Trustees for “a couple of decades.”50

                 MIT’s Board of Trustees is also known as the MIT Corporation. Ms.

                 Johnson was recently elected as a “life member” of the MIT

                 Corporation, which is the governing body of MIT.51

            f. After Ms. Stone told members of the OC that they should be “sensitive”

                 to the relationship with “Fidelity and (2) Ms. Abigail P. Johnson[,]”

                 who is all of the OC members’ superior in her role as a board member

                 of the MIT Corporation, Defendants, despite knowing of the excessive

                 recordkeeping fees paid to Fidelity, did nothing to attempt to reduce

                 Fidelity’s recordkeeping fees for more than three years. No other OC

                 member made any effort to address Fidelity’s recordkeeping fees.

            g. Ms. Stone’s special relationship with Abigail Johnson and the Johnson

                 family influenced MIT’s failure to act.





   IdDW HPSKDVLVDGGHG 

   'HSRVLWLRQRI7KHUHVD6WRQH ³6WRQH7U´ DW

   KWWSQHZVPLWHGXPLWFRUSRUDWLRQHOHFWVWHUPPHPEHUVWZROLIHPHPEHUV


                                                     129

                                                                                             Exhibit B
 Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 130 of 148




              h. Ms. Stone was a member of MIT’s Executive Committee, a

                   subcommittee of MIT’s Board of Trustees, and was responsible for

                   creating the MIT Investment Management Company (“MITIMCo”).

              i. Ms. Stone testified that she was a member of MITIMCo’s board, and

                   also served as chair; Ms. Stone’s time on the board overlapped with

                   Ms. Johnson’s time on that board for one or two years.52


              j. Ms. Stone testified that she thought it was necessary to handle the

                   “good relationship” with Fidelity and Johnson “gracefully” and that:


                            [I]f those good relationships have to be dealing with people
                            who have another connection other than their commercial
                            one to the institution, like their board members or their
                            relative or something, you would try to be graceful in how
                            you take action with respect to the commercial[.]53
              k. Ms. Stone was also involved with the Museum of Fine Arts (“MFA”) in

                   Boston along with high-level Fidelity employees, including the Johnson

                   family. At least one discussion of Fidelity’s retirement plan services to

                   MIT took place during a conversation discussing Fidelity’s significant

                   contributions to the MFA.54 In that exchange, Stone wrote to John

                   Ragnoni, the Executive Vice President of Fidelity’s Tax-Exempt

                   Retirement Plan Market, praising Fidelity: “We know how much

                   Fidelity has meant to the success of the Wing, so it was special to

                   experience and enjoy the achievement of the MFA with you, your




   6WRQH7UDW

   Id.DW

   ),'(/,7<


                                                 130

                                                                                           Exhibit B
 Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 131 of 148




                 colleagues and your good customers. You are fortunate to be part of

                 such a high quality organization; and we are fortunate to be your

                 partners.”55 Fidelity’s Ragnoni responded to Stone, directly linking the

                 Johnson family’s support of the MFA to Fidelity’s role in the MIT

                 Plan: “As a trustee, I’m sure you are quite proud of what has been

                 accomplished at the museum and it was wonderful to have the

                 Johnson family have a chance to share it with so many of our valued

                 clients. I am looking forward to seeing you next week to discuss some

                 of our ideas around plan sponsor retirement income dynamics.”56

             l. In a July 2010 email, Fidelity informed MIT that migration of

                 “Investment Window”57 assets to Fidelity’s BrokerageLink, i.e.

                 removing proprietary Fidelity funds from the Plan, “would result in a

                 significant revenue loss” to Fidelity.58

             m.After being told that this move would hurt Fidelity’s bottom line,

                 Defendants for years did nothing to migrate proprietary Fidelity

                 “Investment Window” investments out of the Plan, despite repeated

                 advice59 that they had a fiduciary obligation to monitor “Investment

                 Window” assets (which they acknowledged they were not doing) unless

                 those assets were moved to the brokerage link.


   Id

   Id

   ³,QYHVWPHQW:LQGRZ´ZDV0,7¶VODEHOIRUDVOHZRIZKROO\XQPRQLWRUHGPXWXDOIXQGVRIIHUHGWR3ODQ
SDUWLFLSDQWVZLWKRXWDQ\DGGLWLRQDOEURNHUDJHIHHRUQHHGIRUDGGLWLRQDOGLVFORVXUHV%URNHUDJH/LQNZDVD)LGHOLW\
EURNHUDJHZLQGRZSURGXFWZKLFKUHTXLUHGERWKDGGLWLRQDOGLVFORVXUHVDQGDQDGGLWLRQDOIHHIRU3ODQSDUWLFLSDQWVWR
XVH

   ),'(/,7<

   0,7DW0,70,7


                                                       131

                                                                                                                 Exhibit B
 Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 132 of 148




             n. That same year, during Ms. Stone’s tenure as Chair, a third-party

                 investment advisor, FIA, noted in 2010 that approximately 60 funds in

                 the Plan were underperforming “relative to benchmark (2% for equity

                 funds, 1% for bond funds) and peer group (below median) over a 5 year

                 time period[.]”60

             o. MIT failed to take any action to address these imprudent funds. For

                 example, during Ms. Stone’s term as OC Chair, FIA recommended that

                 MIT remove the Fidelity Growth & Income Portfolio.61 In 2010, FIA

                 reported to MIT that the Fidelity Growth & Income Portfolio

                 underperformed against the S&P 500 index for the 1-, 3-, 4-, 5-, 7- and

                 10-year periods.62 FIA further reported that the fund had a 3-year

                 alpha (a commonly used measure of performance with a negative alpha

                 being indicative of a problem with the investment) of -8.51 and 5-year

                 alpha of -7.10.63 MIT economist and OC member Glenn Ellison

                 testified that a -8 alpha would cause concern regarding an investment

                 manager’s performance generally.64 MIT neither investigated the fund

                 further, nor removed it from the Plan for underperformance. Instead,

                 MIT permitted plan participants to continue investing in this

                 imprudent fund. As of December 31, 2009, MIT’s Form 5500 reported

                 that participants had $725,206 invested in the Fidelity Growth &



   0,7

   Id.

   Id.

   Id.

   'HSRVLWLRQRI*OHQQ(OOLVRQ ³(OOLVRQ7U´ DW0U(OOLVRQZDVGHSRVHGRQ1RYHPEHU


                                                       132

                                                                                                                Exhibit B
 Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 133 of 148




                 Income Portfolio, growing to over $1.1 million as of December 31, 2012,

                 after the OC was informed of drastic underperformance and other

                 concerning qualitative problems with the investment.65

             p. While Ms. Stone was Chair and EVP&T, MIT treated Fidelity’s

                 proprietary investments differently than non-Fidelity investments. As

                 examples of MIT’s differing treatment of Fidelity funds from non-

                 Fidelity funds, MIT placed the MIT Bond Pool, the Bond Market

                 Duration Pool and the Intermediate Duration Pool, non-Fidelity funds

                 in the Asset Class Window, on a watch list and removed them from the

                 Plan. However, when MIT removed underperforming Fidelity funds

                 from the Asset Class Window, MIT simply moved those

                 underperforming Fidelity funds into the unmonitored Investment

                 Window. For example, prior to the class period, MIT had the Fidelity

                 Fund, Fidelity Blue Chip Growth Fund and Fidelity Equity-Income

                 Fund II in the Asset Class Window. MIT removed the Fidelity Blue

                 Chip Growth Fund and Fidelity Equity-Income Fund II from the Asset

                 Class Window for underperformance in the fourth quarter of 2008 and

                 removed the Fidelity Fund from the Asset Class Window for

                 underperformance in June 2009.66 However, instead of removing these

                 investments from the Plan and mapping participants’ balances, MIT

                 retained the Fidelity investments, placing them in the Investment


   0,70,7)LGHOLW\*URZWK ,QFRPH3RUWIROLRUHPDLQHGLQWKHUHWDLOVKDUHFODVVLQ
GHVSLWH0,7¶VHOLJLELOLW\IRU.VKDUHVDWWKDWWLPH

   0,7


                                                      133

                                                                                                               Exhibit B
     Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 134 of 148




                Window, and retaining existing Plan participants’ balances in these

                imprudent investments.67

            q. In addition, during this time period and ongoing to this day, Fidelity

                offered Plan participants a retirement planning tool on the Plan’s

                website that solicits non-plan products when utilized.68 Fidelity’s on-

                site representative could assist plan participants in purchasing

                nonplan Fidelity products.69 Fidelity affirmatively reached out to the

                Plan’s high net worth clients with asset values over a specified amount

                to provide retirement planning, i.e. sales pitches.70

            r. In 2010 and 2011 alone, 686 of MIT’s Plan participants transferred

                over $100 million to Fidelity IRAs, allowing Fidelity unfettered access

                to sell participants a variety of products profitable to Fidelity, such as

                annuities.71 This level of assets under management in Fidelity IRAs

                translates into approximately $655,000 in additional revenue to

                Fidelity per year.72 That assumes no prior or future rollovers. MIT did

                not consider this profit to assess Fidelity’s recordkeeping fees while

                Ms. Stone was Chair.





   Id

   ),'(/,7<'HSRVLWLRQRI-HDQ6DPXHOVRQ ³6DPXHOVRQ7U´ DW0V6DPXHOVRQZDVGHSRVHGRQ
-DQXDU\

   +RZDUG7UDW

   6DPXHOVRQ7UDW

   ),'(/,7<'HSRVLWLRQRI-RKQ+DUULQJWRQ ³+DUULQJWRQ7U´ DW0U+DUULQJWRQZDV
GHSRVHGRQ1RYHPEHU

   7KH6WDWHRI5HWDLO:HDOWK0DQDJHPHQW3ULFH0HWUL[Savailable at
KWWSVZZZPFNLQVH\FRPaPHGLDPFNLQVH\LQGXVWULHVILQDQFLDOVHUYLFHVRXULQVLJKWVWKHVWDWHRI
UHWDLOZHDOWKPDQDJHPHQWLQQRUWKDPHULFDWKHVWDWHRIUHWDLOZHDOWKPDQDJHPHQWDVK[


                                                    134

                                                                                                          Exhibit B
Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 135 of 148




             s. At no time during Ms. Stone’s service as OC Chair did MIT attempt to

                 determine what it was paying in recordkeeping fees,73 nor did MIT try

                 to value the services Fidelity was providing MIT.74 MIT also did not

                 attempt to determine what other institutions within the 401(k)

                 marketplace were paying for a bundled recordkeeping arrangements.75

                 During Ms. Stone’s tenure, MIT believed that the market rate in 2010

                 for recordkeeping fees would have been between $50 and $125, and

                 that MIT should be able to obtain a number in the mid-50s with all

                 services included.76 Despite this knowledge, MIT did not negotiate for

                 revenue credits to bring the 2010 or 2011 costs in line with what it

                 perceived to be market rates.77 Despite having notice that MIT was

                 paying excess fees to Fidelity, MIT simply performed no tasks to

                 address recordkeeping costs in 2010 or 2011 while Theresa Stone was

                 Chair of the OC.

             t. Ms. Stone left the position as EVP&T and Chair of the OC around

                 November 2011. Israel Ruiz took over Ms. Stone’s position and

                 continues to serve as EVP&T and Chair of the OC.78

             u. Around the same time that Mr. Ruiz became Chair, MIT hired a

                 Fidelity insider, Michael Howard. Michael Howard worked at Fidelity



   'HSRVLWLRQRI,VUDHO5XL] ³5XL]7U´ DW0U5XL]ZDVGHSRVHGRQ1RYHPEHU

   5XL]7UDW

   5XL]7UDW

   5XL]7UDW

   5XL]7UDW

   6WRQH7UDW±0,7(;5HFRUGNHHSLQJ$JUHHPHQWDQG$PHQGPHQWV(LJKWK
$PHQGPHQW5XL]7UDW±


                                                      135

                                                                                                               Exhibit B
 Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 136 of 148




                  from 1996 until 2009.79 Around 2000 or 2001 Mr. Howard worked as

                  the VP of Finance in the Institutional Retirement Division of Fidelity

                  which serviced defined contribution plans.80 Mr. Howard remained in

                  the Institutional Retirement Division until 2005.81 Mr. Howard

                  provided financial reporting and analysis to the CFO of the division.82

                  Mr. Howard was also CFO of Pyramis Global Advisors, a wholly-owned

                  subsidiary of Fidelity that primarily offers low-cost separately

                  managed accounts and collective trusts.

              v. On or about April 2012, Michael Howard joined the OC. As a former

                  employee of Fidelity, Mr. Howard was aware of Fidelity’s competitors

                  within the defined contribution plan services industry.83 Mr. Howard

                  was aware of what services were profitable for Fidelity, including the

                  fact that recordkeeping was highly profitable and that the profit

                  margin on Fidelity’s recordkeeping services varied from client to

                  client.84 Mr. Howard stated that recordkeeping was really the driving

                  force for profitability for the division.85

              w. Mr. Howard was aware by as early as 2001 that Fidelity offered

                  defined contribution plan pricing for recordkeeping services on a per-





   +RZDUG7UDW

   IdDW

   Id

   IdDW

   IdDW

   IdDW

   IdDW


                                                136

                                                                                           Exhibit B
 Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 137 of 148




                   participant basis for a flat total fee.86 As described above, a flat total

                   fee, stated as a per participant charge, obtained after a Request for

                   Proposal, was standard best practice in the defined contribution plan

                   industry during the class-period.87 Instead, MIT allowed Fidelity to

                   charge Plan participants on a percentage of asset basis, resulting in

                   higher recordkeeping fees from market increases without more

                   services, while Howard was a member of the OC.

              x. Mr. Howard knew that when assessing the profitability of a client

                   Fidelity took into account the amount of potential IRA rollovers, how

                   many people would enter the plan every year, how many people would

                   be leaving the plan every year and how that would impact the cash

                   flow and balances of the plan.88 Mr. Howard knew that average

                   account balance was one of many factors Fidelity modeled to determine

                   the estimated revenues and expenses for a client relationship.89 Mr.

                   Howard was aware that Fidelity had been moving to automating

                   recordkeeping services since the early to mid-2000s,90 thereby further

                   reducing the costs of recordkeeping.

              y. Despite the OC being aware of Mr. Howard’s background and

                   specialized knowledge, they failed to ask him to share any of his

                   knowledge with the OC to benefit MIT in assessing or negotiating



   IdDW

   SupraDW

   +RZDUG7UDW

   IdDW

   IdDW


                                                137

                                                                                                Exhibit B
 Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 138 of 148




                 recordkeeping fees.91 Additionally, Mr. Howard did not take on any

                 active role in negotiating or assessing recordkeeping fees nor did Mr.

                 Howard provide MIT with the assumptions Fidelity used to assess

                 defined contribution plan profitability, which would have allowed MIT

                 to assess their fee arrangements.92 Mr. Howard did not even undertake

                 an attempt to interpret what the term “additional value for Fidelity

                 products” meant during his service, a term no other OC member could

                 explain. Nor did Howard evaluate the reasonableness of MIT’s

                 recordkeeping fees during his service.93

            z. In February 2014, Mr. Howard was elected as the Chair of the Fund

                 Selection Subcommittee charged with responsibility for streamlining

                 MIT’s investment menu and potentially eliminate the Investment

                 Window containing Fidelity’s proprietary products.94

            aa.In April 2014, after Mr. Howard informed the OC’s Chair, Mr. Ruiz,

                 that Fidelity was a substantively weak candidate to provide passive

                 index funds to the Plan after consolidation, Mr. Ruiz directed Mr.

                 Howard to hold off on making decisions about retaining Fidelity as an

                 index fund provider until Abigail Johnson’s term as Chair of the MIT

                 Sloan School of Management Visiting Committee ended.95





   IdDW

   IdDW

   Id

   0,7

   0,7+RZDUG7UDW


                                                138

                                                                                          Exhibit B
     Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 139 of 148




             bb.Mr. Howard agreed to table any discussions about Fidelity as an index

                 provider and indicated to Mr. Ruiz that Fidelity would “really care

                 about being the record keeper and keeping as much actively managed

                 [assets under management] as possible.”96 Despite having this

                 information from Mr. Howard, a Fidelity insider, MIT has never

                 conducted a Request for Proposal,97 Request for Information98 or

                 benchmarking study for recordkeeping services.99 During the class

                 period, MIT never investigated the numerous recordkeepers that could

                 provide the same services to MIT as Fidelity provided.100

             cc.Defendant Ruiz testified that MIT’s understanding was that

                 streamlining the investment lineup and eliminating the investment

                 window would simplify recordkeeping,101 potentially lowering costs.

                 Despite this knowledge, he asked Mr. Howard to table discussions

                 related to streamlining until Abigail Johnson’s term ended as Chair of

                 the MIT Sloan School of Management Visiting Committee.

             dd.In March 2014, Ruiz still wanted to avoid removing Fidelity’s

                 imprudent investments by adding a disclaimer that the Plan did not

                 have oversight for the participants’ investments in these funds. After



   0,7

   'HSRVLWLRQRI0DXUHHQ5DWLJDQ ³5DWLJDQ7U´ DW'HSRVLWLRQRI0DUWLQ.HOO\ ³.HOO\7U´ DW±
±6WRQH7UDW±5XL]7UDW±±±'HSRVLWLRQRI/LDQD
0DJQHU ³0DJQHU7U´ DW±(OOLVRQ7UDW±

   5DWLJDQ7UDW±6WRQH7UDW±5XL]7UDW±±0DJQHU7UDW±
±±

   .HOO\7UDW±5XL]7UDW±0DJQHU7UDW±

    5XL]7UDW±±±

    IdDW


                                                      139

                                                                                                               Exhibit B
 Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 140 of 148




                  determining a disclaimer would not be sufficient, Defendants

                  reluctantly moved forward with potentially eliminating the Investment

                  Window.

              ee.By October 2014, Maureen Ratigan, MIT’s former Director of Benefits,

                  wrote to Defendant Ruiz, inquiring whether she should notify Abigail

                  Johnson or other senior Fidelity leadership regarding Defendants’

                  discussions regarding finally potentially eliminating imprudent

                  Fidelity funds. She also wrote that MIT should avoid “any appearance

                  of Fidelity’s exerting influence over our fund selection process”—but,

                  notably, did not mention that Fidelity should not actually exert

                  influence over this process.102 Mr. Ruiz wrote that “now that Abby

                  Johnson has been named CEO, I am sure we will want to also touch

                  base with her from MIT’s point of view.”103

              ff. Ms. Ratigan testified that Ms. Johnson did not have any responsibility

                  with respect to the Plan, but that because the committee was

                  considering a lineup that included “only one Fidelity fund” she

                  proposed “as a matter of courtesy” to “touch base with” Ms. Johnson.104

              gg.In 2015, demonstrating the well-known MIT culture of catering to

                  Fidelity and Abigail Johnson for their continued involvement with

                  MIT, David Schmittlein, MIT’s current Dean of the Sloan School of

                  Management, where Abigail Johnson served on the visiting committee,


    0,7

    Id

    5DWLJDQ7UDW


                                             140

                                                                                           Exhibit B
 Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 141 of 148




                      wrote to Defendant Ruiz that “if we are not switching to Vanguard or

                      TIAA-CREF, I am going to expect something big and good coming to

                      MIT from the Johnson family.”105 Indeed, MIT has never even

                      investigated or considered removing Fidelity as recordkeeper for the

                      Plan.

                 hh.Mr. Ruiz confirmed his understanding that Mr. Schmittlein was

                      referring to the family founders of Fidelity; he further testified to the

                      OC’s awareness of the “long-standing relationship with Fidelity” and of

                      MIT’s intention to conduct this relationship in a “gracious” manner

                      including “open communications.”106

                 ii. With Ruiz as chair of the OC, Fidelity remained MIT’s recordkeeper

                      following the streamline of the Investment Window.

                 jj. In July 2016, Mercer wrote that “we can definitely save MIT money if

                      we conduct [a recordkeeping fee benchmarking study at] this time and

                      at a minimum, prices have been falling and they should lock in fees

                      prior to 1st quarter 2017.”

                 kk.After learning that MIT could reduce Fidelity’s recordkeeping fees in

                      July 2016, and with Ruiz as chair of the OC, MIT took no action to

                      reduce recordkeeping fees. Indeed, MIT has never even investigated

                      alternative vendors or considered removing Fidelity as recordkeeper

                      for the Plan.



      0,7

      5XL]7UDW


                                                    141

                                                                                                  Exhibit B
Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 142 of 148




          ll. Despite being aware of excess charges, imprudent investments, and

             the inequitable nature of Fidelity’s fees, for years, Defendants did

             nothing to reduce costs or remove imprudent funds, all the while citing

             the relationship with Abigail Johnson, the Johnson Family and

             Fidelity as the motivating factors for their inaction.


       211. Numerous Fidelity-related entities have made substantial donations to

MIT:

          a. Fidelity Foundation has donated hundreds of thousands of dollars to

             MIT.

          b. Since 2001, Fidelity Non-Profit Management Founds has donated over

             $18 million to MIT.

          c. Another Fidelity-related entity for which former CEO Edward C.

             Johnson III and current CEO Abigail Johnson serve as trustees, the

             Edward C. Johnson Fund, has made additional donations. In 2009, for

             example, the Edward C. Johnson Fund contributed $100,000 to MIT

             for “Conferences.”

          d. In 2010, the Edward C. Johnson Fund contributed $220,000 for

             “Conservation-Arts & Sciences” and $25,000 for “Program Support” to

             MIT.

          e. The Fidelity Foundation and Fidelity Investments Charitable Gift

             Fund are also supporters of MIT Open Courseware, a web-based

             publication of MIT course content.



                                         142

                                                                                    Exhibit B
Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 143 of 148




         f. Fidelity is a research supporter of MIT’s Center for Information

             Systems Research and member of MIT’s Media Lab.

         g. Fidelity served as one of the corporate associates of MIT’s Sloan School

             of Management, “provid[ing] critical support for capital projects, new

             initiatives, innovative educational activities, diversity fellowships,

             sponsorship for student conferences and special events, and other

             needs identified by the School.”

      212. Defendants had broad financial expertise. Discovery has demonstrated

that the Defendants understood how recordkeeping worked, understood that the

Plan contained many underperforming investments, and understood that MIT was

paying excessive recordkeeping fees to Fidelity. This is not a case where the

Defendants’ ignorance led to inaction. Defendants had the financial expertise and

ability to rectify Fidelity’s high fees and underperforming proprietary products.

Defendants chose not to do so because of their interest in maintaining a good

relationship with Abigail Johnson and the Johnson family. There was no prudent

reason for Defendants’ inaction.

      213. In sum, Defendants’ cumulative words and actions, along with their

level of financial expertise, demonstrate that their inactions and delays were

motivated by concern regarding Fidelity and Abigail Johnson’s relationship to MIT,

including its sizeable charitable contributions and prestigious positions within

MIT’s institutions, in failing to ensure reasonable fees and adequate investment

performance for the Plan.




                                         143

                                                                                      Exhibit B
Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 144 of 148




      214. MIT, as a prestigious institution of higher education, derived benefits

from the arrangement at the expense of the Plan’s participants not only from the

Johnson family’s monetary donations to MIT, but also by being able to list Fidelity’s

CEO, Abigail Johnson, as an active member of MIT’s intellectual and business

community through her service as an MIT Board of Trustees Member and

Chairperson of the Sloan School of Management’s Visiting Committee. Theresa

Stone derived further benefits from the relationship in her service on MFA’s Board

where the Johnson family provided significant support.

      215. Total Plan losses will be determined at trial after complete discovery in

this case and are continuing.

      216. Each Defendant is personally liable under 29 U.S.C. §1109(a) to make

good to the Plan any losses to the Plan resulting from the breaches of fiduciary duty

alleged in this Count and is subject to other equitable or remedial relief as

appropriate.

      200.217.     Each Defendant knowingly participated in the breach of the

other Defendants, knowing that such acts were a breach, enabled the other

Defendants to commit a breach by failing to lawfully discharge its own fiduciary

duties, knew of the breach by the other Defendants and failed to make any

reasonable effort under the circumstances to remedy the breach. Thus, each

Defendant is liable for the losses caused by the breach of its co-fiduciary under 29

U.S.C. §1105(a).




                                         144

                                                                                       Exhibit B
   Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 145 of 148




                            JURY TRIAL DEMANDED

201. Pursuant to Fed.R.Civ.P. 38 and the Constitution of the United States,

Plaintiffs demand a trial by jury.

                              PRAYER FOR RELIEF

        For these reasons, Plaintiffs, on behalf of the Plan and all similarly situated

Plan participants and beneficiaries, respectfully request that the Court:

           x find and declare that Defendants have breached their fiduciary

               duties as described above;

           x find and declare that Defendants committed prohibited transactions;

           x find and adjudge that Defendants are personally liable to make good

               to the Plan all losses to the Plan resulting from each breach of

               fiduciary duty, and to otherwise restore the Plan to the position it

               would have occupied but for the breaches of fiduciary duty;

           x determine the method by which Plan losses under 29 U.S.C. §1109(a)

               should be calculated;

           x order the Defendants to pay the amount equaling all sums received

               by Fidelity as a result of recordkeeping, revenue sharing, and

               investment management fees;

           x order Defendants to provide all accountings necessary to determine

               the amounts Defendants must make good to the Plan under §1109(a);

           x remove the fiduciaries who have breached their fiduciary duties and

               enjoin them from future ERISA violations;




                                         145

                                                                                          Exhibit B
Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 146 of 148




         x surcharge against Defendants and in favor of the Plan all amounts

            involved in any transactions which such accounting reveals were

            improper, excessive and/or in violation of ERISA;

         x reform the Plan to include only prudent investments;

         x reform the Plan to obtain bids for recordkeeping and to pay only

            reasonable recordkeeping expenses;

         x require the fiduciaries to select investments and service providers

            based solely on the merits of those selections, and not to serve the

            interests of service providers;

         x certify the Class, appoint each of the Plaintiffs as a class

            representative, and appoint Schlichter, Bogard & Denton LLP as

            Class Counsel;

         x award to the Plaintiffs and the Class their attorney’s fees and costs

            under 29 U.S.C. §1132(g)(1) and the common fund doctrine;

         x order the payment of interest to the extent it is allowed by law; and

         x grant other equitable or remedial relief as the Court deems

            appropriate.




                                       146

                                                                                   Exhibit B
Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 147 of 148




May 31, 2019                    Respectfully submitted,

                                /s/ Jerome J. Schlichter
                                SCHLICHTER BOGARD & DENTON LLP
                                Jerome J. Schlichter (admitted pro hac vice)
                                Michael A. Wolff (admitted pro hac vice)
                                Sean E. Soyars (admitted pro hac vice)
                                100 South Forth Street, Suite 1200
                                St. Louis, MO, 63102
                                (314) 621-6115
                                (314) 621-5934 (fax)
                                jschlichter@uselaws.com
                                mwolff@uselaws.com
                                VVR\DUV#XVHODZVFRP

                                Lead Counsel for Plaintiffs

                                Stephen Churchill, BBO#564158
                                FAIR WORK, P.C.
                                192 South Street, Suite 450
                                Boston, MA 02111
                                (617) 607-3260
                                (617) 488-2261 (fax)
                                steve@fairworklaw.com

                                Local Counsel for Plaintiffs




                                 147

                                                                           Exhibit B
Case 1:16-cv-11620-NMG Document 193-4 Filed 05/31/19 Page 148 of 148




                             CERTIFICATE OF SERVICE

    I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants on March 1, 2018May 31, 2019.

                                        /s/ Jerome J. Schlichter




                                          148

                                                                                     Exhibit B
